EXHIBIT 10.4



--------------------------------------------------------------------------------



FIFTH AMENDMENT AND LIMITED WAIVER

TO

CREDIT AGREEMENT

AMONG

SUNDANCE ENERGY INC.,

AS PARENT,



SUNDANCE ENERGY, INC.,

AS BORROWER,

TORONTO DOMINION (TEXAS) LLC,

AS ADMINISTRATIVE AGENT,

THE LOAN PARTIES PARTY HERETO

AND

THE LENDERS PARTY HERETO



Dated as of June 24, 2020

--------------------------------------------------------------------------------





[Fifth Amendment TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

FIFTH AMENDMENT AND LIMITED WAIVER TO

CREDIT AGREEMENT



This FIFTH AMENDMENT AND LIMITED WAIVER TO CREDIT AGREEMENT (this “Amendment”)
dated as of June 24, 2020 (the “Closing Date”) is among SUNDANCE ENERGY INC., a
Delaware corporation (“Parent”), SUNDANCE ENERGY, INC., a Colorado corporation
(the “Borrower”), TORONTO DOMINION (TEXAS) LLC, as administrative agent for the
Lenders (in such capacity, together with its successors, the “Administrative
Agent”), each of the Loan Parties party hereto and each of the lenders party
hereto (individually a “Lender” and collectively, the “Lenders”).

RECITALS

A.        The Parent, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Credit Agreement dated as of April 23, 2018 (as amended,
modified, supplemented, restated, replaced or otherwise modified from time to
time prior to the date hereof, the “Credit Agreement”) pursuant to which the
Lenders have made certain Loans and other credit available to and on behalf of
the Borrower.

B.         The Parent, the Borrower, the Administrative Agent, the Loan Parties
party thereto and the Lenders party thereto are parties to that certain Limited
Waiver dated as of May 15, 2020 (the “May Waiver”).

C.         The Borrower has not delivered (i) the financial statements for the
fiscal quarter ended March 31, 2020 as required by Section 8.01(b) of the Credit
Agreement, (ii) the associated certificate of the Financial Officer of the
Parent as required by Section 8.01(c) of the Credit Agreement and (iii) the
production report and lease operating statements for each calendar month during
the then current fiscal year to March 31, 2020 as required by Section 8.01(n) of
the Credit Agreement (the foregoing, collectively, the “Q12020 Financial
Deliverable Package”) to the Administrative Agent and each Lender, in each case,
within 60 days after the end of the fiscal quarter ended March 31, 2020 (the
“Q12020 Financial Statements Delivery Deadline”).

D.        The failure to deliver the Q12020 Financial Deliverable Package prior
to the Q12020 Financial Statements Delivery Deadline violates each
of Sections 8.01(b), (c) and (n) of the Credit Agreement and has resulted in a
Default, and if unremedied prior to June 29, 2020, would result in an Event of
Default under Section 10.01(e) of the Credit Agreement (any such Defaults or
Events of Default being, collectively, the “Specified Defaults”), which the Loan
Parties have requested that the Lenders waive.

E.         Pursuant to Section 4 of the May Waiver, and subject to the terms and
conditions set forth herein, the Parent, the Borrower, the Administrative Agent,
the Loan Parties party hereto and the Lenders party hereto agree to amend
certain provisions of the Credit Agreement as set forth herein.

F.         Subject to the terms and conditions set forth herein, the Lenders
party hereto agree to the Limited Waiver (as hereinafter defined) pursuant to
Section 12.02(b) of the Credit Agreement.





1

[FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

G.        NOW, THEREFORE, in consideration of the promises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1.         Defined Terms.  Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Amendment, shall have the
meaning ascribed such term in the Credit Agreement.  Unless otherwise indicated,
all article and section references in this Amendment refer to the Credit
Agreement.

Section 2.        Amendments. The Credit Agreement (excluding the schedules and
exhibits thereto) is hereby amended to read as reflected on Exhibit A attached
hereto.

Section 3.         Decrease of the Borrowing Base. Upon the satisfaction of the
conditions set forth in Section 5 below, the Borrowing Base is hereby reduced to
$170,000,000.  This decrease of the Borrowing Base constitutes the May 1, 2020
Scheduled Redetermination of the Borrowing Base under Section 2.07 of the Credit
Agreement, and this Section 3 shall be deemed to be the New Borrowing Base
Notice for such decreased Borrowing Base.  Such redetermined Borrowing Base will
remain in effect until the next Redetermination Date or otherwise adjusted in
accordance with the provisions of the Credit Agreement, as amended hereby.

Section 4.        Limited Waiver. Upon the satisfaction of the conditions set
forth in Section 5 below and notwithstanding anything to the contrary in the
Credit Agreement, Administrative Agent, on behalf of the Lenders, hereby waives
the Specified Defaults arising solely from the Borrower’s delivery of the Q12020
Financial Deliverable Package after the Q12020 Financial Statements Delivery
Deadline. The limited waiver set forth in this Section 4 (the “Limited Waiver”)
is limited to the extent expressly set forth herein and no other terms,
covenants or provisions of the Credit Agreement or any other Loan Document shall
in any way be affected hereby.  The Limited Waiver is granted only with respect
to the Specified Defaults relating to the Q12020 Financial Deliverable Package,
and shall not apply to any financial statements for any other fiscal year or
period, any other breach of the terms of the Credit Agreement, or any actual or
prospective default or breach of any other provision of the Credit Agreement or
any other Loan Document. Other than with respect to the Q12020 Financial
Statements Delivery Deadline, the Limited Waiver does not waive any other
requirement with respect to delivery of the Q12020 Financial Deliverable
Package. The Limited Waiver shall not in any manner create a course of dealing
or otherwise impair the future ability of the Administrative Agent or the
Lenders to declare a Default or Event of Default under or otherwise enforce the
terms of the Credit Agreement or any other Loan Document with respect to any
matter other than the Specified Defaults specifically and expressly waived in,
and subject to the terms of, the Limited Waiver.

Section 5.       Conditions Precedent.  This Amendment shall become effective
upon receipt by the Administrative Agent of the following documents and
satisfaction of the other conditions provided in this Section 5 (or their waiver
in accordance with Section 12.02 of the Credit Agreement), each of which shall
be reasonably satisfactory to the Administrative Agent in form and substance:





2

[FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

5.1       Amendment.  The Administrative Agent shall have received executed
multiple counterparts as requested of this Amendment from the Parent, the
Borrower, the other Loan Parties and each Lender.

5.2       Fees and Expenses.  The Administrative Agent and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
out-of-pocket expenses (including the fees and expenses of Haynes and Boone,
LLP, as counsel to the Administrative Agent) required to be reimbursed or paid
by the Borrower under the Credit Agreement.

5.3       Amendment to Term Loan Credit Agreement.  The Administrative Agent
shall have received a certificate dated as of the Closing Date, (a) confirming
that attached thereto is a true and complete copy of an amendment to the Term
Loan Credit Agreement that amends the Term Loan Credit Agreement in
substantially the same manner as the amendments to the Credit Agreement effected
by Section 2 of this Amendment and (b) certifying that attached is a true and
complete copy of the Specified Gathering Agreement, together with all
amendments, restatements, amendments and restatements, supplements, waivers and
other modifications thereto.

5.4       Acknowledgement Letter.   The Administrative Agent shall have received
an executed counterpart from the Term Agent of that certain Acknowledgement
Letter, dated as of the date hereof, by and between the Administrative Agent and
the Term Agent and with respect to the Intercreditor Agreement.

5.5       Approved Plan of Development.   The Administrative Agent shall have
received a certificate of a Responsible Officer of the Borrower in form and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders certifying that the Borrower’s written plan of development with respect
to budgeted development expenditures, Capital Expenditures and other development
activities for the period from the Closing Date through and including September
30, 2020 is for (a) $2,400,000 of Capital Expenditures with respect to the
Harlan Bethune 29-32H wells in June 2020 and (b) $2,600,000 for development
expenditures, Capital Expenditures or other development activities to be
identified by the Borrower with respect to the Oil and Gas Properties of the
Loan Parties.

5.6       Control Agreement.    The Administrative Agent, the Term Agent, the
Borrower and Bank of America, N.A. (the “Bank”) shall have entered into that
certain Deposit Account Control Agreement with respect to the deposit account(s)
of the Borrower maintained with the Bank.

5.7       Mortgage and Title Information.   The Administrative Agent shall have
received (a) Mortgages, executed and delivered by a duly Authorized Officer of
the applicable Credit Party, encumbering Mortgaged Properties representing at
least 90% of the Total Proved PV-9 of the Oil and Gas Properties and (b) title
information as the Administrative Agent may reasonably require that is
reasonably satisfactory to the Administrative Agent setting forth the status of
title to at least 90% of the Total Proved PV-9 of the Oil and Gas Properties.



3

[FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

5.8       Financial Package.      The Borrower shall have delivered the Q12020
Financial Deliverable Package to the Administrative Agent.

5.9       Other.  The Administrative Agent shall have received such other
documents as the Administrative Agent or counsel to the Administrative Agent may
reasonably request.

Without limiting the generality of the provisions of this Section 5, for
purposes of determining satisfaction of the conditions specified in this Section
5, each Lender that shall have delivered executed multiple counterparts of this
Amendment to the Administrative Agent shall be deemed to have consented to,
approved of, or accepted or been satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 6.        Ratification and Affirmation; Representations and Warranties;
Etc.  Each Loan Party hereby (a) ratifies and affirms its obligations under, and
acknowledges, renews and extends its continued liability under, each Loan
Document to which it is a party and agrees that each Loan Document to which it
is a party remains in full force and effect, except as expressly amended hereby,
and (b) represents and warrants to the Lenders that, as of the date hereof,
after giving effect to the terms of this Amendment, including the Limited
Waiver: (i) all of the representations and warranties contained in each Loan
Document to which it is a party are true and correct in all material respects
(unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date and (ii) no Default or Event of
Default has occurred and is continuing.

Section 7.        Reference to and Effect Upon the Credit Agreement and other
Loan Documents.

7.1       Loan Document.  This Amendment shall constitute a Loan Document as
such term is defined in the Credit Agreement.

7.2       Effect Upon Credit Agreement.  Except as specifically amended hereby,
the Credit Agreement shall remain in full force and effect following the
effectiveness of this Amendment.

7.3       No Waiver; Interpretation.  The Borrower agrees that other than the
Specified Defaults, no Event of Default and no Default has been waived or
remedied by the execution of this Amendment by the Administrative Agent and the
Lenders, and any such Default or Event or Default heretofore arising and
currently continuing shall continue after the execution and delivery hereof.
 The execution, delivery and effect of this Amendment shall be limited precisely
as written and shall not be deemed to (a) be a consent to any waiver of any term
or condition, or to any amendment or modification of any term or condition of
the Credit



4

[FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Agreement or any other Loan Document (except as specifically set forth in this
Amendment, including the Limited Waiver) or (b) prejudice any right, power or
remedy which the Administrative Agent or any Lender now has or may have in the
future under or in connection with the Credit Agreement or any other Loan
Document.  Each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or any other word or words of similar import
shall mean and be a reference to the Credit Agreement as amended hereby, and
each reference in any other Loan Document to the Credit Agreement or any word or
words of similar import shall be and mean a reference to the Credit Agreement as
amended hereby.

7.4       Violations. Except as expressly provided herein, neither the execution
by the Administrative Agent or the Lenders of this Amendment, nor any other act
or omission by the Administrative Agent or the Lenders or their respective
officers in connection herewith, shall be deemed a waiver by the Administrative
Agent or the Lenders of any defaults which may exist or which may occur in the
future under the Credit Agreement and/or the other Loan Documents (collectively,
“Violations”).  Similarly, nothing contained in this Amendment shall directly or
indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or any Lender’s right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Violations, (b) amend or alter any provision of the Credit
Agreement, the other Loan Documents, or any other contract or instrument, except
as expressly set forth herein, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Section 12.02(a)
of the Credit Agreement remains in full force and effect and is hereby ratified
by the Borrower.

Section 8.        Miscellaneous.

8.1       Intercreditor Acknowledgement. Each Lender party hereto hereby directs
Administrative Agent to enter into the Intercreditor Acknowledgement, to,
pursuant to the Intercredior Agreement, acknowledge and, to the extent
necessary, consent, to the Term Loan Amendment.

8.2       RELEASE.  EACH LOAN PARTY, IN CONSIDERATION OF THE ADMINISTRATIVE
AGENT’S AND THE UNDERSIGNED LENDERS’ EXECUTION AND DELIVERY OF THIS AMENDMENT
AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF
WHICH IS HEREBY ACKNOWLEDGED, UNCONDITIONALLY, FREELY, VOLUNTARILY AND, AFTER
CONSULTATION WITH COUNSEL AND BECOMING FULLY AND ADEQUATELY INFORMED AS TO THE
RELEVANT FACTS, CIRCUMSTANCES AND CONSEQUENCES, RELEASES, WAIVES AND FOREVER
DISCHARGES (AND FURTHER AGREES NOT TO ALLEGE, CLAIM OR PURSUE) ANY AND ALL
CLAIMS, RIGHTS, CAUSES OF ACTION, COUNTERCLAIMS OR DEFENSES OF ANY KIND
WHATSOEVER, IN CONTRACT, IN TORT, IN LAW OR IN EQUITY, WHETHER KNOWN OR UNKNOWN,
DIRECT OR DERIVATIVE, WHICH EACH LOAN PARTY OR ANY PREDECESSOR, SUCCESSOR OR
ASSIGN MIGHT OTHERWISE HAVE OR MAY HAVE AGAINST THE ADMINISTRATIVE AGENT, THE
LENDERS, THE OTHER SECURED PARTIES AND THEIR PRESENT OR FORMER SUBSIDIARIES AND
AFFILIATES OR



5

[FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANY OF THE FOREGOING’S OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS OR OTHER
REPRESENTATIVES OR AGENTS IN EACH CASE ON ACCOUNT OF ANY CONDUCT, CONDITION,
ACT, OMISSION, EVENT, CONTRACT, LIABILITY, OBLIGATION, DEMAND, COVENANT,
PROMISE, INDEBTEDNESS, CLAIM, RIGHT, CAUSE OF ACTION, SUIT, DAMAGE, DEFENSE,
CIRCUMSTANCE OR MATTER OF ANY KIND WHATSOEVER WHICH EXISTED, AROSE OR OCCURRED
AT ANY TIME PRIOR TO THE EFFECTIVE DATE RELATING TO THE LOAN DOCUMENTS, THIS
AMENDMENT AND/OR THE TRANSACTIONS CONTEMPLATED THEREBY OR HEREBY.  THE FOREGOING
RELEASE SHALL SURVIVE THE TERMINATION OF THE LOAN DOCUMENTS AND THIS AMENDMENT.

8.3       Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment, and/or any document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Amendment and/or the transactions contemplated hereby and/or thereby (each
an “Ancillary Document”) that is an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record
(an “Electronic Signature”) transmitted by telecopy, emailed pdf or any other
electronic means that reproduces an image of an actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Amendment or such Ancillary Document, as applicable. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
this Amendment and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by telecopy, emailed pdf or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be.

8.4       No Oral Agreement.  THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
EXECUTED HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

8.5       Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or thereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

8.6       Governing Law.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



6

[FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

8.7       Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signatures Begin Next Page.]





7

[FIFTH AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first written above.

PARENT:

SUNDANCE ENERGY INC.







By:

/s/ Eric McCrady





Name: Eric McCrady





Title: CEO





BORROWER:

SUNDANCE ENERGY, INC.







By:

/s/Eric McCrady





Name: Eric McCrady





Title: CEO





OTHER LOAN PARTIES:

SEA EAGLE FORD, LLC







By:

/s/ Eric McCrady





Name: Eric McCrady





Title: CEO







ARMADILLO E&P, INC.







By:

/s/ Eric McCrady





Name: Eric McCrady





Title: CEO









[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

TORONTO DOMINION (TEXAS) LLC, as
Administrative Agent







By:

/s/ Wallace Wong





Name: Wallace Wong





Title: Authorized Signatory





[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

LENDER:

THE TORONTO-DOMINION BANK, NEW YORK BRANCH as a Lender







By:

/s/ Wallace Wong





Name: Wallace Wong





Title: Authorized Signatory





[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

Agreed solely with respect to the amendments set forth in Section 3.04 of the
Credit Agreement (and any definitions referenced in such section):



LENDER:

KEYBANK NATIONAL ASSOCIATION,

as a Lender













By:

/s/ George E. McKean





Name: George E. McKean





Title: Senior Vice President





[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

LENDER:

ABN AMRO CAPITAL USA LLC,



as a Lender









By:

/s/ Darrell Holley





Name: Darrell Holley





Title: Managing Director









By:

/s/ Michaela Braun





Name: Michaela Braun





Title: Executive Director





[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

LENDER:

CREDIT AGRICOLE,



as a Lender











By:

/s/ Michael Willis





Name: Michael Willis





Title: Managing Director







By:

/s/ Ting Lee





Name: Ting Lee





Title: Director









[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

LENDER:

TRUIST BANK,



as a Lender











By:

/s/ John Kovarik





Name: John Kovarik





Title: Director







[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

LENDER:

MORGAN STANLEY CAPITAL GROUP INC.



as a Lender











By:

/s/ Parker Corbin





Name: Parker Corbin





Title: Vice President











[Signature Page to Sundance Fifth Amendment]

--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT







Exhibit A

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of

April 23, 2018

among

SUNDANCE ENERGY INC.,

as Parent,



SUNDANCE ENERGY, INC.,

as Borrower,

TORONTO DOMINION (TEXAS) LLC,

as Administrative Agent,

and

the Lenders party hereto

--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH,

as Issuing Bank



TD SECURITIES (USA) LLC, KEYBANC CAPITAL MARKETS INC. AND ABN AMRO CAPITAL USA
LLC,

as Joint Lead Arrangers and Joint Book Runners



KEYBANC CAPITAL MARKETS INC. AND ABN AMRO CAPITAL USA LLC,

as Co-Syndication Agents







[Credit Agreement]

--------------------------------------------------------------------------------

TABLE OF CONTENTS

    



Page









Article I Definitions and Accounting Matters

1





Section 1.01



Terms Defined Above

1

Section 1.02



Certain Defined Terms

1

Section 1.03



Terms Generally; Rules of Construction

33

Section 1.04



Accounting Terms and Determinations; GAAP

33

Section 1.05



Timing of Payment or Performance

33









Article II The Credits

34





Section 2.01



Commitments

34

Section 2.02



Loans and Borrowings

34

Section 2.03



Requests for Borrowings

35

Section 2.04



[Reserved]

36

Section 2.05



Funding of Borrowings

36

Section 2.06



Termination and Reduction of Aggregate Maximum Credit Amounts; Reduction and
Increase of Aggregate Elected Commitments

36

Section 2.07



Borrowing Base

40

Section 2.08



Letters of Credit

43









Article III Payments of Principal and Interest; Prepayments; Fees

48





Section 3.01



Repayment of Loans

48

Section 3.02



Interest

48

Section 3.03



Alternate Rate of Interest

49

Section 3.04



Prepayments

50

Section 3.05



Fees

54









Article IV Payments; Pro Rata Treatment; Sharing of Set-offs

55





Section 4.01



Payments Generally; Pro Rata Treatment; Sharing of Set-offs

55

Section 4.02



Presumption of Payment by the Borrower

56

Section 4.03



Certain Deductions by the Administrative Agent

56

Section 4.04



Disposition of Proceeds

56

Section 4.05



Defaulting Lenders

57









Article V Increased Costs; Break Funding Payments; Taxes

59





Section 5.01



Increased Costs

59

Section 5.02



Break Funding Payments

60

Section 5.03



Taxes

61

Section 5.04



Designation of Different Lending Office

64

Section 5.05



Replacement of Lenders

64









Article VI Conditions Precedent

65





Section 6.01



Effective Date

65



i

[Credit Agreement]

--------------------------------------------------------------------------------

Section 6.02

    

Each Credit Event

67









Article VII Representations and Warranties

68









Section 7.01



Organization; Powers

68

Section 7.02



Authority; Enforceability

68

Section 7.03



Approvals; No Conflicts

69

Section 7.04



Financial Condition; No Material Adverse Change

69

Section 7.05



Litigation

69

Section 7.06



Environmental Matters

70

Section 7.07



Compliance with the Laws and Agreements; No Defaults

71

Section 7.08



Investment Company Act

71

Section 7.09



Taxes

71

Section 7.10



ERISA

71

Section 7.11



Disclosure; No Material Misstatements

72

Section 7.12



Insurance

72

Section 7.13



Restriction on Liens

72

Section 7.14



Group Members

73

Section 7.15



Foreign Operations

73

Section 7.16



Location of Business and Offices

73

Section 7.17



Properties; Titles, Etc.

73

Section 7.18



Maintenance of Properties

74

Section 7.19



Gas Imbalances

74

Section 7.20



Marketing of Production

74

Section 7.21



Security Instruments

75

Section 7.22



Swap Agreements and Eligible Contract Participant

75

Section 7.23



Use of Loans and Letters of Credit

75

Section 7.24



Solvency

75

Section 7.25



Sanctions; Anti-Corruption

75

Section 7.26



Anti-Terrorism Laws

76

Section 7.27



Money Laundering

77

Section 7.28



EEA Financial Institutions.

77

Section 7.29



Beneficial Ownership.

77









Article VIII Affirmative Covenants

77









Section 8.01



Financial Statements; Other Information

77

Section 8.02



Notices of Material Events

80

Section 8.03



Existence; Conduct of Business

81

Section 8.04



Payment of Obligations

81

Section 8.05



Performance of Obligations under Loan Documents

81

Section 8.06



Operation and Maintenance of Properties

81

Section 8.07



Insurance

82

Section 8.08



Books and Records; Inspection Rights

82

Section 8.09



Compliance with Laws

82

Section 8.10



Environmental Matters

82

Section 8.11



Further Assurances

83

Section 8.12



Reserve Reports

84

Section 8.13



Title Information

85

Section 8.14



Additional Collateral; Additional Guarantors

86

Section 8.15



ERISA Compliance

87



ii

[Credit Agreement]

--------------------------------------------------------------------------------

Section 8.16

    

Marketing Activities

87

Section 8.17



Swap Agreements

88

Section 8.18



Sanctions, Money Laundering Laws; Anti-Corruption Laws

88

Section 8.19



[Reserved]

88

Section 8.20



Vitol Prepayments

88

Section 8.21



Deposit Accounts

88

Section 8.22



Agreement to Negotiate with the Lenders

88

Section 8.23



SBA PPP Loan

88









Article IX Negative Covenants

89









Section 9.01



Financial Covenants

89

Section 9.02



Debt

89

Section 9.03



Liens

91

Section 9.04



Restricted Payments

91

Section 9.05



Investments, Loans and Advances

91

Section 9.06



Nature of Business; No International Operations

93

Section 9.07



Proceeds of Loans

93

Section 9.08



ERISA Compliance

93

Section 9.09



Sale or Discount of Receivables

93

Section 9.10



Mergers, Etc.

94

Section 9.11



Sale of Properties and Termination of Hedging Transactions

94

Section 9.12



Sales and Leasebacks

95

Section 9.13



Environmental Matters

96

Section 9.14



Transactions with Affiliates

96

Section 9.15



Negative Pledge Agreements; Dividend Restrictions

96

Section 9.16



Take-or-Pay or other Prepayments

96

Section 9.17



Swap Agreements

96

Section 9.18



Amendments to Organizational Documents, Term Loan Documents, and Material
Contracts

98

Section 9.19



Changes in Fiscal Periods

98

Section 9.20



Anti-Terrorism Laws

98

Section 9.21



Sanctions

98

Section 9.22



Gas Imbalances

99

Section 9.23



Minimum Revenue Contracts

99

Section 9.24



Capital Expenditures; General & Administrative Expenses; Approved Plan of
Development

99









Article X Events of Default; Remedies

99









Section 10.01



Events of Default

99

Section 10.02



Remedies

101









Article XI The Administrative Agent

103









Section 11.01



Appointment; Powers

103

Section 11.02



Duties and Obligations of Administrative Agent

103

Section 11.03



Action by Administrative Agent

103

Section 11.04



Reliance by Administrative Agent

104

Section 11.05



Subagents

104

Section 11.06



Resignation of Administrative Agent

104





iii

[Credit Agreement]

--------------------------------------------------------------------------------

Section 11.07

    

Administrative Agent as Lender

105

Section 11.08



No Reliance

105

Section 11.09



Administrative Agent May File Proofs of Claim

105

Section 11.10



Authority of Administrative Agent to Release Collateral and Liens

106

Section 11.11



Duties of the Arranger

106

Section 11.12



Credit Bidding

107

Section 11.13



Certain ERISA Matters

107









Article XII Miscellaneous

109









Section 12.01



Notices

109

Section 12.02



Waivers; Amendments

110

Section 12.03



Expenses, Indemnity; Damage Waiver

111

Section 12.04



Successors and Assigns

115

Section 12.05



Survival; Revival; Reinstatement

118

Section 12.06



Counterparts; Integration; Effectiveness

119

Section 12.07



Severability

120

Section 12.08



Right of Setoff

120

Section 12.09



GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

120

Section 12.10



Headings

121

Section 12.11



Confidentiality

121

Section 12.12



Interest Rate Limitation

122

Section 12.13



Collateral Matters; Swap Agreements

122

Section 12.14



No Third Party Beneficiaries

122

Section 12.15



EXCULPATION PROVISIONS

123

Section 12.16



USA Patriot Act Notice

123

Section 12.17



Flood Insurance Provisions

123

Section 12.18



Releases

123

Section 12.19



Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

124

Section 12.20



Intercreditor Agreements

125

Section 12.21



Acknowledgement Regarding Any Supported QFCs

125





iv

[Credit Agreement]

--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

Annex I

    

List of Maximum Credit Amounts and Elected Commitments







Exhibit A



Form of Note

Exhibit B



Form of Borrowing Request

Exhibit C



[Reserved]

Exhibit D



Form of Compliance Certificate

Exhibit E



Form of Solvency Certificate

Exhibit F-1



Security Instruments

Exhibit F-2



Form of Guarantee and Collateral Agreement

Exhibit G



Form of Assignment and Assumption

Exhibit H-1



Form of U.S.Tax Compliance Certificate
(Non-U.S. Lenders; non-partnerships)

Exhibit H-2



Form of U.S. Tax Compliance Certificate
(Foreign Participants; non-partnerships)

Exhibit H-3



Form of U.S. Tax Compliance Certificate
(Foreign Participants; partnerships)

Exhibit H-4



Form of U.S. Tax Compliance Certificate
(Non-U.S. Lenders; partnerships)







Schedule 7.05



Litigation

Schedule 7.06



Environmental Matters

Schedule 7.12



Insurance

Schedule 7.14



Group Members

Schedule 7.19



Gas Imbalances

Schedule 7.20



Marketing of Production

Schedule 7.22



Swap Agreements

Schedule 9.03



Liens

Schedule 9.05



Investments

Schedule 9.14



Transactions with Affiliates





v

[Credit Agreement]

--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of April 23, 2018, is among SUNDANCE ENERGY INC.,
a Delaware corporation (“Parent”), SUNDANCE ENERGY, INC., a Colorado corporation
(the “Borrower”), each of the LENDERS from time to time party hereto and TORONTO
DOMINION (TEXAS) LLC (in its individual capacity, “TD”), as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), and THE TORONTO-DOMINION BANK, NEW YORK
BRANCH (“TDNY”), as issuer of Letters of Credit hereunder.

R E C I T A L S

A.          The Borrower has requested that the Lenders provide certain loans to
and extensions of credit on behalf of the Borrower and that each Issuing Bank
provide Letters of Credit, and the Lenders have indicated their willingness to
lend and make such extensions of credit and each Issuing Bank has indicated its
willingness to issue Letters of Credit, in each case subject to the terms and
conditions of this Agreement.

B.          In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01      Terms Defined Above.  As used in this Agreement, each term
defined above has the meaning indicated above.

Section 1.02      Certain Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

“Acquisition” means the acquisition by the Loan Parties of the Assets (as
defined in the Acquisition PSA).

“Acquisition Interim Redetermination” has the meaning assigned such term in
Section 2.07(b).

“Acquisition PSA” means that certain Purchase and Sale Agreement dated as of
March 9, 2018, by and among Pioneer Natural Resources USA, Inc., a Delaware
corporation, Reliance Eagleford Upstream Holding LP, a Texas limited
partnership, and Newpek, LLC, a Delaware limited liability company, as sellers,
and Borrower, as buyer, as amended by that certain First Amendment to Purchase
and Sale Agreement dated as of March 19, 2018.

“Additional Lender” has the meaning set forth in Section 2.06(c).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

“Administrative Agent” has the meaning set forth in the preamble hereto.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



1

[Credit Agreement]

--------------------------------------------------------------------------------

“Agent” means each of the Administrative Agent and any other agent or sub-agent
pursuant to Section 11.05 appointed by the Administrative Agent with respect to
matters related to the Loan Documents.

“Aggregate Elected Commitments” means (a) on the Fourth Amendment Effective
Date, $190,000,000, and (b) at any time thereafter, an amount determined in
accordance with Section 2.06(c).

“Aggregate Maximum Credit Amounts” means, at any time, an amount equal to the
sum of the Maximum Credit Amounts, as the same may be reduced or terminated
pursuant to Section 2.06.

“Agreement” means this Credit Agreement, including the Schedules and Exhibits
hereto, as the same may be amended, modified, supplemented, restated, replaced
or otherwise modified from time to time.

“Anti-Terrorism Laws” has the meaning assigned to such term in Section 7.26.

“Applicable Margin” means, for any date, the applicable rate per annum set forth
below as determined based upon the Borrowing Base Utilization Percentage then in
effect:



Borrowing Base
Utilization Percentage

< 25%

> 25%
and
< 50%

> 50%
and
< 75%

> 75%
and
< 90%

> 90%

Base Rate Loans

1.50%

1.75%

2.00%

2.25%

2.50%

Eurodollar Loans

2.50%

2.75%

3.00%

3.25%

3.50%

Commitment Fee

0.50%

0.50%

0.50%

0.50%

0.50%



Each change in the Applicable Margin or Commitment Fee rate shall apply during
the period commencing on the effective date of such change in the Borrowing Base
Utilization Percentage and ending on the date immediately preceding the
effective date of the next such change, provided, that if at any time the
Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a), then
until delivery of such Reserve Report, the “Applicable Margin” and the
Commitment Fee shall mean the rate per annum set forth on the grid when the
Borrowing Base Utilization Percentage is at its highest level.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount.  The initial Applicable Percentage of each Lender is set forth on Annex
I.  If the Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments.

“Approved Counterparty” means a counterparty to a Swap Agreement that at the
time of entering into such Swap Agreement either (a) is a Secured Swap Provider,
(b) is a Person whose senior unsecured long-term debt obligations are rated A or
higher by S&P and A3 or higher by Moody’s, (c) Shell Oil Trading (US) Company,
Shell Trading Risk Management LLC and their Affiliates, or (d) any other
counterparty reasonably acceptable to the Administrative Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.



2

[Credit Agreement]

--------------------------------------------------------------------------------

“Approved Petroleum Engineer” means (a) DeGolyer and MacNaughton, (b)
Netherland, Sewell & Associates, Inc., (c) Cawley, Gillespie & Associates, Inc.,
(d) Ryder Scott Company Petroleum Consultants, L.P., and (e) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

“Approved Plan of Development” means the Borrower’s written plan of development
with respect to budgeted development expenditures, Capital Expenditures and
other development activities for the period from the Fifth Amendment Effective
Date through and including September 30, 2020 which (a) includes (i) $2,400,000
of Capital Expenditures with respect to the Harlan Bethune 29-32H wells in June
2020 and (ii) $2,600,000 for development expenditures, Capital Expenditures or
other development activities to be identified by the Borrower with respect to
the Oil and Gas Properties of the Loan Parties and (b) was delivered to the
Administrative Agent and the Lenders on the Fifth Amendment Effective Date.

“Arrangers” means TD Securities (USA) LLC, KeyBanc Capital Markets Inc. and ABN
AMRO Capital USA LLC, in their capacities as joint lead arrangers and joint
bookrunners hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect.

“Assignee” has the meaning assigned to such term in Section 12.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit G or any other form approved by the Administrative Agent.

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.08(c).

“Available Commitment” means, at any time, the positive difference, if any,
between the total Commitments and the total Credit Exposures of all Lenders.

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of: (a) the Federal Funds Effective Rate plus 50 basis points (0.50%);
(b) the Prime Rate for such day; or (c) the LIBO Rate for a term of one month
commencing that day plus 100 basis points (1.00%).

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.



3

[Credit Agreement]

--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation. [First Amendment]

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. [First Amendment]

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower” has the meaning set forth in the preamble hereto.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
of Loan and, in the case of Eurodollar Loans, having the same Interest Period,
made by each of the Lenders.

“Borrowing Base” means at any time an amount determined in accordance with
Section 2.07, as the same may be adjusted from time to time pursuant to the
Borrowing Base Adjustment Provisions.

“Borrowing Base Adjustment Provisions” means Section 2.07(f), Section 8.13(c)
and Section 9.11(e) and any other provisions hereunder which adjust the amount
of the Borrowing Base (but for purposes of clarity not including any
redeterminations pursuant to Section 2.07 other than Section 2.07(f)).

“Borrowing Base Deficiency” occurs if, at any time, the total Credit Exposures
at such time exceeds the aggregate Commitments in effect at such time.  The
amount of the Borrowing Base Deficiency at such time is the amount by which the
total Credit Exposures of all Lenders at such time exceeds the aggregate
Commitments in effect at such time.

“Borrowing Base Properties” means the Oil and Gas Properties of the Loan Parties
included in the Initial Reserve Report and thereafter in the most recently
delivered Reserve Report delivered pursuant to Section 8.12.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Base Value” means, at any time with respect to any Swap Agreement
considered in determining the then effective Borrowing Base or any Property to
which Proved Reserves were attributed in the Reserve Report then most recently
delivered, the value attributed thereto by the Administrative Agent

in determining the then current Borrowing Base.  The Administrative Agent will
notify the Borrower of the value attributed to any such Swap Agreement or
Property specified by the Borrower upon request.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and if such day relates to a Borrowing or continuation of, a
payment or prepayment of principal of or interest on, or the Interest Period



4

[Credit Agreement]

--------------------------------------------------------------------------------

for, a Eurodollar Loan or a notice by the Borrower with respect to any such
Borrowing or continuation, payment, prepayment or Interest Period, any day which
is also a day on which banks are open for dealings in Dollar deposits in the
London interbank market.

“Capital Expenditures” means, for any period, all expenditures related to Oil
and Gas Properties or the purchase of property, plant or equipment of Parent,
the Borrower and the other Loan Parties that are (or would be) capitalized under
GAAP; provided, that Capital Expenditures for Parent, the Borrower and the other
Loan Parties shall not include (a) expenditures to the extent incurred in
response to an emergency or urgent situation, as determined by the Borrower in
good faith, (b) expenditures (including expenditures for the construction or the
replacement, improvement or expansion of existing capital assets) made on behalf
of the counterparty to the Specified Gathering Agreement in order to maintain,
over the long term, the operating capacity or operating income of the Loan
Parties and for which such Person, within forty-five (45) days of such
expenditure, (i) is reimbursed in cash or receives a credit from such
counterparty to the Specified Gathering Agreement and (ii) provides the
Administrative Agent with any information reasonably requested with respect to
such expenditure and such reimbursement and (c) other expenditures to the extent
required under any applicable Governmental Requirement.

“Capital Leases” means, in respect of any Person, all leases that are or should
be, in accordance with GAAP, recorded as capital leases on the balance sheet of
the Person liable (whether contingent or otherwise) for the payment of rent
thereunder.  Any lease that was treated as an operating lease under GAAP at the
time it was entered into that later becomes a capital lease as a result of a
change in GAAP during the life of such lease, including any renewals, shall be
treated as an operating lease for all purposes under this Agreement, and any
lease that was treated as a capital lease under GAAP at the time it was entered
into that later becomes an operating lease as a result of a change in GAAP
during the life of such lease, including any renewals, shall be treated as a
capital lease for all purposes under this Agreement.

“CARES Act” means the Coronavirus Aid, Relief, and Economic Security Act, and
applicable rules and regulations, as amended from time to time.

“CARES Allowable Uses” means “allowable uses” of proceeds of the SBA PPP Loan as
described in Section 1102 of the CARES Act.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent (in a manner reasonably satisfactory to the Administrative
Agent, which may require such deposit to made into a controlled account), for
the benefit of any Issuing Bank or the Lenders, as collateral for LC Exposure or
obligations of the Lenders to fund participations in respect of LC Exposure,
cash or deposit account balances or, if the Administrative Agent and each
Issuing Bank shall agree, in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such Cash Collateral and other credit support.

“Cash Equivalents” means cash held in Dollars and all Investments of the type
identified in Section 9.05(c) through (f).

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services, (b)
treasury management services (including controlled disbursement, overdraft,
automated clearing house services, return items, interstate depository network
services, electronic funds transfer services, lockbox services and stop payment
services), (c) any other demand deposit or operating account relationships and
(d) any other cash management services, including for collections and for
operating, payroll and trust accounts of the Borrower or any of the Borrower’s
Subsidiaries.



5

[Credit Agreement]

--------------------------------------------------------------------------------

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Borrowing Base Properties having a fair market value
in excess of $4,000,000; provided that a Casualty Event as a result of loss,
casualty or other insured damage shall not be deemed to have occurred (other
than for purposes of Section 8.01(l)) if the applicable Loan Party has restored,
repaired or replaced the affected Borrowing Base Property in the ordinary course
of business within ninety (90) days of such loss, casualty or other insured
damage.

“CERCLA” has the meaning assigned to such term within the definition of
“Environmental Laws.”

“Change in Control” means (a) Parent shall at any time after the Effective Date
fail to own, in the aggregate, 100% of the then issued and outstanding Equity
Interests in Borrower or, except as permitted by Section 9.10, any other direct
or indirect Subsidiary of Parent that is a Guarantor, (b) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) (other than the
holders of the Equity Interests of Parent as of the Fourth Amendment Effective
Date) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, directly or indirectly, of more than 35% of
the Equity Interests of Parent entitled to vote in the election of members of
the board of directors (or equivalent governing body) of Parent, (c)
the Continuing Directors do not constitute a majority of the Board of Directors
of the Parent or (d) the occurrence a “change in control”, “change of control”,
“change in management” or other similar provision occurs under an agreement with
respect to Debt committed to or owed by any Loan Party in an aggregate amount in
excess of $25,000,000.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Instrument.

“Commitment” means with respect to each Lender, the obligation of such Lender to
make or continue Loans and to incur or acquire participations in Letters of
Credit hereunder, as such obligation may be (a) modified from time to time
pursuant to Section 2.06, (b) modified from time to time pursuant to assignments
by or to such Lender pursuant to Section 12.04(b) or (c) otherwise modified
pursuant to the terms of this Agreement.  The amount representing each Lender’s
Commitment shall at any time be the lesser of (x) such Lender’s Maximum Credit
Amount, (y) such Lender’s Applicable Percentage of the then effective Borrowing
Base and (z) such Lender’s Elected Commitment.

“Commitment Fee Rate” means, for any date, a rate per annum equal to that then
set forth therefor in the Borrowing Base Utilization Percentage grid in the
definition of Applicable Margin.



6

[Credit Agreement]

--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Balance” means, as of the end of any calendar month, (a) the
aggregate amount of cash and cash equivalents, marketable securities, treasury
bonds and bills, certificates of deposit, investments in money market funds,
commercial paper and Cash Equivalents, in each case, held or owned by (either
directly or indirectly), credited to the account of or would otherwise be
required to be reflected in Consolidated Total Assets less (b) the sum of (i)
any restricted cash or Cash Equivalents to pay royalty obligations, working
interest obligations, suspense payments, severance taxes, payroll, payroll
taxes, other taxes, employee wage and benefit payments and trust and fiduciary
obligations or other obligations of the Parent, the Borrower and their
Subsidiaries to third parties and for which Parent, the Borrower or such
Subsidiary has issued checks or has initiated wires or ACH transfers (or will
issue checks or initiate wires or ACH transfers within the Unpaid Obligation
Period) in order to pay, (ii) other amounts for which the Parent, the Borrower
or such Subsidiary has issued checks or has initiated wires or ACH transfers but
have not yet been subtracted from the balance in the relevant account of the
Parent, the Borrower or such Subsidiary, (iii) while and to the extent
refundable, any cash or Cash Equivalents of the Parent, the Borrower and their
Subsidiaries constituting purchase price deposits held in escrow pursuant to a
binding and enforceable purchase and sale agreement with a third party
containing customary provisions regarding the payment and refunding of such
deposits, (iv) any Permitted Swap Termination Proceeds reasonably set aside in
good faith to prepay the Loans in accordance with Section 3.04(f), (v) any
Permitted Swap Termination Proceeds (as defined in the Term Credit Agreement as
in effect on the Fifth Amendment Effective Date) reasonably set aside in good
faith to prepay the Loans (as defined in the Term Credit Agreement as in effect
on the Fifth Amendment Effective Date) in accordance with Section 3.04(f) of the
Term Credit Agreement as in effect on the Fifth Amendment Effective Date, (vi)
any Required ECF Prepayment Amount reasonably set aside in good faith to prepay
the Loans in accordance with Section 3.04(e) for the prior period or the current
period, (vii) any Required ECF Prepayment Amount (as defined in the Term Credit
Agreement as in effect on the Fifth Amendment Effective Date) reasonably set
aside in good faith to prepay the Loans (as defined in the Term Credit Agreement
as in effect on the Fifth Amendment Effective Date) in accordance with Section
3.04(e) of the Term Credit Agreement as in effect on the Fifth Amendment
Effective Date for the prior period or the current period, (viii) the Net Cash
Proceeds of any Transfer of Oil and Gas Properties to which Proved Reserves are
attributed (or the Equity Interests of any Subsidiary owning such Oil and Gas
Properties) or of the consensual termination, unwinding, cancellation or other
disposition of, or an early termination event with respect to, any Swap
Agreement (other than a Permitted Swap Termination) reasonably set aside in good
faith for reinvestment or to prepay the Loans (as defined in the Term Credit
Agreement as in effect on the Fifth Amendment Effective Date), in each case, in
accordance with Section 3.04(c) of the Term Credit Agreement as in effect on the
Fifth Amendment Effective Date, and (ix) if, as of the end of such calendar
month, the Market Capitalization of the Parent is greater than $150,000,000
(without giving effect to any Net Cash Proceeds from the issuance of Equity
Interests of the Parent that occurred during such calendar month), any Net Cash
Proceeds from the issuance of Equity Interests of the Parent.

“Consolidated Cash Balance Threshold” means $10,000,000.

“Consolidated Interest Expense” means for any period, total cash interest
expense (including that attributable to obligations under Capital Leases) of
Parent, the Borrower and their Subsidiaries for such period with respect to all
outstanding Debt (other than any intercompany indebtedness and any interest
expense of any Oil and Gas Property or Person acquired pursuant to an Investment
permitted under Section 9.05(h) accrued and paid prior to the date of such
acquisition) of Parent, the Borrower and their Subsidiaries



7

[Credit Agreement]

--------------------------------------------------------------------------------

(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, and net costs
under Swap Agreements in respect of interest rates to the extent such net costs
are allocable to such period in accordance with GAAP).

“Consolidated Net Income” means with respect to Parent, the Borrower and their
Subsidiaries, for any period, the aggregate of the net income (or loss) of
Parent, the Borrower and their Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which Parent, the
Borrower or any Subsidiary has an interest (which interest does not cause the
net income of such other Person to be consolidated with the net income of
Parent, the Borrower and their Subsidiaries in accordance with GAAP), except to
the extent of the amount of dividends or distributions actually paid in cash
during such period by such other Person to Parent, the Borrower or to a
Subsidiary, as the case may be; (b) the net income (but not loss) during such
period of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that Subsidiary is
not at the time permitted by operation of the terms of its charter or any
agreement, instrument or Governmental Requirement applicable to such Subsidiary
or is otherwise restricted or prohibited, in each case determined in accordance
with GAAP; (c) the net income (or loss) of any Person acquired in a pooling of
interests transaction for any period prior to the date of such transaction; (d)
any extraordinary non-cash gains or losses during such period; (e) non-cash
gains or losses under ASC 815 resulting from the net change in mark to market
portfolio of commodity price risk management activities during that period; (f)
the net income attributable to interest in respect of intercompany indebtedness
and (g) any gains or losses attributable to writeups or writedowns of assets;
and provided further that if Parent, the Borrower or any Subsidiary shall
acquire or dispose of any Property during such period with fair market value or
consideration in excess of five percent (5%) of the then effective Borrowing
Base, then Consolidated Net Income shall be calculated after giving pro forma
effect to such acquisition or disposition, as if such acquisition or disposition
had occurred on the first day of such period; provided that at the Borrower’s
sole discretion, such acquisition or dispositions with aggregate fair market
value or consideration, as applicable, of less than five percent (5%) of the
then effective Borrowing Base may be included in the calculation of Consolidated
Net Income after giving pro forma effect to such acquisition or disposition, as
if such acquisition or disposition had occurred on the first day of such period.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated statement of financial position
of Parent, the Borrower and their Subsidiaries at such date.

“Continuing Directors” means the directors (or equivalent governing body) of
Parent on the Fourth Amendment Effective Date, and each other director (or
equivalent) of Parent, if, in each case, such other Person is nominated,
designated, recommended or approved for election to the board of directors (or
equivalent governing body) of Parent by at least 51% of the then Continuing
Directors.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure
(excluding all LC Exposure that has been Cash Collateralized) at such time.

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.



8

[Credit Agreement]

--------------------------------------------------------------------------------

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services that are
more than one hundred-twenty (120) days past their invoiced due date other than
those which are being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP; (d) all
obligations of such Person as lessee under Capital Leases; (e) all obligations
under Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person; (g)
all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others for the purpose of
maintaining the financial position or covenants of others; (i) obligations to
deliver commodities, goods or services, including Hydrocarbons, in consideration
of one or more advance payments, made more than one month in advance of the
month in which the commodities, goods or services are to be delivered other than
gas balancing arrangements and/or prepaid drilling obligations in the ordinary
course of business; (j) take-or-pay or similar obligations that require such
Person to pay for goods or services whether or not such goods or services are
not actually received or utilized by such Person; (k) any Debt of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (l)
Disqualified Capital Stock; and (m) the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment.  The Debt of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.  Debt shall
not include liabilities resulting from endorsements of instruments for
collection in the ordinary course of business.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 4.05(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any



9

[Credit Agreement]

--------------------------------------------------------------------------------

applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
4.05(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, and each Lender.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the later of the Maturity Date and (b) the date on which there are no
Loans, LC Exposure or other obligations hereunder outstanding and all of the
Commitments are terminated.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest (including, solely with respect
to any period of time ending on or before December 31, 2017, any Surcharge
Amount (as defined in the Vitol Prepayment Contract), income and franchise taxes
(including gross receipts taxes), depreciation, depletion, amortization,
exploration expenses and other noncash charges (including expenses relating to
stock based compensation, hedging, etc.) minus all noncash income added to
Consolidated Net Income.

“ECF EBITDAX” means, as of any date of determination, the lesser of (a) EBITDAX
for the four fiscal quarters ending on the last day of the fiscal quarter
immediately preceding the date of determination for which financial statements
are available and (b) EBITDAX for the fiscal quarter ending on the last day of
the fiscal quarter immediately preceding the date of determination for which
financial statements are available, multiplied by 4; provided, that ECF EBITDAX
shall in either case exclude any cash proceeds received by any Loan Party from
the termination, unwinding, cancellation or other disposition of Swap Agreements
(whether as an early termination or otherwise).



10

[Credit Agreement]

--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section
6.01 and Section 6.02 are satisfied (or waived in accordance with Section
12.02).

“Elected Commitment” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Elected Commitment”, as the
same may be increased, reduced or terminated from time to time in connection
with an optional increase, reduction or termination of the Aggregate Elected
Commitments pursuant to Section 2.06(c).

“Engineering Reports” has the meaning assigned to such term in Section
2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health and safety (insofar as either may be affected by a Release of,
or exposure to, Hazardous Materials) the environment, the preservation or
reclamation of natural resources, or the management, Release or threatened
Release of any Hazardous Materials, in effect in any and all jurisdictions in
which the Borrower or any Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Subsidiary is
located, including, the Oil Pollution Act of 1990, as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, the Natural Gas
 Pipeline Safety Act of 1968, as amended, the Hazardous Liquid Pipeline Safety
Act of 1979, as amended, and other environmental conservation or protection
Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974.



11

[Credit Agreement]

--------------------------------------------------------------------------------

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with any Group Member would be deemed to be a “single employer”
within the meaning of Section 4001(b)(1) of ERISA or subsections (b), (c), (m)
or (o) of Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to any Plan subject to
Title IV of ERISA, (b) the withdrawal of the Borrower or any of its Subsidiaries
or ERISA Affiliates from a Plan subject to Title IV of ERISA during a plan year
in which it was a “substantial employer” (as defined in Section 4001(a)(2) of
ERISA), (c) the providing of notice of intent to terminate a Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the PBGC of proceedings to terminate a Plan or a Multiemployer Plan or, (e) any
event or condition (i) that provides a basis under Section 4042(a)(1), (2), or
(3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan subject to Title IV of ERISA, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA, or (f)
the partial or complete withdrawal within the meaning of Sections 4203 and 4205
of ERISA, of the Borrower, any of its Subsidiaries or ERISA Affiliates from a
Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to such
Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means:  (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) landlord’s liens (including liens
granted to the lessor of any oil and gas lessor and any financing statement
giving notice thereof), operators’, vendors’, carriers’, warehousemen’s,
repairmen’s, mechanics’, suppliers’, workers’, materialmen’s, construction or
other like Liens arising by operation of law or otherwise in the ordinary course
of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties each of which is in respect of obligations
that are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP; (d) contractual Liens which arise in the ordinary course
of business under real property leases, operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, service agreements, supply agreements, gas balancing or deferred
production agreements, injection, repressuring and recycling agreements, salt
water or other disposal agreements, seismic or other geophysical permits or
agreements, and other agreements which are usual and customary in the oil and
gas business and are for claims which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by any
Group Member or materially impair the value of such Property subject thereto;
(e) Liens arising solely by virtue of any statutory or common law provision or
customary deposit account terms relating to banker’s liens, rights of set-off or
similar rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is



12

[Credit Agreement]

--------------------------------------------------------------------------------

subject to restrictions against access by the depositor in excess of those set
forth by regulations promulgated by the Board and no such deposit account is
intended by any Group Member to provide collateral to the depository institution
to secure any Debt (other than pursuant to the Loan Documents); (f) zoning and
land use requirements, easements, restrictions, servitudes, permits, conditions,
covenants, rights-of-way, building codes, exceptions or reservations in any
Property of any Group Member for the purpose of roads, pipelines, transmission
lines, transportation lines, distribution lines for the removal of gas, oil,
coal or other minerals or timber, and other like purposes, or for the joint or
common use of real estate, rights of way, facilities and equipment, that do not
secure any monetary obligations and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by any Group Member or materially impair the value of such Property subject
thereto; (g) Liens on cash or securities pledged to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business and not in connection with the borrowing of money; (h)
judgment and attachment Liens not giving rise to an Event of Default, provided
that any appropriate legal proceedings which may have been duly initiated for
the review of such judgment shall not have been finally terminated or the period
within which such proceeding may be initiated shall not have expired and no
action to enforce such Lien has been commenced; (i) Liens (i) on cash advances
in favor of the seller of any property to be acquired in an Investment permitted
hereunder to be applied against the purchase price for such Investment, and (ii)
consisting of an agreement to sell or otherwise dispose of any Property
permitted hereunder, in each case, solely to the extent such Investment or
disposition, as the case may be, would have been permitted on the date of the
creation of such Lien; and (j) Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto; provided,
that Liens described in clauses (a) through (e) above shall remain “Excepted
Liens” only for so long as no action to enforce such Lien has been commenced,
and no intention to subordinate the first priority Lien otherwise granted in
favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Excepted Liens.

“Excess Cash Flow” means, for any fiscal quarter:

(a) all cash revenues and cash receipts received by Parent, the Borrower or
their Subsidiaries from any source during such fiscal quarter (other than (i)
the Net Cash Proceeds from the issuance of Equity Interests or the proceeds of
any incurrence of Debt permitted by Section 9.02, (ii) the Net Cash Proceeds of
any Transfer of Oil and Gas Properties to which Proved Reserves are attributed
(or the Equity Interests of any Subsidiary owning such Oil and Gas Properties)
or the consensual termination, unwinding, cancellation or other disposition of,
or an early termination event with respect to, any Swap Agreement (other than a
Permitted Swap Termination), (iii) the Permitted Swap Termination Proceeds from
any Permitted Swap Termination, (iv) funds belonging to or received for the
credit of third parties, such as royalty, working interest or other interest
owners, that are received for transfer or payment to such third parties and (v)
insurance and condemnation proceeds that are used for repair or replacement of
property useful for the development of Oil and Gas Properties), less

(b) actual cash payments by Parent, the Borrower and their Subsidiaries during
such fiscal quarter for the following, without duplication:

(i) General & Administrative Expenses;

(ii) leasehold operating expenses in the ordinary course of business (including
overhead allocations paid to unaffiliated operators in the ordinary course of
business under joint operating agreements, ad valorem taxes, pipeline tariffs,
premiums on operations related insurance and other field level or lease level
costs for operations in respect of the Oil and Gas Properties, but excluding any
Capital Expenditures) and the actual costs of gathering, processing,
compressing, and



13

[Credit Agreement]

--------------------------------------------------------------------------------

transporting production from the wellhead to the point of sale (provided that
all such costs are negotiated with, and paid to, third parties in arms-length
transactions on terms that are reasonable in the area of operations for the
quality and quantity of such production for the time period negotiated, at the
time such prices are agreed);

(iii) unfinanced Capital Expenditures;

(iv)(A) interest expense, commitment and other fees in respect of Debt permitted
by Section 9.02, (B) voluntary payments of principal in respect of Debt
permitted by Section 9.02 to the extent that such Debt cannot be reborrowed and
(to the extent applicable) is accompanied by a permanent reduction in
commitments thereunder and (C) payments to counterparties under Swap Agreements;

(v) severance, ad valorem, or other direct taxes on properties owned by any Loan
Party or the production therefrom or the proceeds of such production; and

(vi) federal and state income and franchise taxes (including gross receipts
taxes); less

(c) to the extent that Excess Cash Flow for the immediately preceding fiscal
quarter was less than zero, the absolute value of such negative Excess Cash Flow
for such immediately preceding fiscal quarter.

“Excluded Account” means (a) each deposit account all or substantially all of
the deposits in which consist of amounts utilized to fund payroll obligations of
any Loan Party for the then-current pay period, employee benefit obligations of
any Loan Party for the then-current pay period or tax obligations of any Loan
Party that have accrued or that will accrue in the then-current calendar month
and (b) any fiduciary, trust, suspense, escrow or third-party oil and gas
royalty account in each case that is permitted to be incurred hereunder
(including by Section 9.05), provided that in no event shall any of the
principal operating accounts of any Loan Party constitute an Excluded Account.

“Excluded Swap Obligation” means, with respect to any Guarantor any Swap
Obligation if, and to the extent that, all or a portion of the guarantee by such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Agreement (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a Master Agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to the
swap for which such guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) Taxes imposed on or measured by net income (however
denominated), state franchise Taxes, and branch profits Taxes, in each case, (i)
by the United States of America (or any political subdivision thereof) or such
other jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment



14

[Credit Agreement]

--------------------------------------------------------------------------------

(other than pursuant to an assignment request by the Borrower under Section 5.05
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 5.03, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to any such recipient’s failure to comply with Section
5.03(e), and (d) any United States federal withholding Tax that is imposed under
FATCA.

“Executive Order” has the meaning assigned to such term in Section 7.26(a).

“Existing Credit Facilities” means the credit facilities of the Borrower and the
Loan Parties pursuant to that certain Credit Agreement, dated as of May 14,
2015, by and among Morgan Stanley Energy Capital Inc., the lenders party
thereto, the Borrower and the Parent.

“Facility” means the Commitments and the extensions of credit made thereunder.

“Fallaway Date” means the date on which the Borrower delivers the certificate
required by Section 8.01(c) of the Term Credit Agreement for the fiscal quarter
ending June 30, 2020 demonstrating compliance with Section 9.01 of the Term
Credit Agreement for such fiscal quarter, without giving effect to any amendment
of the Term Credit Agreement following the Fifth Amendment Effective Date.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain second amended and restated fee letter dated as
of April 20, 2018 among the Borrower and the Administrative Agent.

“Fifth Amendment Effective Date” means June 24, 2020.

“Financial Officer” means, for any Person, the Chief Executive Officer, Chief
Financial Officer, Vice President of Finance, principal accounting officer,
treasurer or controller of such Person.  Unless otherwise specified, all
references herein to a Financial Officer means a Financial Officer of the
Borrower.

“First Amendment” means the First Amendment to Credit Agreement dated as of July
31, 2018 by and among the Borrower, the Parent, the Lenders, party thereto, ABN
AMRO Capital USA LLC, as “New Lender” and the Administrative Agent.  [First
Amendment]



15

[Credit Agreement]

--------------------------------------------------------------------------------

“First Amendment Effective Date” means the date that all conditions to the
effectiveness of the First Amendment have occurred.  [First Amendment]

“fiscal quarter” means each fiscal quarter ending on the last day of each March,
June, September and December.

“fiscal year” means each fiscal year of the Borrower and its Subsidiaries for
accounting and tax purposes, ending on December 31 of each year.

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, (d) the Flood Insurance Reform Act of 2004, and (e) the Biggert-Waters
Flood Reform Act of 2012, and any regulations promulgated thereunder.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fourth Amendment Effective Date” means January 13, 2020.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposures other than LC Exposures as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

“General & Administrative Expenses” means, in respect of any Person, all
expenses that are or should be, in accordance with GAAP, recorded as general and
administrative expenses on the income statement of the Person who paid such
expenses; provided, that (a) for the purposes of the covenant set forth in
Section 9.24(b), “General & Administrative Expenses” of the Borrower shall
exclude (i) the reasonable expenses for any restructuring advisor hired by (A)
the Loan Parties, the Administrative Agent or the Lenders in connection with any
workout, restructuring or similar negotiations in respect of the Secured
Obligations pursuant to Section 8.22 and (B) the Loan Parties, the Term Agent or
the Term Lenders in connection with any workout, restructuring or similar
negotiations in respect of the obligations under the Term Loan Documents
pursuant to Section 8.22 of the Term Credit Agreement, (ii) the reasonable
expenses for preparation of the July 1, 2020 Reserve Report by Netherland,
Sewell & Associates, Inc., (iii) the reasonable expenses for any legal counsel
hired by (A) the Loan Parties, the Administrative Agent or the Lenders in
connection with any workout, restructuring or similar negotiations in respect of
the Secured Obligations pursuant to Section 8.22 and (B) the Loan Parties, the
Term Agent or the Term Lenders in connection with any workout, restructuring or
similar negotiations in respect of the obligations under the Term Loan Documents
pursuant to Section 8.22 of the Term Credit Agreement, (iv) severance payments
(regardless of when offered or accepted) to former employees of the Borrower;
provided, that the aggregate amount of such severance payments that may be
excluded pursuant to this clause (iv) shall not exceed $375,000 for the period
from the Fifth Amendment Effective Date through September 30, 2020, and (v)
share-based compensation expenses; provided, that the aggregate amount of such
share-based



16

[Credit Agreement]

--------------------------------------------------------------------------------

compensation expenses that may be excluded pursuant to this clause (v) shall not
exceed $500,000 for the period from the Fifth Amendment Effective Date through
September 30, 2020 and (b) for all purposes hereunder, “General & Administrative
Expenses” of the Borrower in any fiscal quarter shall reflect adjustments for
(i) SBA PPP Loan proceeds properly allocable as a credit to general and
administrative expenses in such fiscal quarter and (ii) the amount of pro forma
“run rate” cost savings and operating expense reductions that are reasonably
identifiable and factually supportable and resulting from actions that were
taken prior to the Fifth Amendment Effective Date (including employee
terminations and furloughs, employee salary reductions, fee reductions for
members of the board of directors of the Parent and associated cost reductions
relating to contraction of the Borrower’s workforce), net of the amount of
actual benefits realized during such fiscal quarter from such actions, in each
case, calculated on a pro forma basis as though such cost savings or operating
expense reductions were realized on the first day of such fiscal quarter for the
entirety of such fiscal quarter; provided, that the aggregate amount of such
adjustment in any fiscal quarter shall not exceed $300,000.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Group Members” means the collective reference to Parent, the Borrower and their
respective Subsidiaries.

“Guarantee and Collateral Agreement” means an agreement executed by the Loan
Parties in substantially the form of Exhibit F-2, as the same may be amended,
modified or supplemented from time to time.

“Guarantors” means Parent and each Material Subsidiary (as of the Effective Date
and those that guarantee the Secured Obligations pursuant to Section 8.14(b));
provided, that, for purposes of clarity and to the extent constituting an
Immaterial Subsidiary, Sundance Energy Australia Limited will not be a Guarantor
following the Fourth Amendment Effective Date.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including:  (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste
(including drilling fluids and any produced water), crude oil, and any
components, fractions, or derivatives thereof; and (c) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious materials or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Secured Obligations under laws applicable to such Lender which are presently in



17

[Credit Agreement]

--------------------------------------------------------------------------------

effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
constituents, elements or compounds thereof and all products refined or
separated therefrom.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Increase Effective Date” has the meaning set forth in Section 2.06(c).

“Increase Notice” has the meaning set forth in Section 2.06(c).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning set forth in Section 12.03(b).

“Initial Reserve Report” means the Ryder Scott Company Petroleum Consultants,
L.P. reserve report dated January 1, 2018.

“Intercompany Debt” means Debt among Loan Parties which is unsecured and
subordinated in right of payment to the payment in full of all of the Secured
Obligations in a manner and on terms and conditions reasonably satisfactory to
Administrative Agent and is not held, assigned, transferred, negotiated or
pledged to any Person other than a Loan Party.

“Intercreditor Agreement” means that certain intercreditor agreement of even
date herewith among the Borrower, the Guarantors, the Administrative Agent, as
Senior Representative, the Term Agent, as Second Priority Representative, as the
same may be amended, modified, supplemented, restated, replaced or otherwise
modified from time to time.

“Interest Payment Date” means, (a) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part, and, in the case of a Eurodollar Loan with an Interest Period of more than
three months' duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months' duration after the first day of such
Interest Period and (b) with respect to any Base Rate Loan, the last Business
Day of each March, June, September and December.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of



18

[Credit Agreement]

--------------------------------------------------------------------------------

the last calendar month of such Interest Period and (c) no Interest Period may
have a term which would extend beyond the Maturity Date.  For purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is
made and thereafter shall be the effective date of the most recent continuation
of such Borrowing.

“Interim Redetermination” means an Acquisition Interim Redetermination or a
Standard Interim Redetermination.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such short sale); (b)
the making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt of or
equity participation or interest in, or other extension of credit to, any other
Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of goods
or services sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person that constitutes a business unit; or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

“Issuing Bank” means (a) TDNY, and (b) each Lender approved by the
Administrative Agent and reasonably satisfactory to, or requested by, the
Borrower that agrees to act as an issuer of Letters of Credit hereunder, in each
case, in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.08(i).  Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by its Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“January 1 Reserve Report” has the meaning assigned to such term in Section
8.12(a).

“July 1, 2020 Reserve Report” has the meaning set forth in Section 8.12(a).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time of determination, the sum of (a) the aggregate
amount available to be drawn of all outstanding Letters of Credit at such time
plus (b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrower at such time.  The LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total LC Exposure
at such time.

“LC Sublimit” at any time means twenty-five million dollars ($25,000,000.00).

“Lender Certificate” has the meaning set forth in Section 2.06(c).

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.



19

[Credit Agreement]

--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including, for purposes of clarity, those certain letters of credit issued by
TDNY on or about December 21, 2019 in favor of the counterparties under the
Transaction Support Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with an Issuing Bank
relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the greater of (a) 0.00% and (b) the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) appearing on the applicable Bloomberg screen (or on any
successor or substitute screen of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to Dollar deposits in the London interbank market) at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Loan for such Interest Period shall be the rate (rounded upwards, if
necessary, to the next 1/100 of 1%) at which Dollar deposits of an amount
comparable to such Eurodollar Loan and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent (or such other commercial bank reasonably selected by the Administrative
Agent) in immediately available funds in the London interbank market at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties.  The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations that
burden Property to the extent they secure an obligation owed to a Person other
than the owner of the Property. For the purposes of this Agreement, the Loan
Parties shall be deemed to be the owner of any Property which they have acquired
or hold subject to a conditional sale agreement, or leases under a financing
lease or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person in a transaction intended to create a
financing.

“Liquidity” means, as of any date of determination, the sum of (a) the Available
Commitment on such date plus (b) the aggregate amount of Unrestricted Cash and
Cash Equivalents of the Parent, the Borrower and their Subsidiaries at such date
minus (c) the amount of any Borrowing Base Deficiency on such date.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Intercreditor
Agreement, the Fee Letter and any other agreement entered into, now or in the
future, in connection with this Agreement, but for the avoidance of doubt,
excluding Swap Agreements and Secured Cash Management Agreements.

“Loan Party” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.



20

[Credit Agreement]

--------------------------------------------------------------------------------

“Majority Lenders” means Lenders holding more than fifty percent (50%) of (i)
the outstanding aggregate principal amount of Loans or participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)) or (ii) the unused Commitments if no Loans
or LC Exposure is outstanding; provided, that (x) at any time when there are
three or more Lenders, the Majority Lenders shall also require the consent of at
least two Lenders; provided further that the aggregate principal amount of the
Commitments and aggregate Credit Exposures of the Defaulting Lenders (if any)
shall be excluded from the determination of Majority Lenders.

“Market Capitalization” means, as of the end of any calendar month, the amount
equal to the product of (a) the total number of then issued and outstanding
shares of common Equity Interests of the Parent and (b) the arithmetic mean of
the closing prices per share of such common Equity Interests on the principal
securities exchange on which such common Equity Interests are traded for each
trading day during such calendar month.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property, assets, liabilities (actual or contingent), condition
(financial or otherwise) of the Borrower and the other Loan Parties taken as a
whole, (b) the ability of the Loan Parties to perform the obligations under the
Loan Documents, (c) the validity or enforceability of any Loan Documents against
the Loan Parties, or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent, any Issuing Bank or any Lender under any
Loan Document.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
any Loan Party in an aggregate principal amount exceeding $5,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Loan Party in respect of any Swap Agreement at any time shall
be the Swap Termination Value.

“Material Subsidiary” means, at any date of determination, each Subsidiary of
Parent or the Borrower whose Total Assets at the last day of the period for
which financial statements have been delivered under Section 8.01(a) or (b) were
equal to or greater than 5% of the Consolidated Total Assets of Parent and the
Borrower and the Subsidiaries at such date; provided that if, at any time and
from time to time after the Effective Date, Subsidiaries that are not Material
Subsidiaries have, in the aggregate Total Assets at the last day of such test
period equal to or greater than 10% of the Consolidated Total Assets of Parent
and the Borrower and the Subsidiaries at such date determined in accordance with
GAAP, then the Borrower shall, on the date on which financial statements for
such quarter are delivered pursuant to this Agreement, designate in writing to
the Administrative Agent one or more of such Subsidiaries as “Material
Subsidiaries” such that, after giving effect to such designation, the aggregate
Total Assets of the Subsidiaries that are not Material Subsidiaries do not
exceed 10% of the Consolidated Total Assets of Parent and the Borrower and their
Subsidiaries at such date.

“Maturity Date” means October 23, 2022.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06 or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b). As of the Effective Date, the Aggregate Maximum
Credit Amounts of the Lenders are $500,000,000.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Banks



21

[Credit Agreement]

--------------------------------------------------------------------------------

with respect to Letters of Credit issued and outstanding at such time and (ii)
if the Borrower agrees to deliver Cash Collateral consisting of Property other
than cash or deposit account balances, an amount determined by the relevant
Issuing Bank in its sole discretion.

“Money Laundering Law” means any law governing conduct or acts designed in whole
or in part to conceal or disguise the nature, location, source, ownership or
control of money (including currency or equivalents, e.g., checks, electronic
transfers, etc.) to avoid a transaction reporting requirement under state or
federal law or to disguise the fact that the money was acquired by illegal
means.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Loan Parties for the benefit of the Secured Parties as security for the
Secured Obligations, together with any assumptions or assignments of the
obligations thereunder by any Loan Party, and “Mortgages” shall mean all of such
Mortgages collectively.

“Mortgaged Property” means any Property owned by any Loan Party which is subject
to the Liens existing and to exist under the terms of the Security Instruments.

“Multiemployer Plan” means a multiemployer plan, as defined in section 3(37) or
4001(a)(3) of ERISA, that is subject to Title IV of ERISA and to which the
Borrower, a Subsidiary or an ERISA Affiliate is making or accruing an obligation
to make contributions or was obligated to make contributions within the last six
(6) years.

“Net Cash Proceeds” means (a) in the case of any Transfer or consensual
termination, unwinding, cancellation or other disposition of, or early
termination event with respect to, a Swap Agreement, other than any Permitted
Swap Termination, the amount equal to the gross cash proceeds received by the
Borrower or any Subsidiary from such Transfer or termination less each of the
following (without duplication): (i) commissions, legal, accounting and other
professional fees and expenses, Taxes paid (or reasonably estimated to be
payable) during the year that such Transfer occurred or the next succeeding year
in connection with such Transfer (after taking into account any available tax
credits or deductions and any tax sharing arrangements), and other usual and
customary transaction costs, including, without limitation, indemnification and
other post-closing obligations and reserves related to any such Transfer or
termination, in each case only to the extent paid or payable by a Loan Party in
cash and related to such Transfer or termination, respectively and (ii) all
amounts paid for the termination of Swap Agreements required as a result of such
Transfer; and (b) in connection with any issuance of any Equity Interests, the
gross cash proceeds received from such issuance net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“New Borrowing Base Notice” has the meaning assigned to such term in Section
2.07(d).

“New Debt” has the meaning assigned to such term in the definition of “Permitted
Refinancing Debt”.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 12.02 and (ii) has been approved
by the Majority Lenders or the Required Lenders, as applicable.

“Non-U.S. Lender” means a Lender, with respect to the Borrower, that is not a
U.S. Person.



22

[Credit Agreement]

--------------------------------------------------------------------------------

“Notes” means the promissory notes, if any, of the Borrower described in Section
2.02(d) and being substantially in the form of Exhibit A, together with all
amendments, modifications, replacements, extensions and rearrangements thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization agreements, pooling agreements and declarations
of pooled units and the units created thereby (including all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests; (d) all operating agreements,
contracts and other agreements, including production sharing contracts and
agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, transportation, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing. Unless otherwise qualified, all
references to a “Oil and Gas Property” or to “Oil and Gas Properties” in this
Agreement shall refer to the Oil and Gas Properties of the Loan Parties.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to such corporation’s
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance,



23

[Credit Agreement]

--------------------------------------------------------------------------------

enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 5.05).

“Parent” has the meaning set forth in the preamble hereto.

“Participant” has the meaning assigned to such term in Section 12.04(c).

“Participant Register” has the meaning assigned to such term in Section
12.04(c).

“Patriot Act” has the meaning assigned to such term in Section 12.16.

“Payment in Full” has the meaning assigned to such term in Section 12.18(a).

“PBGC” means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor thereto.

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “New
Debt”) incurred in exchange for, or proceeds of which are used to refinance, all
of any other Debt (the “Refinanced Debt”); provided that (a) such New Debt is in
an aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Debt (or, if the Refinanced
Debt is exchanged or acquired for an amount less than the principal amount
thereof to be due and payable upon a declaration of acceleration thereof, such
lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such New Debt
has a stated maturity no earlier than the stated maturity of the Refinanced Debt
and a weighted average life no shorter than the weighted average life of the
Refinanced Debt; (c) such New Debt does not have compensatory economics
(including, without limitation, stated interest rate, payment-in-kind interest
rates, interest rate floors, make-whole payments, original issue discount,
premiums, fees and other similar components of interest or yield) in excess of
the same of the Refinanced Debt; (d) such New Debt does not contain any
covenants which, taken as a whole, are more onerous to Parent, the Borrower and
their Subsidiaries than those imposed by the Refinanced Debt; (e) if such
Refinanced Debt was subordinated, such New Debt (and any guarantees thereof) is
subordinated in right of payment to the Secured Obligations to at least the same
extent as the Refinanced Debt and is otherwise subordinated on terms reasonably
satisfactory to the Administrative Agent; and (f) if such Refinanced Debt is the
Term Debt, such New Debt is subject to the Intercreditor Agreement or any
replacement thereof acceptable to the Majority Lenders.

“Permitted Swap Termination” means the consensual termination, unwinding,
cancellation or other disposition of, or an early termination event with respect
to,  Swap Agreements having notional volumes in excess of 85% of the reasonably
projected production (as reflected in the most recently delivered Reserve
Report) from the Proved Reserves classified as “Developed Producing Reserves”
attributable to the Oil and Gas Properties of the Loan Parties for each of crude
oil and natural gas, calculated separately, for each month during the period
commencing on the month of such termination, unwinding, cancellation or other
disposition, or early termination event, and ending 24 months later.

“Permitted Swap Termination Proceeds” means, in the case of any Permitted Swap
Termination, 90% of the amount equal to (a) the gross cash proceeds received by
the Borrower or any Subsidiary from such Permitted Swap Termination less (b)
commissions, legal, accounting and other professional fees and expenses, Taxes
paid (or reasonably estimated to be payable) during the year that such Permitted
Swap Termination occurred (after taking into account any available tax credits
or deductions and any tax sharing arrangements), and other usual and customary
transaction costs.



24

[Credit Agreement]

--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA but excluding any Multiemployer Plan, which (a) is currently or hereafter
sponsored, maintained or contributed to by the Borrower, a Subsidiary or an
ERISA Affiliate or (b) was at any time during the six calendar years preceding
the date hereof, sponsored, maintained or contributed to by the Borrower or a
Subsidiary or an ERISA Affiliate.

“Plan Asset Regulations” means 29 C.F.R. § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Prime Rate” means, on any day, the rate of interest per annum then most
recently established by TD as its “prime rate”. The “prime rate” is a rate set
by TD based upon various factors including TD’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by TD shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in Section
2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty agreement or the grant of the relevant Lien becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1(a)(18)(A)(v)(ii) of the Commodity Exchange Act.

“RCRA” has the meaning assigned to such term within the definition of
“Environmental Laws.”



25

[Credit Agreement]

--------------------------------------------------------------------------------

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt.  “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Permitted Refinancing Debt”.

“Register” has the meaning assigned to such term in Section 12.04(b)(v).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives (including attorneys,
accountants and experts) of such Person and such Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Removal Effective Date” has the meaning specified in Section 11.06(b).

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days’ notice to the PBGC is waived under applicable regulations.

“Required Consolidated Cash Balance Prepayment Amount” means, with respect to
any repayment of the Loans required by Section 3.04(d), an amount equal to the
excess of the Consolidated Cash Balance as of the end of the calendar month
then-ending over the Consolidated Cash Balance Threshold.

“Required ECF Prepayment Amount” means, with respect to any repayment of the
Loans required by Section 3.04(e), an amount equal to the lesser of (a) 50% of
Excess Cash Flow for the quarter then-ending and (b) the amount of Excess Cash
Flow for the quarter then-ending that, when utilized to repay Total Debt,
reduces Total Debt such that after giving effect to such repayment or repayments
the ratio of Total Debt to ECF EBITDAX is less than 1.50 to 1.00; provided that
in each case if such amount does not equal a multiple of $5,000, such amount
shall be increased to the nearest multiple of $5,000 that is greater than such
amount.

“Required Hedges” means Swap Agreements entered into by the Borrower at prices
reasonably acceptable to the Administrative Agent on not less than (a) 70% of
the reasonably projected production from the Proved Reserves classified as
“Developed Producing Reserves” attributable to any Oil and Gas Properties of the
Loan Parties for each of crude oil and natural gas, calculated separately,
through April 2023 as reflected in the Initial Reserve Report and (b) 50% of the
reasonably projected production from the Proved Reserves classified as
“Developed Producing Reserves” attributable to any Oil and Gas Properties of the
Loan Parties for each of crude oil and natural gas, calculated separately, for a
rolling 36 months period thereafter as reflected in the most recently delivered
Reserve Report. Notwithstanding the foregoing,



26

[Credit Agreement]

--------------------------------------------------------------------------------

if the Borrower and the Required Lenders agree in writing (including by email),
then the Required Hedges may instead be Swap Agreements entered into by the
Borrower on a percentage of projected production from the Oil and Gas Properties
of the Loan Parties for each of crude oil and natural gas, calculated
separately, on terms and conditions (including pricing, percentages, notional
volumes, the projections upon which such percentages and notional volumes are
based, tenor and other terms and conditions) that are reasonably acceptable to
the Required Lenders and agreed to by the Borrower.

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two thirds percent (66-2/3%)
of the Commitments; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding at least sixty-six and two thirds percent (66-2/3%)
of the outstanding aggregate principal amount of the Loans or participation
interests in Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)); provided, that (x) at any
time when there are three or more Lenders, the Required  Lenders shall also
require the consent of at least two Lenders; provided, that (x) at any time when
there are three or more Lenders, the Required  Lenders shall also require the
consent of at least two Lenders; provided further that the Commitments and
participation interests in Letters of Credit of the Defaulting Lenders (if any)
shall be excluded from the determination of Required Lenders.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the dates set forth in Section
8.12(a) (or such other date in the event of an Interim Redetermination), the
Proved Reserves attributable to the Oil and Gas Properties of the Borrower and
the other Loan Parties located in the United States of America (which, for the
avoidance of doubt, shall be net of any third party interest in such Oil and Gas
Properties pursuant to any agreement described in clause (d) of the definition
of “Excepted Liens”), together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon economic assumptions consistent with
the Administrative Agent’s lending requirements at the time.

“Reserve Report Certificate” has the meaning set forth in Section 8.12(c).

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person.  Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any
Person, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, conversion, cancellation or termination of
any such Equity Interests.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).





27

[Credit Agreement]

--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council, the European Union, any European Union member state, Her
Majesty’s Treasury or other relevant sanctions authority.

“SBA” means the U.S. Small Business Administration.

“SBA PPP Loan” means a loan incurred by the Borrower under 15 U.S.C. 636(a)(36)
(as added to the Small Business Act by Section 1102 of the CARES Act) in the
principal amount of $1,912,200.

“SBA PPP Loan Date” means the date on which the Borrower receives the proceeds
of the SBA PPP Loan.

“Scheduled Redetermination” has the meaning assigned to such term in Section
2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Cash Management Agreement” means an agreement related to Cash
Management Services between (x) any Loan Party and (y) a Secured Cash Management
Provider.

“Secured Cash Management Provider” means, with respect to any agreement related
to Cash Management Services, (a) a Lender or an Affiliate of a Lender, (b) the
Administrative Agent or an Affiliate of the Administrative Agent or (c) any
other counterparty reasonably acceptable to the Administrative Agent who is the
counterparty to any such Cash Management Agreement.

“Secured Obligations” means any and all amounts owing or to be owing by any Loan
Party (x) to the Administrative Agent, any Issuing Bank or any Lender under any
Loan Document, (y) to any Secured Swap Provider or Secured Cash Management
Provider and (z) all renewals, extensions and/or rearrangements of any of the
foregoing, in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising (including interest accruing after the maturity of the Loans
and LC Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding); provided that the
definition of “Secured Obligations” shall not create or include any guarantee by
any Loan Party of (or grant of a security interest by any Loan Party to support,
as applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“Secured Parties” means, collectively, the Administrative Agent, each Lender,
each Issuing Bank, each Secured Cash Management Provider, each Secured Swap
Provider, each Indemnitee, each other Agent, and any other Person owed Secured
Obligations and “Secured Party” means any of them individually.

“Secured Swap Agreement” means a Swap Agreement between (x) any Loan Party and
(y) a Secured Swap Provider.



28

[Credit Agreement]

--------------------------------------------------------------------------------

“Secured Swap Provider” means, with respect to any Swap Agreement, (a) a Lender
or an Affiliate of a Lender who is the counterparty to any such Swap Agreement
with a Loan Party, or (b) any Person who was a Lender or an Affiliate of a
Lender at the time when such Person entered into any such Swap Agreement who is
a counterparty to any such Swap Agreement with a Loan Party.  [First Amendment]

“Securities Act” means the Securities Act of 1933.

“Security Instruments” means the Guarantee and Collateral Agreement, mortgages,
deeds of trust and other agreements, instruments or certificates described or
referred to in Exhibit F-1, and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the
Borrower, the other Loan Parties or any other Person (other than Swap Agreements
with Secured Swap Providers or participation or similar agreements between any
Lender and any other lender or creditor with respect to any Secured Obligations
pursuant to this Agreement) in connection with, or as security for the payment
or performance of the Secured Obligations, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.

“Small Business Act” means the Small Business Act (15 U.S. Code Chapter 14A –
Aid to Small Business).

“Specified Additional Debt” means any unsecured senior or unsecured senior
subordinated Debt of the Borrower and any refinancing of such Debt; provided
that to continue to constitute “Specified Additional Debt” following a
refinancing thereof, any such Debt may be refinanced only to the extent that the
aggregate principal amount of such refinancing Debt does not result in an
increase in the principal amount thereof plus amounts to fund any original issue
discount or upfront fees relating thereto plus amounts to fund accrued interest,
fees, expenses and premiums (including make whole and prepayment premiums).

“Specified Gathering Contract” means the agreement that was delivered to the
Administrative Agent and the Lenders on the Fifth Amendment Effective Date.

“Standard Interim Redetermination” has the meaning assigned such term in Section
2.07(b).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D.
 Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which more than 50% of whose shares of
stock or other ownership interests having ordinary voting power (other than
stock or such other ownership interests having such power only by reason of the
happening of a contingency) are at the time owned, directly or indirectly
through one or more intermediaries, or both, by such Person.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Parent.



29

[Credit Agreement]

--------------------------------------------------------------------------------

“Swap Agreement” means any agreement with respect to any swap, cap, collar,
forward, floor, future or derivative transaction or option (including any put or
similar contract) or similar agreement, whether exchange traded,
“over-the-counter” or otherwise, involving, or settled by reference to, one or
more rates, currencies, commodities, equity or debt instruments or securities,
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions (including any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act);
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of any Loan Party shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap PV” means, with respect to any Swap Agreement in respect of commodities,
the present value, discounted at 9% per annum, of the future receipts expected
to be paid to the Borrower or any other Loan Party under such Swap Agreement
based upon the Administrative Agent’s bank price deck for each of oil, natural
gas and other Hydrocarbons, as applicable; provided, that the “Swap PV” shall
never be less than $0.00.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Agent” means Morgan Stanley Capital Administrators Inc., in its capacity
as the Administrative Agent together with its successors in such capacity under
the Term Credit Agreement or any replacement thereunder or under any Permitted
Refinancing Debt thereunder.

“Term Credit Agreement” means that certain Amended and Restated Term Loan Credit
Agreement dated as of the date hereof among the Parent, the Borrower, the Term
Agent and the Term Lenders party thereto (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time).

“Term Debt” has the meaning assigned to the term “Secured Obligations” under the
Term Credit Agreement or any similar term under any Permitted Refinancing Debt
in respect thereof.



30

[Credit Agreement]

--------------------------------------------------------------------------------

“Term Lenders” has the meaning assigned to the term “Lenders” under the Term
Credit Agreement or any similar term under any Permitted Refinancing Debt in
respect thereof.

“Term Loan Documents” has the meaning assigned to the term “Loan Documents”
under the Term Credit Agreement or any similar term under any Permitted
Refinancing Debt in respect thereof.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Total Assets” means, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

“Total Debt” means, at any date, all Debt of Parent, the Borrower and their
Subsidiaries on a consolidated basis, other than intercompany Debt.

“Total Proved PV-9” means, as of any date of determination thereof with respect
to the Oil and Gas Properties described in the then most recent Reserve Report
delivered to the Administrative Agent pursuant to Section 8.12(a), Section
8.12(b) or otherwise, the net present value, discounted at nine percent (9%) per
annum, of the future net revenues expected to accrue to the Loan Parties’
collective interest in such Oil and Gas Properties from the date of such
determination during the remaining expected economic lives of such Oil and Gas
Properties.  Each calculation of such expected future net revenues shall be made
in accordance with SEC guidelines for reporting proved oil and gas reserves,
provided that in any event (a) appropriate deductions shall be made for
severance and ad valorem taxes, and for operating, gathering, transportation and
marketing costs required for the production and sale of such Oil and Gas
Properties, (b) the pricing assumptions used in determining Total Proved PV-9
for any Oil and Gas Properties shall be based upon the Strip Price, adjusted for
local basis differentials or premiums and transportation costs and to reflect
the Loan Parties’ Swap Agreements then in effect, in each case as determined in
the Administrative Agent’s reasonable discretion and (c) the cash-flows derived
from the pricing assumptions set forth in clause (b) shall be further adjusted
to account for the historical basis differential in a manner reasonably
acceptable to the Administrative Agent; provided however, that for purposes of
this calculation, no more than 40% of the Total Proved PV-9 shall be
attributable to Oil and Gas Properties described in the Reserve Report that
constitute Proved Reserves classified as “Developed Non-Producing Reserves” and
“Undeveloped Reserves”.  The amount of Total Proved PV-9 at any time shall be
calculated on a pro forma basis as of the date of any calculation thereof for
(i) production and depletion during the period from the “as of” date of the
Reserve Report through the date of determination and (ii) dispositions and
acquisitions of Oil and Gas Properties with fair market value or consideration
in excess of five percent (5%) of the then effective Borrowing Base consummated
by the Loan Parties since the date of the Reserve Report most recently delivered
hereto; provided that, (A) in the case of any such acquisition, the
Administrative Agent shall have received a Reserve Report evaluating the Proved
Reserves attributable to the Oil and Gas Properties subject thereto and (B) that
at the Borrower’s sole discretion, the amount of Total Proved PV-9 at any time
may be calculated on a pro forma basis as of the date of any calculation thereof
for acquisition or dispositions with aggregate fair market value or
consideration, as applicable, of less than five percent (5%) of the then
effective Borrowing Base if, in the case of any such acquisition, the
Administrative Agent shall have received a Reserve Report evaluating the Proved
Reserves attributable to the Oil and Gas Properties subject thereto.  As used
herein, “Strip Price” shall mean as of any date of determination, the forward
month prices as of the last Business Day of the fiscal year or fiscal quarter of
the Parent immediately preceding such date of determination for the most
comparable hydrocarbon commodity applicable to such future production month for
a four-year period (or such shorter period if forward month prices are not
quoted for a reasonably comparable hydrocarbon commodity for the full four year
period), with such price held flat for each subsequent year based on the average
forward month price for each of the twelve months in such fourth



31

[Credit Agreement]

--------------------------------------------------------------------------------

year, as such prices are quoted on the NYMEX (or its successor) as of the date
of determination, without future escalation; provided that with respect to
estimated future production for which prices are defined, within the meaning of
SEC guidelines, by contractual arrangements excluding escalations based upon
future conditions, then such contract prices shall be applied to future
production subject to such arrangements.

“Transaction Support Agreement” means that certain Transaction Support
Agreement, dated as of even date herewith, among Borrower, Pioneer Natural
Resources Company, a Delaware corporation, Newpek, LLC, a Delaware limited
liability company, and Reliance Holding USA, Inc., a Delaware corporation.

“Transactions” means, (I) with respect to (a) the Borrower, the execution,
delivery and performance by the Borrower of this Agreement, each other Loan
Document to which it is a party, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, the Borrower’s grant of
the security interests and provision of collateral under the Security
Instruments and Borrower’s grant of Liens on Mortgaged Properties (if
applicable) and other Properties pursuant to the Security Instruments and (b)
each other Loan Party, the execution, delivery and performance by such Loan
Party of each Loan Document to which it is a party, the guaranteeing of the
Secured Obligations and the other obligations under the Guarantee and Collateral
Agreement by such Loan Party and such Loan Party’s grant of the security
interests and provision of collateral under the Security Instruments, and the
grant of Liens by such Guarantor on Mortgaged Properties (if applicable) and
other Properties pursuant to the Security Instruments and (II) the Acquisition
pursuant to the terms of the Acquisition PSA.

“Transfer” has the meaning set forth in Section 9.11.

“TSA Bonds” means the Performance Bonds issued on behalf of Borrower in favor of
Pioneer Natural Resources Company, a Delaware corporation, Newpek, LLC, a
Delaware limited liability company, or Reliance Holding USA, Inc., a Delaware
corporation, under and in accordance with the Transaction Support Agreement.

“TSA Indemnity Agreements” means any indemnity agreements entered into by any
Loan Party in favor of Philadelphia Indemnity Insurance Company, as surety, in
respect of the TSA Bonds.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

“Unpaid Obligation Period” means, as of the end of any calendar month, (a) to
the extent the Borrower is permitted to borrow more than $0 hereunder on such
date, five (5) Business Days, and (b) otherwise, thirty (30) days.

“Unrestricted Cash” means cash and Cash Equivalents of the Parent, the Borrower
and their Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Parent, Borrower and their Subsidiaries.

“U.S. Person” means a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g)(ii)(B)(3).

“Vitol Prepayment Contract” means that certain purchase contract (contract no.
3131601), dated as of July 31, 2017, pursuant to which the Borrower, as seller,
has agreed to sell certain volumes of crude oil



32

[Credit Agreement]

--------------------------------------------------------------------------------

to Vitol, Inc., Crude Oil Marketing Division, USA, as buyer, together with that
certain Prepayment Addendum to Purchase Contract dated of even date.

“Vitol Prepayments” has the meaning set forth in Section 7.23.

“Withholding Agent” means any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03       Terms Generally; Rules of Construction.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and the word “or” is not exclusive.  The word “will” shall be
construed to have the same meaning and effect as the word “shall”. The use of
the words “repay” and “prepay”, and the words “repayment” and “prepayment”
herein shall each have identical meanings hereunder. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument, certificate, organizational document or other document as from time
to time amended, supplemented, restated or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” and “until” means “to but
excluding” and the word “through” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement.  No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

Section 1.04       Accounting Terms and Determinations; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the financial statements delivered under Section 8.01 for the fiscal year ending
December 31, 2019, except for changes in which Parent’s independent certified
public accountants concur and which are disclosed to the Administrative Agent on
the next date on which financial statements are required to be delivered to the
Lenders pursuant to Section 8.01(a); provided that, unless the Borrower and the
Majority Lenders shall otherwise agree in writing, no such change shall modify
or affect the manner in which compliance with the covenants contained herein is
computed such that all such computations shall be conducted utilizing financial
information presented consistently with prior periods.

Section 1.05      Timing of Payment or Performance. If the day specified in this
Agreement for giving any notice, the payment of any obligation, performing any
covenant, duty or obligation, or taking any action is not a Business Day (or if
the period during which any notice is required to be given, payment



33

[Credit Agreement]

--------------------------------------------------------------------------------

to be made, any covenant, duty or obligation is required to be performed, or any
action is required to be taken expires on a day that is not a Business Day),
then the date for giving such notice, making such payment, performing such
covenant, duty or obligation, or taking such action (and the expiration date of
such period during which notice is required to be given, any covenant, duty or
obligation is required to be performed, or any action is required to be taken)
shall be the next day that is a Business Day.

ARTICLE II

THE CREDITS

Section 2.01      Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make revolving credit loans to the Borrower during
the Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (ii) the
total Credit Exposures exceeding the total Commitments.  Within the foregoing
limits and subject to the terms and conditions set forth herein, including,
without limitation, Section 3.04, the Borrower may borrow, repay and reborrow
the Loans.

Section 2.02       Loans and Borrowings.

(a)         Borrowings; Several Obligations.  Each Loan shall be made as part of
a Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)         Eurodollar Loans.  Each Lender at its option may make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c)         Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing under the Commitments shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $500,000.  There shall not at
any time be more than a total of seven (7) Eurodollar Borrowings outstanding.
 Base Rate Loans shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to
continue, any Eurodollar Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d)         Notes.  If requested by a Lender, the Loans made by such Lender
shall each be evidenced by a single Note of the Borrower, dated, in the case of
(i) any Lender party hereto as of the date of this Agreement, as of the date of
this Agreement, (ii) any Lender that becomes a party hereto in connection with
an increase in the Aggregate Elected Commitments pursuant to Section 2.06(c) or
(iii) any Lender that becomes a party hereto pursuant to an Assignment and
Assumption, as of the effective date of the Assignment and Assumption, payable
to such Lender in a principal amount equal to its Maximum Credit Amount as in
effect on such date, and otherwise duly completed.  Upon request from a Lender
and upon the return of the Note issued to it, or in the case of any loss, theft
or destruction of any such Note, a lost note affidavit in customary form, in the
event that any such Lender’s Maximum Credit Amount increases or decreases for
any reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise),
the Borrower shall deliver or cause to be delivered on the effective date of
such increase or decrease, a new Note payable to such Lender in a principal
amount equal to its Maximum Credit Amount after giving effect to such



34

[Credit Agreement]

--------------------------------------------------------------------------------

increase or decrease, and otherwise duly completed.  The date, amount, interest
rate and, if applicable, Interest Period of each Loan made by such Lender, and
all payments made on account of the principal thereof, shall be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be recorded by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender.  Failure to make any such
notation or to attach a schedule shall not affect any Lender’s or the Borrower’s
rights or obligations in respect of such Loans or affect the validity of such
transfer by any Lender of its Note.  Upon request of the Borrower, promptly
following Payment in Full, each Lender shall return to the Borrower any Note
issued to it, or in the case of any loss, theft or destruction of any such Note,
a lost note affidavit in customary form.

Section 2.03      Requests for Borrowings.  To request a Borrowing or any
conversion or continuation of any Borrowing, the Borrower shall notify the
Administrative Agent of such request in writing or other electronic
communication acceptable to the Administrative Agent, not later than 12:00 noon,
New York City time, at least (a) three (3) Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Loans or
of any conversion of Eurodollar Loans to Base Rate Loans and (b) one (1)
Business Day prior to the requested date of any Borrowing of Base Rate Loans;
provided that, in each case, no such notice shall be required for any deemed
request of a Borrowing to finance the reimbursement of an LC Disbursement as
provided in Section 2.08(e).  Each such Borrowing Request shall be irrevocable
and shall be a written Borrowing Request in substantially the form of Exhibit B
and signed by the Borrower.  Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i)          whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type of Loan to the other, or a continuation of Eurodollar Loans;

(ii)         the principal amount of Loans to be borrowed, converted or
continued;

(iii)       the Type of Loans to be borrowed or to which existing Loans are to
be converted;

(iv)        the date of such Borrowing, conversion or continuation, as the case
may be, which shall be a Business Day;

(v)         if applicable, the duration of the Interest Period with respect
thereto;

(vi)       the amount of the then effective Borrowing Base and the then
effective Aggregate Elected Commitments, the current total Credit Exposures
(without regard to the requested Borrowing) and the pro forma total Credit
Exposures (giving effect to the requested Borrowing);

(vii)       the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.05.

Each Borrowing Request shall constitute a representation that the amount of the
requested Borrowing shall not cause the total Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts, the
then effective Borrowing Base and the then effective Aggregate Elected
Commitments). If the Borrower fails to specify a Type of Loan in a Borrowing
Request, then the applicable Loans shall be made as Eurodollar Loans with a
one-month Interest Period, provided, that such Borrowing Request, is received by
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
prior to the requested date of such Borrowing or any conversion or continuation
of any



35

[Credit Agreement]

--------------------------------------------------------------------------------

Borrowing. If such notice is not received in accordance with the proviso in the
preceding sentence, then such Loans shall be made as Base Rate Loans. If the
Borrower fails to give timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Eurodollar Loans
with a one-month Interest Period. Any such automatic conversion to Base Rate
Loans or Eurodollar Loans with a one-month Interest Period, as applicable, shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Loans. If the Borrower requests a Borrowing
or any conversion or continuation of any Borrowing in any such Borrowing
Request, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04       [Reserved].

Section 2.05       Funding of Borrowings.

(a)         Funding by the Lenders.  Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 P.M., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders.  The Administrative Agent will make all such requested Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.  Nothing
herein shall be deemed to obligate any Lender to obtain the funds for its Loan
in any particular place or manner or to constitute a representation by any
Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.

(b)         Presumption of Funding by the Lenders.  Unless the Administrative
Agent shall have received written notice from a Lender prior to the proposed
date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.05(a) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to the Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.06      Termination and Reduction of Aggregate Maximum Credit Amounts;
Reduction and Increase of Aggregate Elected Commitments.

(a)         Scheduled Termination of Commitments.  Unless previously terminated,
the Commitments shall terminate on the Maturity Date.  If at any time the
Aggregate Maximum Credit



36

[Credit Agreement]

--------------------------------------------------------------------------------

Amounts or the Aggregate Elected Commitments are terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

(b)         Optional Termination and Reduction of Aggregate Maximum Credit
Amounts.

(i)          The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Maximum Credit Amounts; provided that (A) each reduction
of the Aggregate Maximum Credit Amounts shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000, (B) the Borrower
shall not terminate or reduce the Aggregate Maximum Credit Amounts if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(b), the total Credit Exposures would exceed the total Commitments
and (C) upon any reduction of the Aggregate Maximum Credit Amount that would
otherwise result in the Aggregate Maximum Credit Amounts being less than the
Aggregate Elected Commitments, the Aggregate Elected Commitments shall be
automatically reduced (ratably among the Lenders in accordance with each
Lender's Applicable Percentage) so that they equal the Aggregate Maximum Credit
Amounts as so reduced.

(ii)         The Borrower shall notify the Administrative Agent in writing of
any election to terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Any election by the Borrower
to terminate or reduce the Aggregate Maximum Credit Amounts pursuant to a notice
delivered by the Borrower pursuant to this Section 2.06(b)(ii) may be made to be
contingent upon the consummation of a refinancing, effectiveness of other credit
facilities or another transaction and such notice may otherwise be extended or
revoked, in each case, with the requirements of Section 5.02 to apply to any
failure of the contingency to occur and any such extension or revocation.  Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated.  Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.

(c)         Reduction/Termination of Aggregate Elected Commitments; Additional
Lenders; Increase in Aggregate Elected Commitments.

(i)          The Borrower may from time to time by written notice to the
Administrative Agent reduce or terminate the Aggregate Elected Commitments;
provided that (A) each reduction of the Aggregate Elected Commitments shall be
in an amount that is an integral multiple of $500,000 and not less than
$1,000,000 (other than in connection with a Scheduled Redetermination or Interim
Redetermination) and (B) such reduction or termination shall not become
effective if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04(c)(i), the total Credit Exposures would exceed the
total Commitments.  The Borrower shall notify the Administrative Agent of any
election to reduce or terminate the Aggregate Elected Commitments under this
Section 2.06(c)(i) at least three (3) Business Days prior to the effective date
of such reduction or termination, specifying such election and the effective
date thereof.  Promptly following receipt of any notice, the Administrative
Agent shall advise the Lenders of the contents thereof; provided that a notice
of termination of the Aggregate Elected Commitments delivered by the Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by



37

[Credit Agreement]

--------------------------------------------------------------------------------

notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Except as set forth in the preceding
sentence, and each notice delivered by the Borrower pursuant to this Section
2.06(c)(i) shall be irrevocable.  Each reduction of the Aggregate Elected
Commitments shall occur on the effective date of such reduction specified in
such written notice and shall be made ratably among the Lenders in accordance
with each Lender's Applicable Percentage. Any termination or reduction of the
Aggregate Elected Commitments shall be permanent and may not be reinstated,
except pursuant to Section 2.06(c)(ii).

(ii)         (A) Subject to the conditions set forth in Section 2.06(c)(ii)(B),
the Borrower may, at any time and from time to time increase the Aggregate
Elected Commitments up to an amount not to exceed the then effective Borrowing
Base by providing written notice of such requested increase to the
Administrative Agent (an “Increase Notice”).  Each such Increase Notice shall
specify (x) the proposed effective date of the increase (the “Increase Effective
Date”), which date shall be no earlier than ten (10) Business Days after receipt
by the Administrative Agent of such Increase Notice and (y) the amount of such
requested increase to the Aggregate Elected Commitments.

(B)        Any increase in the Aggregate Elected Commitments shall be subject to
the following additional conditions:

(1)         such increase shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000 (or such lesser amount up to the
Borrowing Base), unless in each case the Administrative Agent otherwise consents
to a lesser amount;

(2)         both immediately before and immediately after giving effect to such
increase and any Borrowing made on the date of such increase, no Default has
occurred and is continuing, or Borrowing Base Deficiency exists or would exist;

(3)         the Borrower shall have paid to any Lender increasing its commitment
pursuant to a Lender Certificate all fees and other amounts due and payable on
or prior to the effective date of such increase (including in connection with
such increase);

(4)         immediately after giving effect to such increase, the Aggregate
Elected Commitments do not exceed the Borrowing Base then in effect;

(5)         no Lender shall be obligated to provide any portion of such increase
in the Aggregate Elected Commitments (it being understood that any Lender’s
decision to agree to participate in such increase shall be made in its sole and
absolute discretion and only with such Lender’s prior written consent);

(6)         the Borrower may seek commitments in respect of such increase, in
its sole discretion, from either existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) or from one
or more additional banks or financial institutions with the prior written
consent of each of the Administrative Agent and the Issuing Banks



38

[Credit Agreement]

--------------------------------------------------------------------------------

(each such consent not to be unreasonably withheld, conditioned or delayed)
(“Additional Lenders”); provided, however, in no case shall an Additional Lender
be the Borrower or any of the Borrower's Subsidiaries or Affiliates, any
Defaulting Lender or any of its Subsidiaries, a natural person, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described herein;

(7)         each existing Lender or Additional Lender that agrees to provide any
portion of such increase shall evidence its agreement by executing and
delivering to the Borrower and the Administrative Agent a certificate in form
and substance reasonably satisfactory to the Administrative Agent (a “Lender
Certificate”);

(8)         the Administrative Agent shall have received Lender Certificates
with commitments in an aggregate amount equal to the requested increase to the
Aggregate Elected Commitments as specified in the Increase Notice (or such
lesser amount as the Borrower may elect in its sole discretion); and

(9)         No Default or Event of Default exists or would result from the
requested increase to the Aggregate Elected Commitments.

(C)        Subject to the satisfaction of the conditions specified in Section
2.06(c)(ii)(B), the requested increase to the Aggregate Elected Commitments
shall become effective on the Increase Effective Date, and upon such
effectiveness:  (1) the Aggregate Elected Commitments automatically without
further action by the Borrower, the Administrative Agent, any Issuing Bank or
any Lender shall be increased by an amount equal to the aggregate amount
indicated in the executed Lender Certificates; and (2) the Aggregate Maximum
Credit Amounts of the Lenders will be reallocated so that after giving effect to
the increase to the Aggregate Elected Commitments, each Lender will hold a
Maximum Credit Amount equal to such Lender’s portion of the Aggregate Elected
Commitments.  The Administrative Agent, the Lenders and the Borrower hereby
consent and agree to such reallocation.  On the Increase Effective Date, the
Administrative Agent shall distribute to the Borrower and the Lenders (including
each Additional Lender) a revised Annex I to this Agreement, which shall set
forth the Maximum Credit Amount and the Elected Commitment of each Lender after
giving effect to such reallocation, and such revised Annex I shall amend and
restate and supersede and replace Annex I to this Agreement as in effect
immediately prior to the Increase Effective Date.  With respect to such
reallocation, each Lender shall be deemed to have acquired the Maximum Credit
Amount and Elected Commitment allocated to it from each of the other Lenders
pursuant to the terms of the Assignment and Assumption, as if the Lenders had
executed an Assignment Agreement with respect to such allocation.  On the
Increase Effective Date, the Administrative Agent shall take the actions
specified in Section 12.04(b)(v), including recording the assignments described
herein in the Register, and such assignments shall be effective for purposes of
this Agreement.  Notwithstanding Section 12.04(b)(iii)(C), no Person shall be
required to pay a processing and recordation fee of $3,500 to the Administrative
Agent in connection with such assignments.  If, on the Increase Effective Date,
any Eurodollar Loans have been funded, then the Borrower shall be obligated to
pay any breakage fees or costs that are payable pursuant to Section 5.02 in
connection with the reallocation of such outstanding Eurodollar Loans to
effectuate the provisions of this paragraph.



39

[Credit Agreement]

--------------------------------------------------------------------------------

(iii)       Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitments, the Aggregate Elected
Commitments shall be automatically reduced (ratably among the Lenders in
accordance with each Lender’s Applicable Percentage) so that they equal such
redetermined Borrowing Base and in the case of any reduction in the Borrowing
Base as a result of Section 2.07(g), such reduction in the Aggregate Elected
Commitments shall be permanent unless the Majority Lenders otherwise consent to
an increase in writing without limitation to any individual Lender’s right to
decline to participate in any increase of the Aggregate Elected Commitments.

(iv)        Notwithstanding anything herein to the contrary, contemporaneously
with any increase in the Borrowing Base pursuant to this Agreement, if (A) the
Borrower elects to increase the Aggregate Elected Commitments ratably among the
Lenders and (B) each Lender has consented to such increase in the Aggregate
Elected Commitments, then the Aggregate Elected Commitments shall be increased
(ratably among the Lenders in accordance with each Lender's Applicable
Percentage) by the amount requested by the Borrower (subject to the conditions
set forth in Section 2.06(c)(ii)(B)) without the requirement that any Lender
deliver a Lender Certificate.

Section 2.07       Borrowing Base.

(a)         Initial Borrowing Base.  For the period from and including the
Fourth Amendment Effective Date to but excluding the next Redetermination Date,
the amount of the Borrowing Base shall be $210,000,000.  Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to the Borrowing Base Adjustment Provisions.

(b)         Scheduled and Interim Redeterminations.  The Borrowing Base shall be
redetermined on a semi-annual basis, in each case in accordance with this
Section 2.07 (a “Scheduled Redetermination”).  Subject to Section 2.07(d), such
redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders on the
first Business Day of May and November of each year (commencing with the first
Scheduled Redetermination anticipated to occur on the first Business Day of
 November 2018), as applicable. In addition, the Borrower may, by notifying the
Administrative Agent in writing thereof, and the Administrative Agent may, at
the direction of the Required Lenders, by notifying the Borrower in writing
thereof, one time in between (i) the Effective Date and the initial Scheduled
Redetermination and (ii) subsequent Scheduled Redeterminations, each elect to
cause the Borrowing Base to be redetermined between Scheduled Redeterminations
(a “Standard Interim Redetermination”) in accordance with this Section 2.07.
Further, the Borrower may, upon an acquisition in which the Loan Parties acquire
Hydrocarbon Interests with a purchase price that is greater than (i) 5% of the
then-current Borrowing Base or (ii) $10,000,000, by notifying the Administrative
Agent in writing thereof within thirty (30) Business Days following such
acquisition, elect to cause the Borrowing Base to be redetermined between
Scheduled Redeterminations (an “Acquisition Interim Redetermination”) in
accordance with this Section 2.07.

(c)         Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows:

(i)          Upon receipt by the Administrative Agent of (A) the Reserve Report
and the Reserve Report Certificate and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.01 (as applicable) and Section 8.12, as may, from
time to time, be reasonably requested



40

[Credit Agreement]

--------------------------------------------------------------------------------

by the Administrative Agent or the Required Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in its sole discretion, propose
a new Borrowing Base (the “Proposed Borrowing Base”) based upon any information
and such other information (including, without limitation, the status of title
information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt, including, without
limitation, the Term Debt) as the Administrative Agent deems appropriate in its
sole discretion and consistent with its normal and customary oil and gas lending
criteria as it exists at the particular time.  In no event shall the Proposed
Borrowing Base exceed the Aggregate Maximum Credit Amounts.

(ii)         The Administrative Agent shall notify the Borrower and the Lenders
of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A)        in the case of a Scheduled Redetermination (1) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) in a timely and complete manner, then
on or before the 15th day following the date of delivery (or such later date,
within 30 days thereof, to which the Borrower and the Administrative Agent
agree) or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and

(B)        in the case of an Interim Redetermination, promptly, and in any
event, within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports (unless otherwise agreed by the Borrower).

(iii)       Decisions regarding the amount of the Borrowing Base will be made at
the sole credit discretion of the Lenders in accordance with such Lenders’
normal and customary standards and practices for determining the value of Oil
and Gas Properties in connection with reserve based oil and gas transactions
consistently applied together with its other usual and customary criteria for
reserve based lending as they exist from time to time (including, without
limitation, the assets, liabilities, cash flow, business, properties, prospects,
management and ownership of the Borrower and the effect of hedging
arrangements). Any Proposed Borrowing Base that would (A) increase the Borrowing
Base then in effect must be approved by all Lenders (other than Defaulting
Lenders) and (B) decrease or maintain the Borrowing Base then in effect must be
approved or be deemed to have been approved by the Required Lenders, in each
case of (A) and (B), as provided in this Section 2.07(c)(iii).  Upon receipt of
the Proposed Borrowing Base Notice, each Lender shall have fifteen (15) days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base.  If, at the end of such fifteen
(15) day period, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, a Lender has not communicated its
approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of such Proposed Borrowing Base.  If, at the
end of such fifteen (15) day period, all of the Lenders (other than Defaulting
Lenders), in the case of a Proposed Borrowing Base that would increase the
Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base that would decrease or



41

[Credit Agreement]

--------------------------------------------------------------------------------

maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the
Borrowing Base, effective on the date specified in Section 2.07(d).  If,
however, at the end of such fifteen (15) day period, all of the Lenders (other
than Defaulting Lenders) or the Required Lenders, as applicable, have not
approved or deemed to have approved the Proposed Borrowing Base as indicated
above, then the Administrative Agent shall promptly thereafter poll the Lenders
to ascertain the highest Borrowing Base then acceptable to all of the Lenders
(in the case of any increase to the Borrowing Base) or a number of Lenders
sufficient to constitute the Required Lenders (in any other case) and such
amount shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d).

(d)         Effectiveness of a Redetermined Borrowing Base.  Subject to Section
2.07(e), after a redetermined Borrowing Base is approved or is deemed to have
been approved by all of the Lenders (other than Defaulting Lenders) or the
Required Lenders, as applicable, pursuant to Section 2.07(c)(iii), the
Administrative Agent shall notify the Borrower and the Lenders of the amount of
the redetermined Borrowing Base (the “New Borrowing Base Notice”), and such
amount shall become the new Borrowing Base, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders:

(i)          in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on May 1st and November 1st of each year, as applicable
(or such later time as (x) the Borrower may agree upon request of the
Administrative Agent or (y) the Required Lenders may agree upon the request of
the Borrower), as applicable, following such notice, or (B) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on the Business Day next succeeding delivery of such New
Borrowing Base Notice; and

(ii)         in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.

Such amount shall then become the Borrowing Base until the next Redetermination
Date or the next adjustment to the Borrowing Base under the Borrowing Base
Adjustment Provisions, whichever occurs first; provided that within three (3)
Business Days after delivery of the New Borrowing Base Notice for any
redetermination of the Borrowing Base, the Borrower may, by written notice to
the Administrative Agent, elect to have the Borrowing Base be an amount lower
than that determined by the Lenders until the next Redetermination Date or the
next adjustment to the Borrowing Base under the Borrowing Base Adjustment
Provisions, whichever occurs first.  Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

(e)         Borrower’s Right to Elect Reduced Borrowing Base.  Within three (3)
Business Days of its receipt of a New Borrowing Base Notice, the Borrower may
provide written notice to the Administrative Agent and the Lenders that
specifies for the period from the effective date of the New Borrowing Base
Notice until the next succeeding Scheduled Redetermination Date, the Borrowing
Base will be a lesser amount than the amount set forth in such New Borrowing
Base Notice, whereupon such specified lesser amount will become the new
Borrowing Base.  The Borrower’s notice under this Section 2.07(d) shall be
irrevocable, but without prejudice to its rights to initiate Interim
Redeterminations.



42

[Credit Agreement]

--------------------------------------------------------------------------------

(f)         Automatic Reduction of Borrowing Base upon Issuance of Specified
Additional Debt.  In addition to the other redeterminations of and adjustments
to the Borrowing Base provided for herein, and notwithstanding anything to the
contrary set forth herein, upon the issuance or incurrence of any Specified
Additional Debt, the Borrowing Base shall be automatically reduced by an amount
equal to 25% of the aggregate stated principal amount of such Specified
Additional Debt (without regard to any original issue discount issued at such
time).  Such decrease in the Borrowing Base shall occur automatically upon the
incurrence of such Specified Additional Debt on the date of incurrence, without
any vote of the Lenders or action by the Administrative Agent.  For the
avoidance of doubt, if such Specified Additional Debt is being incurred in order
to refinance outstanding Specified Additional Debt, then the foregoing automatic
reduction shall only apply to the portion of the newly issued or incurred
Specified Additional Debt that is in excess of the sum of (i) the principal
amount of the Specified Additional Debt so refinanced, (ii) amounts to fund any
original issue discount or upfront fees relating to such newly issued or
incurred Specified Additional Debt and (iii) amounts to fund interest, premium
(including make whole and prepayment premiums) and expenses thereon.  The
Borrowing Base so reduced shall become the new Borrowing Base immediately upon
the date of such issuance or incurrence, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Banks, and the Lenders on such
date until the next redetermination or other adjustment of the Borrowing Base
pursuant to this Agreement.  Upon any such reduction in the Borrowing Base, the
Administrative Agent shall promptly deliver a New Borrowing Base Notice to the
Borrower and the Lenders.

(g)         Automatic Reduction of Borrowing Base upon Certain Prepayments. In
addition to other redeterminations of any adjustments to the Borrowing Base
provided for herein, upon any payment towards the principal balance of the Loans
made pursuant to Sections 3.04(c), 3.04(e) or 3.04(f) (unless such payment was
used to eliminate a Borrowing Base Deficiency), the Borrowing Base shall
automatically reduce by the amount of such payment. Such reduction shall not
constitute a Scheduled Redetermination or a Standard Interim Redetermination.

Section 2.08       Letters of Credit.

(a)         General.  Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of dollar denominated Letters of Credit for
its own account or for the account of any other Loan Party, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the period from the Effective Date until the
day which is five (5) Business Days prior to the Maturity Date; provided that
the Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (not less than three
(3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension or such shorter period as the Issuing Bank may agree) a
notice:

(i)          requesting the issuance of a Letter of Credit or identifying the
Letter of Credit to be amended, renewed or extended;



43

[Credit Agreement]

--------------------------------------------------------------------------------

(ii)         specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day);

(iii)       specifying the date on which such Letter of Credit is to expire
(which shall comply with Section 2.08(c));

(iv)        specifying the amount of such Letter of Credit;

(v)         specifying the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit; and

(vi)        specifying the amount of the then effective Borrowing Base and then
then effective Aggregate Elected Commitments and whether a Borrowing Base
Deficiency exists at such time, the current total Credit Exposures (without
regard to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and the pro forma total Credit
Exposures (giving effect to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Sublimit and (ii) the total Credit Exposures
shall not exceed the total Commitments (i.e. the lesser of the Aggregate Maximum
Credit Amounts, the then effective Borrowing Base and the then effective
Aggregate Elected Commitments).

If requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit and shall guarantee the reimbursement of
any Letter of Credit issued hereunder.

(c)         Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension of a Letter of Credit, one year after such renewal or extension), in
each case unless consented to by the relevant Issuing Bank and the
Administrative Agent, and (ii) the date that is five Business Days prior to the
Maturity Date.  If the Borrower so requests, the Issuing Bank shall agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the relevant Issuing Bank to prevent any such extension at
least once in each 12-month period (commencing with the date of issuance of such
Letter of Credit and in no event extending beyond the date that is five Business
Days prior to the Maturity Date unless Cash Collateralized or backstopped in a
manner reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-extension Notice Date”) in each such 12-month period to be
mutually agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the relevant Issuing Bank, the Borrower shall not be
required to make a specific request to the relevant Issuing Bank for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the relevant Issuing
Bank to permit the extension of such Letter of Credit at any time to an expiry
date not later than the date that is five Business Days prior to the Maturity
Date; provided that the relevant Issuing Bank shall not permit any such
extension if (A) the relevant Issuing Bank has determined that it would have no
obligation at such time to issue such Letter of Credit in its extended form
under the terms hereof, or (B) it has received notice



44

[Credit Agreement]

--------------------------------------------------------------------------------

(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-extension Notice Date from the Administrative Agent
any Lender or the Borrower that one or more of the applicable conditions
specified in Section 6.02 is not then satisfied or waived.

(d)         Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in Section 2.08(e), or of
any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this Section 2.08(d) in respect of Letters of Credit
is absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default, the existence of a
Borrowing Base Deficiency or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)         Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 2:00 P.M., New York City time, on the Business Day immediately
following the later of the Business Day on which such LC Disbursement is made
and the Business Day the Borrower receives notice thereof; provided that, unless
the Borrower has notified the relevant Issuing Bank and Administrative Agent
that it will, and does, reimburse such LC Disbursement by the required date and
time, the Borrower shall, subject to the conditions to Borrowing set forth
herein, be deemed to have requested, and the Borrower does hereby request under
such circumstances, that such payment be financed with a Base Rate Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Base Rate
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.05 with
respect to Loans made by such Lender (and Section 2.05 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this Section 2.08(e), the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Lenders have made payments pursuant to this Section
2.08(e) to reimburse the applicable Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.

(f)         Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in



45

[Credit Agreement]

--------------------------------------------------------------------------------

any respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by an Issuing Bank under a Letter of Credit against presentation
of a draft or other document that does not substantially comply with the terms
of such Letter of Credit or any Letter of Credit Agreement, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.08(f),
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder.  Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their Related Parties shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Bank; provided
that the foregoing shall not be construed to excuse the applicable Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of the
applicable Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised all requisite
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)         Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  The applicable Issuing
Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy or other electronic transmission) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
applicable Issuing Bank and the Lenders with respect to any such LC
Disbursement.

(h)         Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed such Issuing Bank
for such LC Disbursement (either with its own funds or a Borrowing under Section
2.08(e)), the unpaid amount thereof shall bear interest, for each day from and
including the date such LC Disbursement is made to but excluding the date that
the Borrower reimburses such LC Disbursement, at the rate per annum then
applicable to Base Rate Loans.  Interest accrued pursuant to this Section
2.08(h) shall be for the account of such Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to Section
2.08(e) to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

(i)          Replacement of an Issuing Bank.  An Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such



46

[Credit Agreement]

--------------------------------------------------------------------------------

replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 3.05(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall also be deemed to refer to such successor.
 After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

(j)          Cash Collateralization.

(i)          If any Event of Default shall occur and be continuing and the
Borrower receives notice from the Administrative Agent or the Majority Lenders
under the Facility demanding the deposit of cash collateral pursuant to this
Section 2.08(j), then the Borrower shall deposit, in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Secured Parties, an amount in cash equal to the LC Exposure.  If
the Borrower is required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), the Borrower shall deposit in such an account an amount equal
to the amount of such excess as provided in Section 3.04(c), as of such date
plus any accrued and unpaid interest thereon.  The obligation to deposit such
cash collateral pursuant to the two preceding sentences shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower or any Subsidiary described in Section 10.01(h) or
Section 10.01(i).

(ii)         At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 4.05(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(A)        Grant of Security Interest.  The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ LC Exposure, to be applied pursuant to
clause (b) below.  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

(B)        Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.08(j) or Section
4.05 in respect of Letters of Credit shall be applied to the satisfaction of the



47

[Credit Agreement]

--------------------------------------------------------------------------------

Defaulting Lender’s LC Exposure (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(C)        Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.08(j) following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender) or (ii) the determination by the Administrative Agent and each Issuing
Bank that there exists excess Cash Collateral; provided that, subject to Section
4.05 the Person providing Cash Collateral and each Issuing Bank may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01       Repayment of Loans.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.

Section 3.02       Interest.

(a)         Loans.  Eurodollar Loans shall bear interest at a rate per annum
equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate. Base Rate Loans shall bear interest at a rate per annum equal to
the Base Rate plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(b)         Post-Default and Borrowing Base Deficiency Rate.  Notwithstanding
the foregoing, (i) immediately upon the occurrence and during the continuance of
an Event of Default under Section 10.1(a), (b), (h) or (i), or (ii) at the
election of the Majority Lenders (or the Administrative Agent at the direction
of the Majority Lenders), upon the occurrence and during the continuance of any
other Event of Default, all outstanding amounts hereunder and under any other
Loan Document shall bear interest, after as well as before judgment, at the rate
then applicable to such amount payable (including the Applicable Margin, as
applicable) plus an additional two percent (2.0%), but in no event to exceed the
Highest Lawful Rate.

(c)         Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Maturity Date; provided that (i) interest accrued pursuant to Section 3.02(b)
shall be payable on demand and (ii) in the event of any repayment or prepayment
of any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment.

(d)         Interest Rate Computations.  All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the LIBO Rate),
will be made on the basis of a year of 365 days (or 366 days in a leap year),
and in each case shall be payable for the actual



48

[Credit Agreement]

--------------------------------------------------------------------------------

number of days elapsed (including the first day but excluding the last day).
 All other interest hereunder shall be computed on the basis of a year of 360
days unless such computation would exceed the Highest Lawful Rate, in which case
interest shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error, and be binding
upon the parties hereto.

Section 3.03      Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

(a)         the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period;

(b)         the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period; or

(c)         the Administrative Agent is advised by a Lender that it has become
unlawful for such Lender or its applicable lending office to honor its
obligation to make or maintain Eurodollar Loans;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, such Borrowing shall
be made at an alternate rate of interest reasonably determined by the Majority
Lenders or the applicable Lender(s) (in the case of clause (c)), in consultation
with the Borrower, as their cost of funds. If at any time the Administrative
Agent determines (which determination shall be conclusive absent manifest error)
that (i) the circumstances set forth in Section 3.03(a) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 3.03(a) have not arisen but either (v) the supervisor for the
administrator of the LIBO Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (w) the
administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the supervisor for the
administrator of the LIBO Rate has made a public statement identifying a
specific date after which the LIBO Rate will permanently or indefinitely cease
to be published, (y) the supervisor for the administrator of the LIBO Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Rate
may no longer be used for determining interest rates for loans, or (z)
syndicated loans currently being executed, or that include language similar to
this Section 3.03, are being executed or amended (as applicable) to incorporate
or adopt a new benchmark rate of interest to replace the LIBO Rate, then the
Administrative Agent, in consultation with the Majority Lenders and the
Borrower, shall endeavor in good faith to establish an alternate rate of
interest to the LIBO Rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein) that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and the Borrower and the
Administrative Agent shall enter into an amendment to this Agreement to reflect
such alternate rate of interest and such other related changes to this Agreement
as may be applicable. Notwithstanding Section 12.02, any such amendment shall
become effective at 5:00 p.m. (New York time) on the fifth (5th) Business



49

[Credit Agreement]

--------------------------------------------------------------------------------

Day after the Administrative Agent shall have posted such proposed amendment to
all Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.  Notwithstanding anything
else herein, any definition of an alternate rate of interest to the LIBO Rate
(exclusive of any margin) shall provide that in no event shall such alternate
rate of interest be less than zero (0) for purposes of this Agreement. Until an
alternate rate of interest shall be determined in accordance with this Section
3.03 (but, in the case of the circumstances described in clause (ii)(v), clause
(ii)(w) or clause (ii)(x) of the first sentence of this Section 3.03, only to
the extent the LIBO Rate for such Interest Period is not available or published
at such time on a current basis), (x) any Borrowing Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as a Base Rate
Loan.

Section 3.04       Prepayments.

(a)         Optional Prepayments.  The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, subject to
prior notice in accordance with Section 3.04(b).

(b)         Notice and Terms of Optional Prepayment.  The Borrower shall notify
the Administrative Agent in writing of any prepayment hereunder, not later than
12:00 noon, New York City time, three Business Days before the date of
prepayment (or such shorter period as the Administrative Agent may agree).  Each
such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and the
Type(s) of Borrowing to be prepaid; provided any notice of prepayment pursuant
to a notice delivered by the Borrower pursuant to this Section 3.04(b) may be
made to be contingent upon the consummation of a refinancing, effectiveness of
other credit facilities or another transaction and such notice may otherwise be
extended or revoked, in each case, with the requirements of Section 5.02 to
apply to any failure of the contingency to occur and any such extension or
revocation.  Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing as provided in
Section 2.02.  Each prepayment of a Borrowing shall be applied ratably to the
Loans included in the prepaid Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 3.02 and any amounts due
under Section 5.02.

(c)         Mandatory Prepayments of Loans.

(i)          Upon Optional Terminations and Reductions.  If, after giving effect
to any termination or reduction of the Aggregate Maximum Credit Amounts pursuant
to Section 2.06(b) or the Aggregate Elected Commitment pursuant to Section
2.06(c), there is a Borrowing Base Deficiency, then the Borrower shall (A)
prepay the Loans on the date of such termination or reduction in an aggregate
principal amount equal to such Borrowing Base Deficiency, and (B) if any
Borrowing Base Deficiency remains after prepaying all of the Loans as a result
of LC Exposure, Cash Collateralize such remaining deficiency as provided in
Section 2.08(j).  The Borrower shall be obligated to make such prepayment and/or
deposit of Cash Collateral substantially concurrently with the effectiveness of
such termination or reduction.

(ii)         Upon Redeterminations.  Upon any redetermination of the Borrowing
Base pursuant to Section 2.07(b), if there is a Borrowing Base Deficiency, then
the



50

[Credit Agreement]

--------------------------------------------------------------------------------

Borrower shall, within 10 Business Days after its receipt of a New Borrowing
Base Notice or effectiveness of the new Borrowing Base which results in such
Borrowing Base Deficiency, as the case may be, inform the Administrative Agent
of the Borrower’s election to:

(A)        within 30 days following its receipt of such New Borrowing Base
Notice or effectiveness of the new Borrowing Base (1) prepay the Loans in an
aggregate principal amount equal to such Borrowing Base Deficiency and (2) if
any Borrowing Base Deficiency remains after prepaying all of the Loans as a
result of any LC Exposure, Cash Collateralize such excess as provided in Section
2.08(j),

(B)        prepay the Loans in five equal monthly installments, commencing on
the 30th day following its receipt of such New Borrowing Base Notice or
effectiveness of the new Borrowing Base with each payment being equal to 1/5th
of the aggregate principal amount of the Borrowing Base Deficiency,

(C)        within 30 days following its receipt of such New Borrowing Base
Notice or effectiveness of the new Borrowing Base, provide additional collateral
in the form of additional Oil and Gas Properties not evaluated in the most
recently delivered Reserve Report or other collateral reasonably acceptable to
the Administrative Agent having a Borrowing Base value (as proposed by the
Administrative Agent and approved by the Required Lenders) sufficient, after
giving effect to any other actions taken pursuant to this Section 3.04(c) to
eliminate any such excess, or

(D)        undertake a combination of clauses (A), (B) and (C).

provided that, notwithstanding the options set forth above, in all cases, the
Borrowing Base Deficiency must be eliminated on or prior to the Maturity Date.
 If, because of LC Exposure, a Borrowing Base Deficiency remains after prepaying
all of the Loans, the Borrower shall Cash Collateralize such remaining Borrowing
Base Deficiency as provided in Section 2.08(j).

(iii)       Upon Borrowing Base Adjustments.  Upon any adjustment to the amount
of the Borrowing Base pursuant to the Borrowing Base Adjustment Provisions, if
there is a Borrowing Base Deficiency, then the Borrower shall (A) prepay the
Loans on the date of such Borrowing Base adjustment in an aggregate principal
amount equal to such Borrowing Base Deficiency, and (B) if any Borrowing Base
Deficiency remains after prepaying all of the Loans as a result of LC Exposure,
Cash Collateralize such remaining deficiency as provided in Section 2.08(j).
 The Borrower shall be obligated to make such prepayment and/or deposit of Cash
Collateral substantially concurrently with the effectiveness of such Borrowing
Base adjustment.

(iv)        In Connection with Asset Sales and Swap Unwinds.   If (A) the
Borrower or any Subsidiary consummates a Transfer of Oil and Gas Properties to
which Proved Reserves are attributed (or the Equity Interests of any Subsidiary
owning such Oil and Gas Properties) or consensually terminates, unwinds, cancels
or otherwise disposes of, or early termination event occurs with respect to, any
Swap Agreement, other than pursuant to a Permitted Swap Termination, and (B) the
fair market value of all such Transfers and the Swap Termination Value of such
terminations of Swap Agreements made since the last date on which the Borrower
has made prepayment under this Section 3.04(c)(iv) exceeds:



51

[Credit Agreement]

--------------------------------------------------------------------------------

(A)        $1,000,000 but is less than $10,000,000, then, subject to the
reinvestment rights set forth in this Section 3.04(c)(iv)(A), the Borrower shall
(A) utilize any Net Cash Proceeds received from such event remaining after
satisfying any prepayment required pursuant to Section 3.04(c)(iii) to prepay
the Loans as contemplated by this Section 3.04(c)(iv)(A) together with interest
on the amount so prepaid, in an amount equal to the lesser of (I) such remaining
Net Cash Proceeds and (II) the aggregate principal amount of all Loans
outstanding under this Agreement and (B) if any such Net Cash Proceeds remain
after prepaying all of the Loans as a result of LC Exposure, use such remaining
Net Cash Proceeds to Cash Collateralize such LC Exposure as provided in Section
2.08(j). Such repayment shall be due on the next Business Day following the
receipt of such Net Cash Proceeds unless (1) prior to such date, the Borrower
has given the Administrative Agent and the Lenders and the Term Agent and the
Term Lenders written notice that it intends to utilize the Net Cash Proceeds to
purchase additional domestic onshore Oil and Gas Properties similar to those
that are the subject of such Transfer or to fund drilling, development and other
related expenses associated with its drilling plan, (2) the Required Lenders and
the Required Lenders (as defined in the Term Credit Agreement as in effect on
the Fifth Amendment Effective Date) have consented to such utilization of such
funds and (3) thereafter, within thirty (30) days after the closing of such
Transfer or termination of Swap Agreement (or forty-five (45) days after the
closing of such Transfer or termination of Swap Agreement if the Borrower or a
Subsidiary has entered into a definitive purchase agreement within thirty (30)
days after the closing of such Transfer or termination of Swap Agreement), the
Borrower has so utilized such funds.  To the extent on such 30th (or 45th) day,
any Net Cash Proceeds remain which have not been so utilized, the Borrower shall
make a prepayment of the Loans in an amount equal to the lesser of (I) such
remaining Net Cash Proceeds and (II) the aggregate principal amount of all Loans
outstanding under this Agreement and if any such Net Cash Proceeds remain after
prepaying all of the Loans as a result of LC Exposure, use such remaining Net
Cash Proceeds to Cash Collateralize such LC Exposure as provided in Section
2.08(j);

(B)        $10,000,000 and the ratio of Total Proved PV-9 to Total Debt
(calculated giving pro forma effect to such Transfer) is less than 2.25 to 1.00,
then (A) the Borrower shall within five (5) Business Days of completing such
Transfer, make an offer to prepay the Loans, together with interest on the
amount so offered, and to Cash Collateralize any LC Exposure as provided in
Section 2.08(j), as applicable, in an amount equal to the lesser of (I) 100% of
the Net Cash Proceeds of all such Transfers and terminations of Swap Agreements
remaining after satisfying any prepayment required pursuant to Section
3.04(c)(iii) and (II) the aggregate principal amount of all Loans and LC
Exposure outstanding under this Agreement and (B) the Majority Lenders shall
have an option to accept or decline on behalf of the Lenders (by giving the
Administrative Agent and the Borrower written notice of such election within
three (3) Business Days of receipt of such notice, with failure to provide such
notice deemed an acceptance) such Net Cash Proceeds as a prepayment towards the
Loans ratably among the Lenders in accordance with each Lender’s Applicable
Percentage, together with interest on the amount so offered, and to Cash
Collateralize any LC Exposure.  Any Net Cash Proceeds not accepted may be used
by the Borrower for any purpose not prohibited by this Agreement including to
make mandatory prepayments of the Term Debt in accordance with Section
9.18(d)(i); or



52

[Credit Agreement]

--------------------------------------------------------------------------------

(C)        $10,000,000 and the ratio of Total Proved PV-9 to Total Debt
(calculated giving pro forma effect to such Transfer) is equal to or greater
than 2.25 to 1.00, then, subject to the reinvestment rights set forth in this
Section 3.04(c)(iv)(C), the Borrower shall (A) utilize any Net Cash Proceeds
received from such event remaining after satisfying any prepayment required
pursuant to Section 3.04(c)(iii) to prepay the Loans as contemplated by this
Section 3.04(c)(iv)(C) together with interest on the amount so prepaid, in an
amount equal to the lesser of (I) such remaining Net Cash Proceeds and (II) the
aggregate principal amount of all Loans outstanding under this Agreement and (B)
if any such Net Cash Proceeds remain after prepaying all of the Loans as a
result of LC Exposure, use such remaining Net Cash Proceeds to Cash
Collateralize such LC Exposure as provided in Section 2.08(j).  Such repayment
shall be due on the next Business Day following the receipt of such Net Cash
Proceeds unless (1) prior to such date, the Borrower has given the
Administrative Agent and the Lenders and the Term Agent and the Term Lenders
written notice that it intends to utilize the Net Cash Proceeds to purchase
additional domestic onshore Oil and Gas Properties similar to those that are the
subject of such Transfer or to fund drilling, development and other related
expenses associated with its drilling plan, (2) the Required Lenders and the
Required Lenders (as defined in the Term Credit Agreement as in effect on the
Fifth Amendment Effective Date) have consented to such utilization of such funds
and (3) thereafter, within thirty (30) days after the closing of such Transfer
or termination of Swap Agreement (or forty-five (45) days after the closing of
such Transfer or termination of Swap Agreement if the Borrower or a Subsidiary
has entered into a definitive purchase agreement within thirty (30) days after
the closing of such Transfer or termination of Swap Agreement), the Borrower has
so utilized such funds.  To the extent on such 30th (or 45th) day, any Net Cash
Proceeds remain which have not been so utilized, the Borrower shall make a
prepayment of the Loans in an amount equal to the lesser of (I) such remaining
Net Cash Proceeds and (II) the aggregate principal amount of all Loans
outstanding under this Agreement and if any such Net Cash Proceeds remain after
prepaying all of the Loans as a result of LC Exposure, use such remaining Net
Cash Proceeds to Cash Collateralize such LC Exposure as provided in Section
2.08(j).

(d)         Mandatory Prepayments of Loans in Connection with Consolidated Cash
Balance. If, as of the end of any calendar month (beginning with the calendar
month ending June 30, 2020), the Consolidated Cash Balance exceeds the
Consolidated Cash Balance Threshold, then, no later than (5) Business Days after
the end of such calendar month, the Borrower shall (i) prepay the Loans as
contemplated by this Section 3.04(d) in an aggregate principal amount together
with accrued interest, if any, equal to the lesser of (A) the Required
Consolidated Cash Balance Prepayment Amount and (B) the aggregate principal
amount of all Loans outstanding under this Agreement and (ii) if any Required
Consolidated Cash Balance Prepayment Amount remains after repaying all of the
Loans and there is total Credit Exposure as a result of LC Exposure, utilize
such remaining Required Consolidated Cash Balance Prepayment Amount to Cash
Collateralize as provided in Section 2.08(j).

(e)         Mandatory Prepayments of Loans with Excess Cash Flow. If, as at the
end of any fiscal quarter (beginning with the fiscal quarter ending on June 30,
2020), (i) Excess Cash Flow for such fiscal quarter is greater than zero and
(ii) the ratio of Total Debt to ECF EBITDAX is greater than or equal to 1.50 to
1.00, then, no later than five (5) Business Days after the date on which
financial statements are required to be delivered to the Lenders pursuant to
Section 8.01(a) or Section 8.01(b) for such fiscal quarter (without regard to
any grace period contemplated by Section



53

[Credit Agreement]

--------------------------------------------------------------------------------

10.01(e)), the Borrower shall (A) prepay the Loans as contemplated by this
Section 3.04(e) in an aggregate principal amount together with accrued interest,
if any, equal to the lesser of (I) the Required ECF Prepayment Amount and (II)
the aggregate principal amount of all Loans outstanding under this Agreement and
(B) if any Required ECF Prepayment Amount remains after repaying all of the
Loans and there is total Credit Exposure as a result of LC Exposure, utilize
such remaining Required ECF Prepayment Amount to Cash Collateralize as provided
in Section 2.08(j).

(f)         Mandatory Prepayments of Loans Upon Permitted Swap Terminations. If
the Borrower or any Subsidiary consummates a Permitted Swap Termination, then no
later than five (5) Business Days after the receipt of any Permitted Swap
Termination Proceeds from such Permitted Swap Termination, the Borrower shall
(i) prepay the Loans as contemplated by this Section 3.04(f) in an aggregate
principal amount together with accrued interest, if any, equal to the lesser of
(A) the Permitted Swap Termination Proceeds from such Permitted Swap Termination
and (B) the aggregate principal amount of all Loans outstanding under this
Agreement and (ii) if any Permitted Swap Termination Proceeds remain after
repaying all of the Loans and there is total Credit Exposure as a result of LC
Exposure, utilize such remaining Permitted Swap Termination Proceeds to Cash
Collateralize as provided in Section 2.08(j).

(g)         Application of Prepayments. Each prepayment of Loans pursuant to
Section 3.04 shall be applied ratably to the Loans then outstanding.

(h)         Interest to be Paid with Prepayments. Prepayments pursuant to this
Section 3.04 shall be accompanied by accrued interest to the extent required by
Section 3.02.

Section 3.05       Fees.

(a)         Commitment Fees.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender (other than a Defaulting Lender to the
extent set forth in Section 4.05) a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender (determined taking into account both Loans and
LC Exposure) during the period from and including the date of this Agreement to
but excluding the Maturity Date.  Accrued commitment fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year and on the Maturity Date, commencing on the first such date to occur after
the date hereof.  All commitment fees shall be computed on the basis of a year
of 360 days, unless such computation would exceed the Highest Lawful Rate, in
which case interest shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b)         Letter of Credit Fees.  The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender to the extent set forth in Section 4.05) a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Margin used to determine the interest rate applicable to Eurodollar
Loans (as such rate may be increased pursuant to Section 3.02(b)) on the average
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements that has been funded by such
Lender) during the period from and including the date of this Agreement to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, (ii) to each
applicable Issuing Bank a fronting fee in an amount equal to 0.150% multiplied
by the face amount of such Letter of Credit on the average daily amount of the
LC Exposure attributable to such Issuing Bank (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the



54

[Credit Agreement]

--------------------------------------------------------------------------------

period from and including the date of this Agreement to but excluding the later
of the date of termination of the Commitments and the date on which there ceases
to be any LC Exposure and (iii) to each Issuing Bank, for its own account, its
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued to but excluding the last Business Day of March, June,
September and December of each year shall be payable on such last Business Day,
commencing on the first such date to occur after the date of this Agreement;
provided that all such fees shall be payable on the Maturity Date and any such
fees accruing after the Maturity Date shall be payable on demand.  Any other
fees payable to any Issuing Bank pursuant to this Section 3.05(b) shall be
payable within 10 days after demand.  All participation fees and fronting fees
shall be computed on the basis of a year of 360 days, unless such computation
would exceed the Highest Lawful Rate, in which case interest shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)         Administrative Agent Fees.  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01       Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)         Payments by the Borrower.  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim.  Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices specified in Section
12.01 or as otherwise directed by the Administrative Agent, except payments to
be made directly to the applicable Issuing Bank as expressly provided herein and
except that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in Dollars.

(b)         Application of Insufficient Payments.  If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.



55

[Credit Agreement]

--------------------------------------------------------------------------------

(c)         Sharing of Payments by Lenders.  If, other than as provided
elsewhere herein, any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this Section
4.01(c) shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this Section 4.01(c) shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

Section 4.02      Presumption of Payment by the Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders and/or any applicable Issuing Bank that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders and/or any applicable Issuing Bank, as the
case may be, the amount due.  In such event, if the Borrower has not in fact
made such payment, then each of the Lenders and/or any applicable Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

Section 4.03      Certain Deductions by the Administrative Agent.  If any Lender
shall fail to make any payment required to be made by it pursuant to Section
2.05(a), Section 2.08(d), Section 2.08(e) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.  If at any
time prior to the acceleration or maturity of the Loans, the Administrative
Agent shall receive any payment in respect of principal of a Loan or a
reimbursement of an LC Disbursement while one or more Defaulting Lenders shall
be party to this Agreement, the Administrative Agent shall apply such payment
first to the Borrowing(s) for which such Defaulting Lender(s) shall have failed
to fund its pro rata share until such time as such Borrowing(s) are paid in full
or each Lender (including each Defaulting Lender) is owed its Applicable
Percentage of all Loans then outstanding.  After acceleration or maturity of the
Loans, all principal will be paid ratably as provided in Section 10.02(c).

Section 4.04       Disposition of Proceeds.  The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured



56

[Credit Agreement]

--------------------------------------------------------------------------------

Parties of all of the Borrower’s or each Guarantor’s interest in and to
production and all proceeds attributable thereto which may be produced from or
allocated to the Mortgaged Property.  The Security Instruments further provide
in general for the application of such proceeds to the satisfaction of the
Secured Obligations and other obligations described therein and secured thereby.
 Notwithstanding the assignment contained in such Security Instruments, until
the occurrence of an Event of Default, (a) the Administrative Agent and the
Lenders agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower or another Loan Party and (b) the
Lenders hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Borrower and/or such Loan
Party.

Section 4.05       Defaulting Lenders.

(a)         Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Majority Lenders or
Required Lenders, as applicable.

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.08(j); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.08(j); sixth, to the payment of any amounts owing to the Lenders
or the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Banks against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 6.02 were
satisfied



57

[Credit Agreement]

--------------------------------------------------------------------------------

or waived, such payment shall be applied solely to pay the Loans of, and LC
Disbursements owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or LC Disbursements owed to, such
Defaulting Lender until such time as all Loans and LC Exposure is held by the
Lenders pro rata in accordance with the Commitments under the Facility without
giving effect to Section 4.05(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
4.05(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)       Certain Fees.

(A)        No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 3.05(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)        Each Defaulting Lender shall be entitled to receive letter of credit
fees pursuant to Section 3.05(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its LC Exposure for which it
has provided Cash Collateral pursuant to Section 2.08(j).

(C)        With respect to any fee not required to be paid to any Defaulting
Lender pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s LC Exposure that has
been reallocated to such non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Bank the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv)        Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 6.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Credit
Exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

(v)         Cash Collateral.  If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.08(j).



58

[Credit Agreement]

--------------------------------------------------------------------------------

(b)         Defaulting Lender Cure.  If the Borrower, the Administrative Agent
and each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments under the Facility (without
giving effect to Section 4.05(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c)         New Letters of Credit.  So long as any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

Section 5.01       Increased Costs.

(a)         Increased Costs Generally.  If any Change in Law shall:

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate)
or any Issuing Bank;

(ii)         subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

(iii)       impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, continuing or maintaining any Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender, such Issuing Bank or other Credit Party of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit) or to reduce the amount of any
sum received or receivable by such Lender or such other Credit Party (whether of
principal, interest or any other amount), then, upon request of such Lender,
Issuing Bank or other Credit Party, the Borrower will pay to such Lender or such
other Credit Party such additional amount or amounts as will compensate such
Lender or such other Credit Party for such additional costs incurred or
reduction suffered.



59

[Credit Agreement]

--------------------------------------------------------------------------------

(b)         Capital and Liquidity Requirements.  If any Lender or Issuing Bank
determines that any Change in Law affecting such Lender or Issuing Bank or any
lending office of such Lender or such Lender’s or Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by any Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy or liquidity), then from
time to time the Borrower will pay to such Lender or Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction suffered.

(c)         Certificates for Reimbursement.  A certificate of a Lender or
Issuing Bank setting forth the amount or amounts necessary to compensate such
Lender or Issuing Bank or its holding company, as the case may be, as specified
in Section 5.01(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d)         Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section 5.01 shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section 5.01 for any increased costs or
reductions incurred more than nine months prior to the date that such Lender or
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine month period referred to above shall be extended to include the
period of retroactive effect thereof).

Section 5.02       Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the failure to borrow, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto, or (c) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 5.04 then,
in any such event and upon the request of any Lender, the Borrower shall
compensate such Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
Dollar deposits of a comparable amount and period from other banks in the
eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and demonstrating, in
reasonable detail, the computation of such



60

[Credit Agreement]

--------------------------------------------------------------------------------

amount or amounts shall be delivered to the Borrower and shall be conclusive
absent manifest error.  The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

Section 5.03       Taxes.

(a)         Defined Terms.  For purposes of this Section 5.03, Section 5.04 and
Section 5.05, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

(b)         Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law.
 If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 5.03), the applicable Credit Party receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

(c)         Payment of Other Taxes by the Loan Parties.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d)         Indemnification by the Loan Parties.  The Loan Parties shall jointly
and severally indemnify each Credit Party, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.03) payable or paid by such Credit Party or required to be withheld or
deducted from a payment to such Credit Party and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
 A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e)         Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Taxes attributable to such Lender (but only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.04(c) relating to the maintenance of a Participant Register, and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent



61

[Credit Agreement]

--------------------------------------------------------------------------------

to the Lender from any other source against any amount due to the Administrative
Agent under this paragraph (e).

(f)         Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
5.03, such Loan Party shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g)         Status of Lenders.

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)         Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(B)        any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1)         in the case of a Non-U.S. Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the  “interest”
article of such tax treaty and (y) with respect



62

[Credit Agreement]

--------------------------------------------------------------------------------

to any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

(2)         executed originals of IRS Form W-8ECI (or any successor form);

(3)         in the case of a Non-U.S. Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Non-U.S. Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or any successor
form); or

(4)         to the extent a Non-U.S. Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY(or any successor form), accompanied by IRS
Form W-8ECI (or any successor form), IRS Form W-8BEN (or any successor form), a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non-U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C)        any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and



63

[Credit Agreement]

--------------------------------------------------------------------------------

the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)         Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)          Survival. Each party’s obligations under this Section 5.03 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Documents.

Section 5.04       Designation of Different Lending Office.  If any Lender
requests compensation under Section 5.01, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.03, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
5.01 or Section 5.03, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 5.05      Replacement of Lenders.  If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 5.04, or



64

[Credit Agreement]

--------------------------------------------------------------------------------

if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.04(b)), all of its interests, rights (other
than its existing rights to payments pursuant to Section 5.01 or Section 5.03)
and obligations under this Agreement and the related Loan Documents to a
replacement bank, financial institution or other institutional lender that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 12.04,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, and under the other Loan Documents (including any amounts under
Section 5.02), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts), (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in such compensation or
payments, (iv) such assignment does not conflict with applicable law; and (v) in
the case of any assignment resulting from a Lender becoming a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.  A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01      Effective Date.  The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):

(a)         The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(b)         The Administrative Agent shall have received from each party thereto
duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Guarantee and
Collateral Agreement, and except in cases where no signature is required, the
other Security Instruments described on Exhibit F-1.  In connection with the
execution and delivery of the Security Instruments, the Administrative Agent
shall be reasonably satisfied that the Security Instruments create first
priority Liens that may be perfected upon recordation of properly completed
financing statements and the Security Instruments in the appropriate filing
offices therefor (except that Excepted Liens identified in clauses (a) to (d)
and (f) of the definition thereof, but subject to the provisos at the end of
such definition may exist) on at least 90% of the Total Proved PV-9 of the
Borrowing Base Properties.

(c)         The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of each Loan Party setting forth (i)
resolutions of its board of directors or other appropriate governing body with
respect to the authorization of such Loan Party to execute and deliver the Loan
Documents to which it is a party and to enter into the transactions contemplated
in those documents, (ii) the officers of such Loan Party (y) who are authorized
to sign the Loan Documents to which such Loan Party is a party and (z) who will,
until replaced by another officer or officers duly authorized for that purpose,
act as its representative for the purposes of signing documents and giving
notices and other communications in connection with this Agreement and



65

[Credit Agreement]

--------------------------------------------------------------------------------

the transactions contemplated hereby, (iii) specimen signatures of such
authorized officers, and (iv) the articles or certificate of incorporation and
by-laws or other applicable Organizational Documents of such Loan Party,
certified as being true and complete.  The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from such Loan Party to the contrary.

(d)         The Administrative Agent shall have received certificates of the
appropriate state agencies, as requested by the Administrative Agent, with
respect to the existence, qualification and good standing of each Loan Party in
each jurisdiction where any such Loan Party is organized or owns Borrowing Base
Properties.

(e)         The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent certifying that (i) all government and
third party approvals necessary in connection with the continued operations of
the Loan Parties and the Transactions have been obtained and are in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the financing contemplated
hereby on satisfactory terms and (ii) no action or proceeding is pending or
threatened in any court or before any Governmental Authority seeking to enjoin
or prevent the consummation of the Transactions contemplated hereby.

(f)         The Administrative Agent shall have received certificates of
insurance coverage of the Loan Parties in form and substance reasonably
satisfactory to the Administrative Agent evidencing that the Loan Parties are
carrying insurance in accordance with Section 7.12.

(g)         The Administrative Agent shall have received a certificate of a
Responsible Officer of Parent and the Borrower substantially in the form of
Exhibit E certifying that, after giving effect to the Borrowings under this
Agreement and the other Transactions contemplated hereunder, Parent, the
Borrower and the other Loan Parties, on a consolidated basis, are solvent.

(h)         The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent certifying that the Borrower and the
other Loan Parties will have outstanding no material Debt for borrowed money
other than Intercompany Debt, Disqualified Capital Stock, the Secured
Obligations under this Agreement, the Vitol Prepayments (which shall be
extinguished within three (3) Business Days after the Effective Date in
accordance with Section 8.20) or other Debt permitted by Section 9.02.

(i)          The Administrative Agent shall have received the Initial Reserve
Report accompanied by a certificate covering the matters described in Section
8.12(c)(i)-(iii).

(j)          The Administrative Agent shall have received, at least five (5)
days prior to the Effective Date, all documentation and other information
previously requested and required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

(k)         The Administrative Agent shall have received an opinion of (i) Bryan
Cave Leighton Paisner LLP with respect to enforceability under New York law and
Hall Estill as to due execution and delivery and other corporate matters, as
counsel to the Loan Parties, (ii) Baker & McKenzie, counsel for Parent and (iii)
local counsel in any jurisdictions where Oil and Gas Properties are located, in
form and of substance reasonably acceptable to the Administrative Agent.



66

[Credit Agreement]

--------------------------------------------------------------------------------

(l)          The Administrative Agent, the Arranger and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date and, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(m)        The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the other Loan Parties other than those being released on or prior
to the Effective Date or Liens permitted by Section 9.03.

(n)         The Administrative Agent shall have received title information as
the Administrative Agent may reasonably require that is reasonably satisfactory
to the Administrative Agent setting forth the status of title to at least 80% of
the Total Proved PV-9 of the Borrowing Base Properties.

(o)         The Administrative Agent shall have received evidence that on or
before, or substantially simultaneous with, the Effective Date all Liens
securing the Existing Credit Facilities are being released on terms satisfactory
to the Administrative Agent.

(p)         The Borrower shall have unrestricted cash and unused availability
under the Facility in an aggregate amount of not less than $125,000,000 on the
Effective Date (after giving effect to the Borrowings and any application of the
proceeds of the Loans incurred on the Effective Date and less any amounts
necessary to repay the Vitol Prepayments in full).

(q)         (i) The Borrower shall have contemporaneously received total
consideration from equity contributions in an aggregate amount of not less than
$260,000,000 with cash proceeds from such equity contributions of not less than
$240,000,000 upon terms and conditions satisfactory to the Administrative Agent
in its reasonable discretion, (ii) the Term Credit Agreement, in form and
substance satisfactory to the Administrative Agent, shall have been executed and
delivered by all parties thereto and Borrower shall have received the proceeds
of the Term Debt in an aggregate principal amount of $250,000,000 and (iii) the
Intercreditor Agreement, in form and substance satisfactory to the
Administrative Agent and the Majority Lenders, shall have been executed and
delivered by all parties thereto and be in full force and effect.

(r)         The Acquisition shall have occurred in accordance with the terms and
conditions of the Acquisition PSA, including, without limitation, the delivery
of the TSA Bonds to each of Pioneer Natural Resources Company, a Delaware
corporation, Newpek, LLC, a Delaware limited liability company, and Reliance
Holding USA, Inc., a Delaware corporation, as required pursuant to the
Transaction Support Agreement, and the Administrative Agent shall have received
copies, certified as true and correct by a responsible officer of the Borrower,
of the Acquisition PSA and/or such other definitive documentation related to the
Acquisition that the Administrative Agent may reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 4:00 P.M., New York City time, on
April 30, 2018 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

Section 6.02      Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, including



67

[Credit Agreement]

--------------------------------------------------------------------------------

the initial Borrowing or issuance of a Letter of Credit, is subject to the
satisfaction of the following conditions:

(a)         At the time of and immediately after giving pro forma effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default (including, without
limitation, compliance with all financial covenants contained in Section 9.01)
shall have occurred and be continuing.

(b)         The representations and warranties of the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (unless already qualified by
materiality in which case such applicable representation and warranty shall be
true and correct) on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty shall be true and correct) as of such specified earlier date.

(c)         At the time and immediately after giving pro forma effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, there is exists no event or circumstance that could have
a Material Adverse Effect.

(d)         At the time of and immediately after giving pro forma effect to any
Borrowing of Loans, the Consolidated Cash Balance shall not exceed the
Consolidated Cash Balance Threshold.

(e)         The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit (or an
amendment, extension or renewal of a Letter of Credit) in accordance with
Section 2.08(b), as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower and the other Loan Parties on the
date thereof as to the matters specified in Section 6.02(a) through (c).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Each of Parent and the Borrower, jointly and severally, represents and warrants
to the Lenders that:

Section 7.01      Organization; Powers.  Each Loan Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary, to own its assets
and to carry on its business as now conducted, and is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except where failure to have such licenses, authorizations, consents,
approvals and foreign qualifications could not reasonably be expected to have a
Material Adverse Effect.

Section 7.02      Authority; Enforceability.  The Transactions are within each
Loan Party’s corporate or other organizational powers and have been duly
authorized by all necessary corporate or other organizational action.  Each Loan
Document to which a Loan Party is a party has been duly executed and delivered
by it and constitutes its legal, valid and binding obligation, as applicable,
enforceable in



68

[Credit Agreement]

--------------------------------------------------------------------------------

accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 7.03      Approvals; No Conflicts.  The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of financing statements
and the Security Instruments as required by this Agreement and (ii) those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, could not reasonably be expected to have a Material Adverse
Effect, or do not have an adverse effect on the enforceability of the Loan
Documents, (b) will not violate (i) in any material respect, any applicable law
or regulation or any order of any Governmental Authority or (ii) the
Organizational Documents of any Loan Party, (c) will not violate or result in a
default under any material indenture, note, credit agreement or other similar
instrument binding upon any Loan Party or its Properties, or give rise to a
right thereunder to require any payment to be made by any Loan Party and (d)
will not result in the creation or imposition of any Lien on any Property of any
Loan Party (other than the Liens created by the Loan Documents).

Section 7.04       Financial Condition; No Material Adverse Change.

(a)         Since December 31, 2017 and after giving effect to the Transactions
(i) there has been no event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect and (ii) the business
of the Borrower and the Loan Parties has been conducted only in the ordinary
course consistent with past business practices (it being understood that changes
in business practices that do not change the nature of the business as an
exploration and production company, such as changes to respond to current market
conditions, are consistent with past business practices).

(b)         Neither the Borrower nor any other Loan Party has on the date of
this Agreement, after giving effect to the Transactions, any material Debt
(including Disqualified Capital Stock) other than the Secured Obligations, Debt
under the Term Loan Documents, Intercompany Debt or any contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for taxes, or unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments.

Section 7.05       Litigation.

(a)         Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against any Group Member that (i) are not fully covered by insurance
(except for normal deductibles) as to which there is a reasonable possibility of
an adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) involve any Loan Document or the Transactions.

(b)         Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in a Material Adverse Effect.



69

[Credit Agreement]

--------------------------------------------------------------------------------

Section 7.06       Environmental Matters.  Except for such matters as set forth
on Schedule 7.06 or that, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

(a)         the Group Members and each of their respective Properties and
operations thereon are, and within all applicable statute of limitation periods
have been, in compliance with all applicable Environmental Laws;

(b)         the Group Members have obtained all Environmental Permits required
for their respective operations and each of their Properties, with all such
Environmental Permits being currently in full force and effect, and no Group
Member has received any written notice or otherwise has knowledge that any such
existing Environmental Permit will be revoked or that any application for any
new Environmental Permit or renewal of any existing Environmental Permit will be
denied;

(c)         there are no claims, demands, suits, orders, inquiries, or
proceedings concerning any violation of, or any liability (including as a
potentially responsible party) under, any applicable Environmental Laws that is
pending or, to the Borrower’s knowledge, threatened against any Group Member or
any of their respective Properties or as a result of any operations at the
Properties;

(d)         none of the Properties of the Group Members contain or, to the
Borrower’s knowledge, have contained any:  (i) underground storage tanks; (ii)
asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous waste
management units as defined pursuant to RCRA or any comparable state law; or (v)
sites on or nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law;

(e)         except as permitted under applicable laws, there has been no Release
or, to the Borrower’s knowledge, threatened Release, of Hazardous Materials
attributable to the operations of any Group Member at, on, under or from any
Group Member’s Properties and there are no investigations, remediations,
abatements, removals of Hazardous Materials required under applicable
Environmental Laws relating to such Releases or threatened Releases or at such
Properties and, to the knowledge of the Borrower, none of such Properties are
adversely affected by any Release or threatened Release of a Hazardous Material
originating or emanating from any other real property;

(f)         no Group Member has received any written notice asserting an alleged
liability or obligation under any Environmental Laws with respect to the
investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials, including at, under, or Released or threatened to be Released from
any real properties offsite the Group Member’s Properties and there are no
conditions or circumstances that would reasonably be expected to result in the
receipt of such written notice;

(g)         there has been no exposure of any Person or Property to any
Hazardous Materials as a result of or in connection with the operations and
businesses of any Group Member or relating to any of their Properties that would
reasonably be expected to form the basis for a claim against any Group Member
for damages or compensation and, to the Borrower’s knowledge, there are no
conditions or circumstances that would reasonably be expected to result in the
receipt of notice regarding such exposure; and

(h)         the Group Members have provided to the Lenders complete and correct
copies of all environmental site assessment reports, investigations, studies,
analyses, and correspondence on



70

[Credit Agreement]

--------------------------------------------------------------------------------

environmental matters (including matters relating to any alleged non-compliance
with or liability under Environmental Laws) that are in any Group Member’s
possession or control and relating to their respective Properties or operations
thereon.

Section 7.07       Compliance with the Laws and Agreements; No Defaults.

(a)         Each Loan Party is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b)         No Loan Party is in default nor has any event or circumstance
occurred which, but for the expiration of any applicable grace period or the
giving of notice, or both, would constitute a default or would require such Loan
Party to Redeem or make any offer to Redeem all or any portion of any Debt
outstanding under any material indenture, note, credit agreement or other
similar instrument pursuant to which any Material Indebtedness is outstanding.

(c)         No Default has occurred and is continuing.

Section 7.08       Investment Company Act.  No Loan Party is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of, or subject to regulation under, the Investment Company Act of 1940,
as amended.

Section 7.09      Taxes.  Each Loan Party has timely filed or caused to be filed
all tax returns and reports required to have been filed and has paid or caused
to be paid all taxes required to have been paid by it, except (a) taxes that are
being contested in good faith by appropriate proceedings and for which the
applicable Loan Party has set aside on its books adequate reserves in accordance
with GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect.  To the knowledge of Borrower, no material proposed tax assessment is
being asserted with respect to any Loan Party.

Section 7.10       ERISA.

(a)         Each Plan is, and has been, operated, administered and maintained in
substantial compliance with, and the Borrower and each ERISA Affiliate have
complied in all material respects with, ERISA, the terms of the applicable Plan
and, where applicable, the Code.

(b)         No act, omission or transaction has occurred which would result in
imposition on any the Borrower or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i) or (l) of section 502 of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
section 409 of ERISA.

(c)         No liability to the PBGC (other than for the payment of current
premiums which are not past due) by the Borrower or any ERISA Affiliate has been
or is reasonably expected by any Loan Party or any ERISA Affiliate to be
incurred with respect to any Plan.  No ERISA Event with respect to any Plan has
occurred.



71

[Credit Agreement]

--------------------------------------------------------------------------------

(d)         The actuarial present value of the benefit liabilities under each
Plan which is subject to Title IV of ERISA does not, as of the end of the
Borrower’s most recently ended fiscal year, exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities by an amount that
could reasonably be expected to have a Material Adverse Effect.  The term
“actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.

(e)         Neither the Borrower nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period preceding the date
hereof sponsored, maintained or contributed to, or had any actual or contingent
liability to any Multiemployer Plan.

Section 7.11      Disclosure; No Material Misstatements.  The Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any Loan Party is
subject, and all other existing facts and circumstances applicable to the Loan
Parties known to the Borrower, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Loan Parties to the Administrative Agent or any Lender or any
of their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial or
other information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.  There is no fact peculiar to the Borrower or any other Loan Party which
could reasonably be expected to have a Material Adverse Effect or in the future
is reasonably likely to have a Material Adverse Effect and which has not been
set forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of the Borrower or any other Loan Party  prior to, or on, the
date hereof in connection with the transactions contemplated hereby.  There are
no statements or conclusions in any Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and the Loan Parties do not
warrant that such opinions, estimates and projections will ultimately prove to
have been accurate.

Section 7.12       Insurance.  For the benefit of each Loan Party, Parent or the
Borrower has (a) all insurance policies sufficient for the compliance by the
Loan Parties with all material Governmental Requirements and all material
agreements and (b) insurance coverage, or self-insurance, in at least such
amounts and against such risk (including public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Loan Parties.  Schedule
7.12, as of the date hereof, sets forth a list of all insurance maintained by
Parent or the Borrower.  The Administrative Agent, as agent for the benefit of
the Secured Parties, has been named as additional insureds in respect of such
liability insurance policies and the Administrative Agent, as agent for the
benefit of the Secured Parties, has been named as loss payee with respect to
Property loss insurance.

Section 7.13       Restriction on Liens.  Neither the Borrower nor any Loan
Party is a party to any material agreement or arrangement (other than as
permitted by Section 9.15), or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to the
Administrative Agent and the Lenders on or in respect of their Properties to
secure the Secured Obligations and the Loan Documents.



72

[Credit Agreement]

--------------------------------------------------------------------------------

Section 7.14     Group Members.  Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, there are no
other Group Members.  Each Guarantor and Material Subsidiary has been so
designated on Schedule 7.14.

Section 7.15       Foreign Operations.  The Borrower and its Subsidiaries do not
own any Oil and Gas Properties not located within the geographical boundaries of
the United States.

Section 7.16      Location of Business and Offices.  The Borrower’s jurisdiction
of organization is Colorado; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Sundance Energy, Inc. and the
organizational identification number of the Borrower in its jurisdiction of
organization is 20031394742 (or, in each case, as set forth in a notice
delivered to the Administrative Agent pursuant to Section 8.01(l) in accordance
with Section 12.01).  The Borrower’s principal place of business and chief
executive offices are located at the address specified in Section 12.01 (or as
set forth in a notice delivered pursuant to Section 8.01(l) and Section
12.01(c)).  Each Group Member’s jurisdiction of organization, name as listed in
the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(l)).

Section 7.17       Properties; Titles, Etc.

(a)         Each Loan Party has good and defensible title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to, or valid leasehold interests in, licenses of, or rights of use, all
other Collateral owned or leased by such Loan Party and all of its other
material personal Properties necessary or used in the ordinary conduct of its
business other than Properties sold in compliance with Section 9.11 from time to
time, in each case, free and clear of all Liens except Liens permitted by
Section 9.03.  After giving full effect to the Excepted Liens, the Loan Party
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and except as otherwise provided by statute, regulation or the standard
and customary provisions of any applicable joint operating agreement, the
ownership of such Properties shall not in any material respect obligate the Loan
Party to bear the costs and expenses relating to the maintenance, development
and operations of each such Property in an amount in excess of the working
interest of each Property set forth in the most recently delivered Reserve
Report that is not offset by a corresponding proportionate increase in the Loan
Party’s net revenue interest in such Property.

(b)         All material leases and agreements necessary for the conduct of the
business of the Loan Parties are valid and subsisting, in full force and effect,
and there exists no default or event or circumstance which with the giving of
notice or the passage of time or both would give rise to a default under any
such lease or leases, which could reasonably be expected to have a Material
Adverse Effect.

(c)         Except as could not reasonably be expected to have a Material
Adverse Effect, the rights and Properties presently owned, leased or licensed by
the Loan Parties including all easements and rights of way, include all rights
and Properties necessary to permit the Loan Parties to conduct their business in
the same manner as its business is conducted on the date hereof.

(d)         Except for Properties being repaired, all of the Properties of the
Loan Parties which are reasonably necessary for the operation of their
businesses are in good working condition in all material respects and are
maintained in accordance with prudent business standards.



73

[Credit Agreement]

--------------------------------------------------------------------------------

(e)         Each Loan Party owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual Property necessary for
the conduct of the business, and the use thereof by the Loan Party does not, to
its knowledge, infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Loan Parties either own or
have valid licenses or other rights to use all databases, geological data,
geophysical data, engineering data, seismic data, maps, interpretations and
other technical information used in their businesses as presently conducted,
subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

Section 7.18      Maintenance of Properties.  Except for such acts or failures
to act as could not be reasonably expected to have a Material Adverse Effect,
the Oil and Gas Properties (and Properties unitized therewith) of the Loan
Parties have been maintained, operated and developed in a good and workmanlike
manner and in conformity with all Governmental Requirements and in conformity
with the provisions of all leases, subleases or other contracts comprising a
part of the Hydrocarbon Interests and other contracts and agreements forming a
part of the Oil and Gas Properties of the Loan Parties.  Specifically in
connection with the foregoing, except for those as could not be reasonably
expected to have a Material Adverse Effect, (i) no Oil and Gas Property of the
Loan Parties is subject to having allowable production reduced below the full
and regular allowable (including the maximum permissible tolerance) because of
any overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Loan Parties is deviated from the vertical
more than the maximum permitted by Governmental Requirements, and such wells are
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties) of the Loan Parties.  All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Loan Parties that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Loan Parties, in a manner consistent with the Loan Parties’ past
practices (other than those the failure of which to maintain in accordance with
this Section 7.18 could not reasonably be expected to have a Material Adverse
Effect).

Section 7.19       Gas Imbalances; Prepayments.  Except as set forth on Schedule
7.19 or on the most recent certificate delivered pursuant to Section 8.12(c), on
a net basis there are no gas imbalances, take-or-pay or other prepayments which
would require any Loan Party to deliver Hydrocarbons produced from their Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor exceeding two percent (2.0%) of the aggregate volumes of
Hydrocarbons (on an Mcf equivalent basis) listed in the most recent Reserve
Report.

Section 7.20      Marketing of Production.  Except for contracts listed and in
effect on the date hereof on Schedule 7.20, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report, (a) the Loan Parties are receiving a price for all production
sold thereunder which is computed substantially in accordance with the terms of
the relevant contract and are not having deliveries curtailed substantially
below the subject Property’s delivery capacity and (b) no material agreements
exist which are not cancelable on 90 days’ notice or less without penalty or
detriment for the sale of production from the Loan Parties’ Hydrocarbons
(including calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (i) pertain to the sale of production
at a fixed price and (ii) have a maturity or expiry date of longer than six (6)
months from the date hereof.



74

[Credit Agreement]

--------------------------------------------------------------------------------

Section 7.21       Security Instruments.  The Security Instruments are effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Mortgaged
Property and Collateral and proceeds thereof.  To the extent required herein and
in the other Loan Documents, the Secured Obligations are and shall be at all
times secured by a legal, valid and enforceable perfected first priority Liens
in favor of the Administrative Agent, covering and encumbering the Mortgaged
Properties and other Collateral, to the extent perfection has occurred or will
occur, by the recording of a mortgage, the filing of a UCC financing statement
or, with respect to Equity Interests represented by certificates, by possession
(in each case, to the extent available in the applicable jurisdiction); provided
that, except in the case of pledged Equity Interests or as otherwise provided
herein, Liens permitted by Section 9.03 may exist.

Section 7.22       Swap Agreements and Eligible Contract Participant.  Schedule
7.22, as of the date hereof, and after the date hereof, each report required to
be delivered by the Borrower pursuant to Section 8.01(e), sets forth, a true and
complete list of all Swap Agreements of the Loan Parties, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the estimated net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied,
but excluding the Security Instruments) and the counterparty to each such
agreement.  The Borrower is an “eligible contract participant” as defined in the
Commodity Exchange Act and each other Loan Party is a Qualified ECP Guarantor.

Section 7.23      Use of Loans and Letters of Credit.  The proceeds of the Loans
shall be used (a) to refinance the Existing Credit Facilities, (b) to finance
the development of the Borrowing Base Properties including those acquired in the
Acquisition, (c) to extinguish the amounts of all Prepayments (as defined in the
Vitol Prepayment Contract) (the “Vitol Prepayments”) and (d) for the working
capital needs and general corporate purposes of the Loan Parties.  The proceeds
of the Letters of Credit shall be used as credit support for (i) the Borrower’s
obligations under the Transaction Support Agreement and (ii) other obligations
of the Loan Parties (not constituting Debt) arising in the ordinary course of
business. No Loan Party is engaged principally, or as one of its or their
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying margin stock
(within the meaning of Regulation T, U or X of the Board).  No part of the
proceeds of any Loan or Letter of Credit will be used, directly or indirectly to
purchase or carry any margin stock, to extend credit to others for the purpose
of purchasing or carrying margin stock, to reduce or retire any indebtedness
that was originally incurred to purchase or carry any margin stock or for any
purpose which violates the provisions of Regulations T, U or X of the Board.

Section 7.24      Solvency.  After giving effect to the Transactions and the
other transactions contemplated hereby, (a) the aggregate assets (after giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement), at a fair valuation, of the Loan
Parties, taken as a whole, will exceed the aggregate Debt of the Loan Parties on
a consolidated basis, as the Debt becomes absolute and matures, (b) each Loan
Party will not have incurred or intended to incur, and will not believe that it
will incur, Debt beyond its ability to pay such Debt (after taking into account
the timing and amounts of cash to be received by it and the amounts to be
payable on or in respect of its liabilities, and giving effect to amounts that
could reasonably be received by reason of indemnity, offset, insurance or any
similar arrangement) as such Debt becomes absolute and matures in the ordinary
course of business and (c) each Loan Party will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

Section 7.25       Sanctions; Anti-Corruption.



75

[Credit Agreement]

--------------------------------------------------------------------------------

(a)         Neither the Group Members, nor, to the Borrower’s knowledge, any
director, officer, agent, employee or Affiliate of the Group Members is
currently subject to any material Sanctions.

(b)         No Group Member, nor, to the knowledge of the Borrower after
reasonable inquiry, any director, officer, agent, or employee of any Group
Member, is aware of or has taken any action, directly or indirectly, that would
result in a material violation by such Persons of all applicable Sanctions and
the FCPA, including without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA;

(c)         The Group Members and, to the knowledge of the Borrower after
reasonable inquiry, any director, officer, agent, or employee of any Group
Member, are in compliance with all applicable Sanctions and with the FCPA and
any other applicable anti-corruption law, in all material respects and the Loan
Parties have instituted and maintain policies and procedures designed to ensure,
and which are reasonably expected to continue to ensure, continued compliance
therewith.

(d)         No Borrowing or Letter of Credit, direct use of proceeds or other
transaction by the Borrower or its Subsidiaries contemplated by this Agreement
will unlawfully violate any applicable Sanctions, the FCPA or any applicable
anti-corruption law.

Section 7.26       Anti-Terrorism Laws.

(a)         None of the Group Members, nor, to the Borrower’s knowledge, any of
their Affiliates is in violation of any laws relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Patriot Act.

(b)         None of the Group Members, nor, to the Borrower’s knowledge, any of
their Affiliates or their respective brokers or other agents acting or
benefiting in any capacity in connection with the Loans is any of the following:

(i)          a Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

(ii)         a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;

(iii)       a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv)        a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v)         a Sanctioned Person.



76

[Credit Agreement]

--------------------------------------------------------------------------------

(c)         None of the Group Members, nor, to the Borrower’s knowledge, any of
its brokers or other agents acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in clause
(a) above, (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

Section 7.27      Money Laundering.  The operations of the Group Members are and
have been conducted at all times in material compliance with applicable
financial recordkeeping and reporting requirements of the Money Laundering Laws,
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any Group Member with respect to
the Money Laundering Laws is pending or, to the best knowledge of the Borrower,
threatened in writing.

Section 7.28       EEA Financial Institutions.  No Group Member is an EEA
Financial Institution.

Section 7.29       Beneficial Ownership.  As of the First Amendment Effective
Date, the information included in the Beneficial Ownership Certification is true
and correct in all respects.  [First Amendment]

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until Payment in Full, each of Parent and the Borrower, jointly and severally,
covenants and agrees with the Lenders that:

Section 8.01      Financial Statements; Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:

(a)         Annual Financial Statements.  As soon as available, but in any event
in accordance with then applicable law and not later than 90 days after the end
of each fiscal year of the Parent (or such earlier date that any Loan Party is
required to publicly file a Form 10-K with the SEC), (i) the audited
consolidated statement of financial position for Parent and its Subsidiaries and
related statements of profit or loss or other comprehensive income, changes in
equity, as applicable, and cash flows as of the end of and for such year,
setting forth in comparative form the figures for the previous fiscal year, all
reported on by independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Parent and its Subsidiaries
on a consolidated basis in accordance with GAAP consistently applied, and (ii)
internally prepared unaudited consolidating statement of financial position and
statement of profit or loss or other comprehensive income of Parent which agree
in total to the corresponding audited consolidated statements of Parent for the
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
Parent and its Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

(b)         Quarterly Financial Statements.  As soon as available, but in any
event not later than 60 days after the end of each of the first three fiscal
quarters of each fiscal year of Parent, (i) the unaudited consolidated statement
of financial position for Parent and its Subsidiaries and related statements of
profit or loss or other comprehensive income, changes in equity, as applicable,
and



77

[Credit Agreement]

--------------------------------------------------------------------------------

cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in comparative form the figures for
the corresponding period or periods of (or, in the case of the statement of
financial position, as of the end of) the previous fiscal year and (ii)
internally prepared unaudited consolidating statement of financial position and
statement profit or loss or other comprehensive income of Parent which agree in
total to the corresponding unaudited consolidated statements of Parent for such
fiscal quarter, all certified by one of its Financial Officers as presenting
fairly in all material respects the financial condition and results of
operations of Parent and its Subsidiaries on a consolidated and consolidating
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.

(c)         Certificate of Financial Officer -- Compliance.  Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b)
(subject to the proviso below), a certificate of a Financial Officer of Parent
in substantially the form of Exhibit D hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (ii)
setting forth reasonably detailed calculations (A) demonstrating compliance with
Section 9.01 and (B) of Excess Cash Flow for the fiscal quarter then ended and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the most recently delivered financial statements
referred to in Section 8.01(a) and (b) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; provided, that, notwithstanding anything herein to the
contrary, in the case of the financial statements delivered under Section
8.01(b) for the fiscal quarter of Parent ending June 30, 2020, such certificate
shall be required to be delivered on or before September 30, 2020.

(d)         [Reserved].

(e)         Certificate of Financial Officer – Swap Agreements.  Concurrently
with the delivery of each Reserve Report hereunder, a certificate of a Financial
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth as of the last Business Day of the period covered by such
Reserve Report, a true and complete list of all Swap Agreements of each Loan
Party, the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark-to-market value
therefor, any new credit support agreements relating thereto (other than
Security Instruments) not listed on Schedule 7.22, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

(f)         Certificate of Insurer -- Insurance Coverage.  Concurrently with any
delivery of financial statements under Section 8.01(a), and within ten (10)
Business Days following each change in the insurance maintained in accordance
with Section 8.07, certificates of insurance coverage with respect to the
insurance required by Section 8.07, in form and substance reasonably
satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender, all copies of the applicable policies.

(g)         Other Accounting Reports.  Promptly upon receipt thereof, a copy of
each other report or letter submitted to any Loan Party by independent
accountants in connection with any annual, interim or special audit made by them
of the books of any such Person, and a copy of any response by such Person, or
the board of directors or other appropriate governing body of such Person, to
such letter or report.

(h)         SEC and Other Filings; Reports to Shareholders.  Promptly after the
same become publicly available, copies of all periodic and other reports, proxy
statements and other materials



78

[Credit Agreement]

--------------------------------------------------------------------------------

filed by any Loan Party with the SEC or with any other national securities
exchange (other than relating to beneficial ownership of the Equity Interests of
the Parent); provided, however, that the Loan Parties shall be deemed to have
furnished the information required by this Section 8.01(h) if it shall have
timely made the same available publicly on its website, “EDGAR” or an equivalent
website.

(i)          Notices Under Material Instruments.  Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar material agreement, other than this Agreement
and not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

(j)          Lists of Purchasers.  Concurrently with the delivery of any Reserve
Report to the Administrative Agent pursuant to Section 8.12, a list of all
Persons purchasing Hydrocarbons from any Loan Party (or, with respect to Oil and
Gas Properties that are not operated by a Loan Party, a list of the operators of
such properties).

(k)         Notice of Sales of Oil and Gas Properties and Unwinds of Swap
Agreements.  In the event the Borrower or any other Loan Party intends to (i)
sell, transfer, assign or otherwise dispose of any Oil and Gas Properties (or
any Equity Interests of any Loan Party that owns Oil and Gas Properties) or (ii)
terminate, unwind, cancel or otherwise dispose of Swap Agreements (including
pursuant to a Permitted Swap Termination), in each case, in accordance with
Section 9.11, prior written notice of the foregoing (of at least ten (10)
Business Days or such shorter time as the Administrative Agent may agree), the
price thereof, in the case of Oil and Gas Properties (or any Equity Interests of
any Loan Party that owns Oil and Gas Properties), and the anticipated decline in
the mark-to-market value thereof or net cash proceeds therefrom, in the case of
Swap Agreements, and the anticipated date of closing and any other details
thereof reasonably requested by the Administrative Agent or any Lender.

(l)          Notice of Casualty Events.  Prompt written notice, and in any event
within three Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.

(m)        Information Regarding Borrower and Guarantors.  Prompt written notice
of (and in any event within ten (10) days prior thereto or such other time as
the Administrative Agent may agree) any change (i) in a Loan Party’s corporate
name or in any trade name used to identify such Person in the conduct of its
business or in the ownership of its Properties, (ii) in the location of the Loan
Party’s chief executive office or principal place of business, (iii) in the Loan
Party’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) in the Loan Party’s jurisdiction of
organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in the Loan Party’s federal taxpayer
identification number.

(n)         Production Report and Lease Operating Statements.  Not later than
the eighteenth (18th) Business Day of each calendar month, a report setting
forth, for each calendar month during the then current fiscal year to date, the
volume of production and sales attributable to production (and the prices at
which such sales were made and the revenues derived from such sales) for each
such calendar month from the Oil and Gas Properties, and setting forth the
related ad valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month.



79

[Credit Agreement]

--------------------------------------------------------------------------------

(o)         Monthly Operational Report; Approved Plan of Development Variance.
 Promptly after delivery thereof to the board of directors of the Borrower (and
in no event later than the eighteenth (18th) Business Day of each calendar
month), (i) an operational report for the prior calendar month in form and
substance substantially similar to the operational report provided to the board
of directors of the Borrower (it being understood for purposes of this clause
(i) that (A) such monthly operational report will be prepared in good faith
based on interim facts and information believed by the Borrower to be reasonable
at the time prepared, but may nonetheless be incomplete and (B) the Borrower
shall have no liability for any unintentional errors or omissions from the facts
and information provided in such monthly operational report) and (ii) a report
for the prior calendar month in form and substance substantially similar to the
report provided to the board of directors of the Borrower in respect of
development expenditures, Capital Expenditures and other capital activities
occurring in such prior calendar month including a comparison of actual
development expenditures, Capital Expenditures and other capital activities for
such prior calendar month versus those development expenditures, Capital
Expenditures and other capital activities budgeted to occur in such prior month
under the Approved Plan of Development.

(p)         Patriot Act.  Promptly upon request, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

(q)         Annual Budget.  Concurrently with delivery of the financial
statements required to be delivered pursuant to Section 8.01(a), a certificate
of a Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth a budget (including, without limitation, a
cash flow and Capital Expenditure forecast) for the immediately succeeding
twelve months in form and substance reasonably satisfactory to the
Administrative Agent.

(r)         Other Requested Information.  Promptly following any written request
therefor, such other information regarding the operations, business affairs and
financial condition of Parent, the Borrower or any Subsidiary (including any
Plan or Multiemployer Plan and any reports or other information required to be
filed under ERISA), or compliance with the terms of this Agreement or any other
Loan Document, as the Administrative Agent or any Lender may reasonably request.

(s)         Beneficial Ownership.  Prompt written notice of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified in parts (c) or (d) of
such certification.  [First Amendment]

(t)          Incurrence of Specified Additional Debt or New Debt.  In the event
Parent or any other Loan Party intends to incur Specified Additional Debt or New
Debt, at least five (5) Business Days’ (or such later date as the Administrative
Agent may agree in its sole discretion) prior written notice of such intended
incurrence, the intended principal amount thereof and the anticipated date of
closing, together with a certificate from a Responsible Officer evidencing that
the Loan Parties are permitted to incur such Debt in accordance with the terms
of this Agreement.

Section 8.02       Notices of Material Events.  The Borrower will furnish to the
Administrative Agent prompt written notice of the following after any
Responsible Officer of any Loan Party has knowledge thereof:

(a)         the occurrence of any Default;

(b)         the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority



80

[Credit Agreement]

--------------------------------------------------------------------------------

against or affecting the Group Members thereof not previously disclosed in
writing to the Lenders or any material adverse development in any action, suit,
proceeding, investigation or arbitration (whether or not previously disclosed to
the Lenders) that, in either case, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c)         the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or any other Loan Party in an aggregate amount
exceeding $2,000,000; and

(d)         the occurrence of any Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03       Existence; Conduct of Business.  Parent and the Borrower
will, and will cause each Loan Party to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Oil and Gas Properties is
located or the ownership of its Properties requires such qualification, except
where failure to have such rights, licenses, permits, privileges, franchises and
foreign qualifications could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.

Section 8.04      Payment of Obligations.  Parent and the Borrower will, and
will cause each other Loan Party to, pay its obligations, including tax
liabilities of the Borrower and all of the other Loan Parties before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such other Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

Section 8.05     Performance of Obligations under Loan Documents.  The Borrower
will pay the Loans in accordance with the terms hereof, and cause each other
Loan Party to, do and perform every act and discharge all of the obligations to
be performed and discharged by them under the Loan Documents, including this
Agreement, at the time or times and in the manner specified.

Section 8.06      Operation and Maintenance of Properties.  Parent and the
Borrower, each at its own expense, will, and will cause each other Loan Party
to:

(a)         operate its Oil and Gas Properties and other material Properties or
use commercially reasonable efforts to cause such Oil and Gas Properties and
other material Properties to be operated in a careful and efficient manner in
accordance with the practices of the industry and in compliance with all
applicable contracts and agreements and in compliance with all applicable
Governmental Requirements, including applicable pro ration requirements and
Environmental Laws, and all applicable laws, rules and regulations of every
other Governmental Authority from time to time constituted to regulate the
development and operation of its Oil and Gas Properties and the production and
sale of Hydrocarbons and other minerals therefrom, except, in each case, where
the failure to comply could not reasonably be expected to have a Material
Adverse Effect.



81

[Credit Agreement]

--------------------------------------------------------------------------------

(b)         maintain and keep or use commercially reasonable efforts to cause to
be maintained and kept in good repair, working order and efficiency (ordinary
wear and tear excepted) all of its material Oil and Gas Properties and other
Properties material to the conduct of its business, including all equipment,
machinery and facilities.

(c)         promptly pay and discharge, or use commercially reasonable efforts
to cause to be paid and discharged, all material delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do all other
things necessary, in accordance with industry standards, to keep unimpaired
their rights with respect thereto and prevent any forfeiture thereof or default
thereunder.

(d)         promptly perform or use commercially reasonable efforts to cause to
be performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

Section 8.07      Insurance.  Parent or the Borrower will maintain, with
financially sound and reputable insurance companies, insurance covering all Loan
Parties, in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.  The loss payable clauses or provisions in the applicable
insurance policy or policies insuring any of the collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as a “loss
payee” or other formulation reasonably acceptable to the Administrative Agent
and such liability policies shall name the Administrative Agent, as agent for
the benefit of the Secured Parties,  as “additional insured”.  Such policies
will also provide that the insurer will endeavor to give at least 30 days prior
notice of any cancellation to the Administrative Agent.

Section 8.08      Books and Records; Inspection Rights.  Parent and the Borrower
will, and will cause each other Loan Party to, keep proper books of record and
account in accordance with GAAP.  Parent and the Borrower will, and will cause
each other Loan Party to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its Properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours and as often as reasonably requested.

Section 8.09       Compliance with Laws.  Parent and the Borrower will, and will
cause each Loan Party to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.10       Environmental Matters.

(a)         Parent and the Borrower shall: (i) comply, and shall cause its
Properties and operations and each other Group Member and each other Group
Member’s Properties and operations to comply, with all applicable Environmental
Laws, except to the extent any breach thereof could not be reasonably expected
to have a Material Adverse Effect; (ii) not dispose of or otherwise Release, and
shall cause each other Group Member not to dispose of or otherwise Release, any
Hazardous Material, or solid waste on, under, about or from any of the
Borrower’s or the other Group Members’ Properties or any other Property to the
extent caused by the Borrower’s or any of the other Group Members’ operations
except in compliance with applicable Environmental Laws, the disposal or Release
of which could reasonably be expected to have a Material Adverse Effect; (iii)
timely obtain or file, and shall cause each other Group Member to



82

[Credit Agreement]

--------------------------------------------------------------------------------

timely obtain or file, all notices, and Environmental Permits, if any, required
under applicable Environmental Laws to be obtained or filed in connection with
the operation or use of the Borrower’s or the other Group Members’ Properties,
which failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each of other Group Member to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other Release of any Hazardous Materials on, under, about or
from any of the Borrower’s or the other Group Members’ Properties, which failure
to commence and diligently prosecute to completion could reasonably be expected
to have a Material Adverse Effect; (v) use commercially reasonable efforts to
conduct, and cause each other Group Member to conduct, their respective
operations and businesses in a manner that will not expose any Property or
Person to Hazardous Materials that could reasonably be expected to form the
basis for a claim for damages or compensation; and (vi) establish and implement,
and shall cause each other Group Member to establish and implement, such
procedures as may be necessary to continuously determine and assure that the
Borrower’s and the other Group Members’ obligations under this Section 8.10(a)
are timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.

(b)         Parent and the Borrower will promptly, but in no event later than
five Business Days of Parent or the Borrower becoming aware thereof, notify the
Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any demand or lawsuit
by any landowner or other third party threatened in writing against Parent or
the Borrower or the other Group Members or their Properties of which Parent and
or Borrower has knowledge in connection with any Environmental Laws (excluding
routine testing and corrective action) if Parent or the Borrower reasonably
anticipates that such action will result in liability (whether individually or
in the aggregate) in excess of $2,000,000, not fully covered by insurance,
subject to normal deductibles.

(c)         If an Event of Default has occurred and is continuing, the
Administrative Agent may (but shall not be obligated to), at the reasonable and
documented expense of the Borrower and to the extent that the Borrower or any
other Loan Party has the right to do so, conduct such Remedial Work as it deems
appropriate to determine the nature and extent of any noncompliance with
applicable Environmental Laws, the nature and extent of the presence of any
Hazardous Material and the nature and extent of any other environmental
conditions that may exist at or affect any of the Mortgaged Properties, and the
Group Members shall cooperate with the Administrative Agent in conducting such
Remedial Work.  Such Remedial Work may include a detailed visual inspection of
the Mortgaged Properties, including all storage areas, storage tanks, drains and
dry wells and other structures and locations, as well as the taking of soil
samples, surface water samples, and ground water samples and such other
investigations or analyses as the Administrative Agent deems appropriate.  The
Administrative Agent and its officers, employees, agents and contractors shall
have and are hereby granted the right to enter upon the Mortgaged Properties for
the foregoing purposes.

Section 8.11       Further Assurances.

(a)         Parent and the Borrower, each at its sole expense will, and will
cause each other Loan Party to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with,



83

[Credit Agreement]

--------------------------------------------------------------------------------

cure any defects or accomplish the conditions precedent, covenants and
agreements of any Loan Party, as the case may be, in the Loan Documents or to
further evidence and more fully describe the collateral intended as security for
the Secured Obligations, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the sole discretion of the Administrative Agent, in
connection therewith.

(b)         Parent and the Borrower hereby authorize the Administrative Agent to
file one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property without the signature of
the Borrower or any other Loan Party where permitted by law.  A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.

Section 8.12       Reserve Reports.

(a)         On or before March 31st and September 30th of each year, as
applicable, the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report evaluating the Oil and Gas Properties of the Borrower
and the other Loan Parties in the United States as of the immediately preceding
January 1st or July 1st, as applicable.  The Reserve Report as of January 1st
and delivered on or before March 31th of each year (the “January 1 Reserve
Report”) shall be prepared by one or more Approved Petroleum Engineers, and each
other Reserve Report (other than the Reserve Report as of July 1, 2020 and
delivered on or before September 30, 2020 (the “July 1, 2020 Reserve Report”))
of each year may be prepared in form reasonably acceptable by one or more
Approved Petroleum Engineers or internally under the supervision of the chief
engineer of the Borrower who shall certify such Reserve Report to be true and
accurate in all material respects and to have been prepared in all material
respects in accordance with the procedures used in the immediately preceding
January 1 Reserve Report.  The Borrower shall cause the July 1, 2020 Reserve
Report to be prepared by Netherland, Sewell & Associates, Inc., and the Borrower
shall cause such Approved Petroleum Engineer to also review and independently
verify the economic and commercial assumptions included in such July 1, 2020
Reserve Report.

(b)         In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate in all material respects and, except
as otherwise specified therein, to have been prepared in all material respects
in accordance with the procedures used in the immediately preceding January 1
Reserve Report.  For any Interim Redetermination requested by the Administrative
Agent or the Borrower pursuant to Section 2.07(b), the Borrower shall provide
such Reserve Report with an “as of” date as required by the Administrative Agent
as soon as possible, but in any event no later than thirty (30) days following
the receipt of such request.

(c)         With the delivery of each Reserve Report, the Borrower shall provide
to the Administrative Agent and the Lenders a certificate (a “Reserve Report
Certificate”) from a Responsible Officer certifying that in all material
respects: (i) the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct, (ii) the
Borrower or the other Loan Parties own good and defensible title to the Oil and
Gas Properties evaluated in such Reserve Report and such Properties are free of
all Liens except for Liens permitted by Section 9.03, (iii) except as set forth
on an exhibit to the certificate, on a net basis



84

[Credit Agreement]

--------------------------------------------------------------------------------

there are no gas imbalances, take or pay or other prepayments in excess of the
volume specified in Section 7.19 with respect to its Oil and Gas Properties
evaluated in such Reserve Report which would require the Borrower or any other
Loan Party to deliver Hydrocarbons either generally or produced from such Oil
and Gas Properties at some future time without then or thereafter receiving full
payment therefor, (iv) none of their proved Oil and Gas Properties have been
sold since the date of the last Borrowing Base determination except as set forth
on an exhibit to the certificate, which exhibit shall list all of its Oil and
Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into by a Loan Party subsequent to the later of the date
hereof or the most recently delivered Reserve Report which the Borrower could
reasonably be expected to have been obligated to list on Schedule 7.20 had such
agreement been in effect on the date hereof, (vi) attached thereto is a schedule
of the Oil and Gas Properties evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating the percentage of the total value of the
proved Oil and Gas Properties that the value of such Mortgaged Properties
represent and that such percentage is in compliance with Section 8.14(a) and
(vii) attached thereto is a computation of Total Proved PV-9 for the Oil and Gas
Properties evaluated in such Reserve Report.

Section 8.13       Title Information.

(a)         On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12(a), the Borrower will
make available to the Administrative Agent title information in form and
substance reasonably acceptable to the Administrative Agent covering enough of
the Borrowing Base Properties evaluated by such Reserve Report that were not
included in the immediately preceding Reserve Report, so that the Administrative
Agent shall have had the opportunity to review (including title information
previously made available to the Administrative Agent), satisfactory title
information on Hydrocarbon Interests constituting at least 90% of the Total
Proved PV-9 of the Borrowing Base Properties evaluated by such Reserve Report.

(b)         If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within 60 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (g) and (h) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on Hydrocarbon Interests constituting at least 90% of the Total Proved PV-9 of
the Borrowing Base Properties evaluated by such Reserve Report.

(c)         If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 90% of the Total Proved PV-9 of the Borrowing Base
Properties evaluated in the most recent Reserve Report, such default shall not
be a Default, but instead the Administrative Agent and/or the Majority Lenders
shall have the right to exercise the following remedy in their sole discretion
from time to time, and any failure to so exercise this remedy at any time shall
not be a waiver as to future exercise of the remedy by the Administrative Agent
or the Lenders.  To the extent that the Administrative Agent or the Majority
Lenders are not satisfied with title to any Mortgaged Property after the 60-day
period has elapsed, such unacceptable Mortgaged Property shall not count towards
the 90% requirement, and the



85

[Credit Agreement]

--------------------------------------------------------------------------------

Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on Hydrocarbon Interests
constituting 90% of the Total Proved PV-9 of the Borrowing Base Properties
evaluated by such Reserve Report.  This new Borrowing Base shall become
effective immediately after receipt of such notice.

Section 8.14       Additional Collateral; Additional Guarantors.

(a)         In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 90% of the Total Proved PV-9 of the
Borrowing Base Properties evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production.  In the event that the Mortgaged
Properties do not represent at least 90% of such Total Proved PV-9, then Parent
and the Borrower shall, and shall cause the other Loan Parties to, grant, within
thirty (30) days of delivery of the certificate required under Section 8.12(c)
(or such later date as the Administrative Agent may agree), to the
Administrative Agent as security for the Secured Obligations a first-priority
Lien interest (provided that Excepted Liens of the type described in clauses (a)
to (d) and (f) of the definition thereof may exist, but subject to the provisos
at the end of such definition) on additional Oil and Gas Properties not already
subject to a Lien of the Security Instruments such that after giving effect
thereto, the Mortgaged Properties will represent at least 90% of such Total
Proved PV-9.  All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes.  In order to comply with the foregoing, if any Subsidiary grants a
Lien on its Oil and Gas Properties pursuant to Section 8.14(a) and such
Subsidiary is not a Guarantor, then it shall become a Guarantor and comply with
Section 8.14(b).

(b)         Parent and the Borrower shall promptly cause each newly created or
acquired Subsidiary (other than any Immaterial Subsidiary) and any Immaterial
Subsidiary that becomes a Material Subsidiary to guarantee the Secured
Obligations pursuant to the Guarantee and Collateral Agreement, including
pursuant to a supplement or joinder thereto.  In connection with any such
guaranty, Parent and the Borrower shall, or shall cause (i) such Subsidiary
(other than any Immaterial Subsidiary) to execute and deliver the Guarantee and
Collateral Agreement (or a supplement thereto, as applicable) and (ii) the
owners (other than any Immaterial Subsidiary) of the Equity Interests of such
Subsidiary to pledge all of the Equity Interests of such new Subsidiary
(including delivery of original stock certificates evidencing the Equity
Interests of such Subsidiary, together with an appropriate undated stock powers
for each certificate duly executed in blank by the registered owner thereof) and
to execute and deliver such other additional closing documents and certificates
as shall reasonably be requested by the Administrative Agent.  [First Amendment]

(c)         In the event that any Loan Party becomes the direct owner of a
Domestic Subsidiary, then the Loan Party shall promptly (i) pledge 100% of all
the Equity Interests of such Domestic Subsidiary, in each case, that are owned
by such Loan Party and to the extent such pledge does not occur automatically
under the Guarantee and Collateral Agreement (including, in each case, delivery
of original stock certificates, if any, evidencing such Equity Interests,
together with appropriate stock powers for each certificate duly executed in
blank by the registered owner thereof) and (ii) (along with such Domestic
Subsidiary) execute and deliver such other additional closing documents and
certificates as shall reasonably be requested by the Administrative Agent.



86

[Credit Agreement]

--------------------------------------------------------------------------------

(d)         In the event that any Loan Party becomes the direct owner of a
Foreign Subsidiary, then the Loan Party shall promptly (i) pledge 66-2/3% of all
the Equity Interests of such Foreign Subsidiary, in each case, that are owned by
such Loan Party and to the extent such pledge does not occur automatically under
the Guarantee and Collateral Agreement (including, in each case, delivery of
original stock certificates, if any, evidencing such Equity Interests, together
with appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof) and (ii) (along with such Foreign Subsidiary) execute
and deliver such other additional closing documents and certificates as shall
reasonably be requested by the Administrative Agent.

(e)         The Borrower hereby guarantees the payment of all Secured
Obligations of each Loan Party (other than the Borrower) and absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time to each Loan Party (other than the
Borrower) in order for such Loan Party to honor its obligations under the
Guarantee and Collateral Agreement and other Security Instruments including
obligations with respect to Swap Agreements (provided, however, that the
Borrower shall only be liable under this Section 8.14(e) for the maximum amount
of such liability that can be hereby incurred without rendering its obligations
under this Section 8.14(e), or otherwise under this Agreement or any Loan
Document, as it relates to such other Loan Parties, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrower under this Section 8.14(e)
shall remain in full force and effect until Payment in Full.  The Borrower
intends that this Section 8.14(e) constitute, and this Section 8.14(e) shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each Loan Party (other than the Borrower) for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 8.15      ERISA Compliance.  Parent and the Borrower will promptly
furnish and will cause each other Group Member and any ERISA Affiliate to
promptly furnish to the Administrative Agent (i)  upon becoming aware of the
occurrence of any ERISA Event or of any Prohibited Transaction, which could
reasonably be expected to result in liability of Parent, the Borrower or such
other Group Member in an aggregate amount exceeding $2,000,000, in connection
with any Plan or any trust created thereunder, a written notice of Parent, the
Borrower or Subsidiary of the Borrower, as the case may be, specifying the
nature thereof, what action such Person is taking or proposes to take with
respect thereto, and, when known, any action taken or proposed by the Internal
Revenue Service, the Department of Labor or the PBGC with respect thereto, and
(ii) upon receipt thereof, copies of any notice of the PBGC’s intention to
terminate or to have a trustee appointed to administer any Plan.  Promptly
following receipt thereof, Parent and the Borrower will furnish and will cause
each Subsidiary to promptly furnish to the Administrative Agent copies of any
documents described in Sections 101(k) or 101(l) of ERISA that any Group Member
may request with respect to any Multiemployer Plan for which the Borrower, any
Group Member or any of their ERISA Affiliates may be subject to any current or
future liability; provided, that if the Group Members have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Group Members shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower shall provide copies of such
documents and notices to the Administrative Agent promptly after receipt
thereof.

Section 8.16       Marketing Activities.  Parent and the Borrower will not, and
will not permit any of the other Loan Parties to, engage in marketing activities
for any Hydrocarbons or enter into any contracts related thereto other than (i)
contracts for the sale of Hydrocarbons scheduled or reasonably estimated to be
produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and the other Loan Parties that the Borrower or one of the other
Loan Parties has the right to



87

[Credit Agreement]

--------------------------------------------------------------------------------

market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business and
(iii) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (A) which have generally offsetting provisions (i.e. corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (B) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.

Section 8.17      Swap Agreements.  Within fifteen (15) Business Days of the
Effective Date (or such later date as the Administrative Agent may agree), the
Borrower shall enter into 100% of the Required Hedges described in clause (a) of
the definition thereof, and at all times thereafter the Borrower shall establish
and maintain the Required Hedges described in clause (b) of the definition
thereof.

Section 8.18       Sanctions, Money Laundering Laws; Anti-Corruption Laws.  The
Borrower will maintain in effect policies and procedures designed to promote
compliance by the Borrower and the other Loan Parties, and their respective
directors, officers, employees and agents with all applicable Sanctions, Money
Laundering Laws and with the FCPA, and any other applicable anti-corruption
laws. The Loan Parties will, and will cause their subsidiaries to, comply with
all applicable Sanctions, Money Laundering Laws and with the FCPA, and any other
applicable anti-corruption laws.

Section 8.19       [Reserved].

Section 8.20      Vitol Prepayments.  Within three (3) Business Days of the
Effective Date, the Borrower shall extinguish the Vitol Prepayments in full.

Section 8.21      Deposit Accounts.  The Borrower shall cause each of the
Borrower’s and the other Loan Parties’ deposit accounts, commodity accounts and
securities accounts (other than Excluded Accounts) to at all times be subject to
a deposit account control agreement, commodity account control agreement or
securities account control agreement, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent naming the Administrative
Agent as the secured party thereunder for the benefit of the Secured Parties.

Section 8.22       Agreement to Negotiate with the Lenders.  Parent and the
Borrower will, and will cause each other Loan Party to, during the period from
the Fifth Amendment Effective Date through and including September 30, 2020,
negotiate with the Lenders in good faith on a potential workout, restructuring
or similar negotiation with respect to the Secured Obligations, with the content
of any such potential workout, restructuring or similar negotiation to be agreed
between the Borrower and the number of Lenders required by Section 12.02 (but
which, as of the Fifth Amendment Effective Date, is expected to include (a)
mutually agreeing to a term sheet that reduces the Borrower’s Total Debt and
leverage, (b) exploring additional sources of equity capital for the Borrower,
(c) exploring potential Transfers of all or some of the Oil and Gas Properties
of the Loan Parties (or Equity Interests in any Loan Party that owns Oil and Gas
Properties) and (d) if necessary, hiring of restructuring advisors by the
Lenders and the Borrower).



Section 8.23       SBA PPP Loan.  Parent and the Borrower will, and will cause
each other Loan Party to (a) comply in all material respects with the SBA’s
terms and conditions applicable to the SBA PPP Loan, (b) use the proceeds of the
SBA PPP Loan only for CARES Allowable Uses, (c) keep necessary and appropriate
records relating to the use of the SBA PPP Loan (and provide such records to the
Administrative Agent upon the Administrative Agent’s reasonable request), and
(d) promptly take all applicable actions, not later than 45 days after the eight
week period immediately following the SBA PPP Loan Date (or such later date as
permitted under the CARES Act), to apply for forgiveness of the SBA PPP Loan in
accordance with the regulations implementing Section 1106 of the CARES Act (and
provide documentation, and status, of such forgiveness to the Administrative
Agent upon the Administrative Agent’s reasonable request).





88

[Credit Agreement]

--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until Payment in Full, each of Parent and the Borrower, jointly and severally,
covenant and agree with the Lenders that:

Section 9.01       Financial Covenants.

(a)         Current Ratio.  Parent and the Borrower will not, as of the last day
of any fiscal quarter, commencing with the quarter ending June 30, 2018, permit
the ratio of (i) consolidated current assets of Parent, the Borrower and their
Subsidiaries (including the Available Commitment, but excluding non-cash assets
under ASC 815) to (ii) consolidated current liabilities of Parent, the Borrower
and their Subsidiaries (excluding (x) noncash obligations under ASC 815, (y)
reclamation obligations to the extent classified as current liabilities under
GAAP, and (z) current maturities under this Agreement) to be less than 1.0 to
1.0.  Notwithstanding the actual classification under GAAP or anything else
contained herein to the contrary, solely for the purpose of calculating the
foregoing ratio for the quarter ending December 31, 2018 (and, for the avoidance
of doubt, without duplication to the extent such assets otherwise constitute
current assets), the Borrower’s Oil and Gas Properties located in Dimmit County,
Texas shall be deemed to constitute current assets of the Borrower.

(b)         Ratio of Total Debt to EBITDAX.  Parent and the Borrower will not,
as of the last day of any fiscal quarter, commencing with the quarter ending
December 31, 2019, permit the ratio of (i) (A) Total Debt minus the lesser of
(B) (I) unrestricted Cash Equivalents of the Loan Parties on such day that are
subject to a perfected Lien in favor of the Administrative Agent and (II)
$20,000,000 to (ii) EBITDAX for the four fiscal quarters ending on such day to
be greater than 3.50 to 1.0.

(c)         Interest Coverage Ratio.  For so long as the Term Debt (and any
Permitted Refinancing Debt thereof) or Specified Additional Debt remains
outstanding and contains a covenant similar to an interest coverage ratio of any
Loan Party, Parent and the Borrower will not, as of the last day of any fiscal
quarter, commencing with the quarter ending December 31, 2019, permit the ratio
of EBITDAX to Consolidated Interest Expense for the four fiscal quarters ending
on such day to be less than 1.50 to 1.0.

Section 9.02       Debt.  Parent and the Borrower will not, and will not permit
any other Loan Party to, incur, create, assume or suffer to exist any Debt,
except:

(a)         the Loans or other Secured Obligations.

(b)         Debt of any Loan Party under Capital Leases or incurred in
connection with fixed or capital assets acquired, constructed or improved by any
Loan Party not to exceed $10,000,000.

(c)         Debt associated with worker’s compensation claims, bonds or surety
obligations required by Governmental Requirements or by third parties in the
ordinary course of business in connection with the operation of, or provision
for the abandonment and remediation of, the Oil and Gas Properties.

(d)         Intercompany Debt.



89

[Credit Agreement]

--------------------------------------------------------------------------------

(e)         endorsements of negotiable instruments for collection in the
ordinary course of business.

(f)         Debt representing deferred compensation to employees of Parent or
any of its Subsidiaries incurred in the ordinary course of business not to
exceed an aggregate amount at any one time outstanding the greater of (i)
$1,250,000 and (ii) one percent (1%) of the then effective Borrowing Base, in
the aggregate at any one time outstanding.

(g)         Debt incurred by the Borrower or any Loan Party in any Investment
permitted hereunder, merger or any disposition permitted hereunder, in each
case, constituting indemnification obligations or obligations in respect of
purchase price or other similar adjustments not to exceed $5,000,000 in the
aggregate at any one time outstanding.

(h)         Debt consisting of the financing of insurance premiums not to exceed
the greater of (i) $1,250,000 and (ii) one percent (1%) of the then effective
Borrowing Base, in the aggregate at any one time outstanding.

(i)          Debt in respect of Cash Management Services and other Debt in
respect of netting services, automatic clearinghouse arrangements, overdraft
protections, employee credit card programs and other cash management and similar
arrangements in the ordinary course of business.

(j)          Debt arising under Swap Agreements permitted under Section 9.17.

(k)         other Debt not to exceed $5,000,000 in the aggregate at any one time
outstanding; provided, that (i) no Default or Event of Default exists at the
time such Debt is incurred or will occur as a result thereof and (ii) either (A)
the Required Lenders shall have provided their prior written consent to the
incurrence of such Debt or (B) the Fallaway Date shall have occurred on the date
of the incurrence of such Debt.

(l)          any guarantee of any other Debt permitted to be incurred hereunder.

(m)        Debt under the Term Loan Documents and any Permitted Refinancing Debt
thereof, provided that the aggregate principal amount (including reimbursement
obligations) of such Debt does not exceed $250,000,000 plus interest (including
interest accruing, including at any post-default rate, during the pendency of an
insolvency or liquidation proceeding, regardless of whether allowed or allowable
in such insolvency or liquidation proceeding), premium (if any), make-whole
obligations, fees, indemnifications, reimbursements, expenses and other
liabilities payable under the Term Loan Documents or any Permitted Refinancing
Debt thereof.

(n)         Debt under the Transaction Support Agreement and Parent’s guarantee
of such Debt (including, for the avoidance of doubt, the Buyer Parent Guaranty
(as defined in the Transaction Support Agreement)), including, without
limitation, Debt associated with the TSA Bonds and the TSA Letters of Credit, in
a combined aggregate amount at any one time outstanding not to exceed
$42,000,000, and the TSA Indemnity Agreements.

(o)         unsecured Specified Additional Debt; provided that (i) there is no
Term Debt (or any Permitted Refinancing thereof) outstanding or any commitment
to lend under any instruments with respect thereto (ii) immediately prior to and
after giving effect to the incurrence of such Debt, no Default shall have
occurred and be continuing, (iii) such Debt does not have any scheduled
principal payments until the date that is one hundred eighty days following the
Maturity Date, (iv) immediately after giving effect to such Debt, Borrower shall
be in compliance with Section 9.01(b),



90

[Credit Agreement]

--------------------------------------------------------------------------------

recalculated as of the last day of the most recently ended fiscal quarter, (v)
no agreement with respect to such Debt has any covenant, representation or
warranty, event of default, or other provision that is more restrictive than any
provision of (or lack of provision with respect to) the Loan Documents, and
(vi) on the same day as the incurrence of such Debt, the Borrowing Base shall be
adjusted to the extent required by Section 2.07(f), prepayment is made to the
extent required by Section 3.04(c)(iii) and no Borrowing Base Deficiency would
then exist after giving effect to such adjustment and prepayment.

(p)         the SBA PPP Loan.

Section 9.03       Liens.  Parent and the Borrower will not, and will not permit
any other Loan Party to, create, incur, assume or permit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:

(a)         Liens securing the payment of any Secured Obligations.

(b)         Excepted Liens.

(c)         Liens securing Capital Leases permitted by Section 9.02(b) but only
on the Property that is the subject of any such lease, accessions and
improvements thereto, insurance thereon, and the proceeds of the foregoing.

(d)         Liens securing any Permitted Refinancing Debt provided that any such
Permitted Refinancing Debt is not secured by any additional or different
Property not securing the Refinanced Debt.

(e)         Liens with respect to property or assets of the Borrower or any
other Loan Party securing obligations in an aggregate principal amount
outstanding at any time not to exceed $10,000,000.

(f)         Liens securing the Term Debt to the extent permitted by, and for so
long as such Liens remain subject to, the Intercreditor Agreement.

(g)         Liens which are disclosed to the Lenders in Schedule 9.03.

Section 9.04      Restricted Payments.  Parent and the Borrower will not, and
will not permit any other Loan Party to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except, as long as no
Default or Event of Default exists at the time such Restricted Payment is made
or will occur as a result thereof, (a) Restricted Payments payable to any Loan
Party other than Parent; and (b) Restricted Payments payable to Parent, if (A)
immediately after giving pro forma effect to such Restricted Payment, the ratio
of Total Debt to EBITDAX is less than or equal to 2.50 to 1.00, (B) immediately
after giving pro forma effect to such Restricted Payment, the Loan Parties will
have an Available Commitment in an aggregate amount of not less than 20.0% of
the then-current Borrowing Base and (C) prior to such Restricted Payment, the
Borrower has delivered to Administrative Agent a certificate signed by a
Responsible Officer certifying Borrower’s compliance with the foregoing
requirements.

Section 9.05       Investments, Loans and Advances.  Parent and the Borrower
will not, and will not permit any other Loan Party to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

(a)         Investments which are disclosed to the Lenders in Schedule 9.05.



91

[Credit Agreement]

--------------------------------------------------------------------------------

(b)         accounts receivable and notes receivable arising from the grant of
trade credit arising in the ordinary course of business.

(c)         direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of acquisition thereof.

(d)         commercial paper maturing within one year from the date of
acquisition thereof rated in one of the two highest grades by S&P or Moody’s.

(e)         deposits maturing within one year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $500,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively.

(f)         Investments in money market or similar funds with assets of at least
$1,000,000,000 and rated Aaa by Moody’s or AAA by S&P.

(g)         Investments (i) made by the Borrower in or to any Loan Parties or
(ii) made by Loan Parties in or to each other or the Borrower.

(h)         if (v) no Default or Event of Default exists at the time such
Investment is made or will occur as a result thereof, (w) immediately after
giving pro forma effect to such Investment the ratio of Total Debt to ECF
EBITDAX for the fiscal quarter immediately preceding the date of determination
for which fiscal statements are available is less than or equal to 2.50 to 1.00,
(x) immediately after giving pro forma effect to such Investment, the Loan
Parties will have an Available Commitment in an amount of not less than 20.0% of
the then-current Borrowing Base, (y) prior to such Investment, the Borrower has
delivered to Administrative Agent a certificate signed by a Responsible Officer
certifying Borrower’s compliance with the foregoing requirements and (z) either
(I) the Majority Lenders have provided their prior written consent to making
such Investment or (II) the Fallaway Date shall have occurred on the date such
Investment is made, Investments in:

(i)          direct ownership interests in additional Oil and Gas Properties and
oil and gas gathering systems related thereto or related to farm-out, farm-in,
joint operating, joint venture or area of mutual interest agreements, gathering
systems, pipelines or other similar arrangements which are usual and customary
in the oil and gas exploration and production business located within the
geographic boundaries of the United States of America; and

(ii)         Persons engaged primarily in the business of acquiring, developing
and producing Oil and Gas Properties within the geographic boundaries of the
United States of America; provided that with respect to any Investment described
in this clause (ii), immediately after making such Investment, such Person
becomes as Loan Party in accordance with Section 8.14.

(i)          loans or advances to employees, officers or directors in the
ordinary course of business of the Borrower or any of the other Loan Parties, in
each case only as permitted by applicable law, including Section 402 of the
Sarbanes Oxley Act of 2002, but in any event not to exceed $1,000,000 in the
aggregate at any time.



92

[Credit Agreement]

--------------------------------------------------------------------------------

(j)          Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to the Borrower or any other Loan Party as a result of a bankruptcy or
other insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Borrower or any of the other Loan
Parties or in connection with the settlement of delinquent accounts and disputes
with customers and suppliers; provided that the Borrower shall give the
Administrative Agent prompt written notice in the event that the aggregate
amount of all Investments held at any one time under this Section 9.05(j)
exceeds $500,000.

(k)         Investments pursuant to Swap Agreements or hedging agreements
otherwise permitted under this Agreement.

(l)          other Investments not to exceed $1,000,000 in the aggregate at any
one time outstanding; provided, that (i) no Default or Event of Default exists
at the time such Investment is made or will occur as a result thereof and (ii)
either (A) the Required Lenders shall have provided their prior written consent
to the making of such Investment or (B) the Fallaway Date shall have occurred on
the date such Investment is made.

Section 9.06      Nature of Business; No International Operations.  Parent and
the Borrower will not allow any material change to be made in the character of
its business as an independent oil and gas exploration and production company.
 The Loan Parties will not acquire or make any other expenditures (whether such
expenditure is capital, operating or otherwise) in or related to any Oil and Gas
Properties not located within the geographical boundaries of the United States.
 The Borrower will not acquire or create any Foreign Subsidiary.

Section 9.07      Proceeds of Loans.  Parent and the Borrower will not permit
the proceeds of the Loans to be used for any purpose other than those permitted
by Section 7.23.  No Loan Party nor any Person acting on behalf of the Borrower
has taken or will take any action which causes any of the Loan Documents to
violate Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.  If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender FR Form U-1 or such other form referred
to in Regulation U, Regulation T or Regulation X of the Board, as the case may
be.

Section 9.08      ERISA Compliance.  Except as could not reasonably be expected
to result in a Material Adverse Effect, the Borrower will not, and will not
permit any other Group Member to, at any time:

(a)         Allow any ERISA event to occur.

(b)         contribute to or assume an obligation to contribute to, or permit
any Subsidiary to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.

(c)         acquire, or permit any Subsidiary to acquire, an interest in any
Person that causes such Person to become an ERISA Affiliate with respect to any
Subsidiary if such Person sponsors, maintains or contributes to, or at any time
in the six-year period preceding such acquisition has sponsored, maintained, or
contributed to, any Multiemployer Plan.

Section 9.09      Sale or Discount of Receivables.  Except for receivables
obtained by the Loan Parties out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of



93

[Credit Agreement]

--------------------------------------------------------------------------------

defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, Parent and the Borrower will not, and will not permit any other
Loan Party to, discount or sell (with or without recourse) any of its notes
receivable or accounts receivable.

Section 9.10       Mergers, Etc.  Neither the Borrower nor any other Loan Party
will merge into or with or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to any other Person, (whether now owned or
hereafter acquired) (any such transaction, a “consolidation”), or liquidate or
dissolve, except that (a) any Subsidiary of Borrower may be merged into or
consolidated with (i) another Subsidiary of Borrower, so long as a Guarantor is
the surviving business entity, or (ii) Borrower, so long as Borrower is the
surviving business entity, (b) any Subsidiary of Parent (that is not a
Subsidiary of Borrower) may be merged or consolidated with (i) a Subsidiary of
Borrower, so long as a Guarantor is the surviving business entity, (ii)
Borrower, so long as Borrower is the surviving business entity or (iii) another
Subsidiary of Parent (that is not a Subsidiary of Borrower), so long as if
either Subsidiary is a Guarantor, a Guarantor is the surviving business entity
and (c) in connection with any disposition permitted by Section 9.11.

Section 9.11      Sale of Properties and Termination of Hedging Transactions.
 Parent and the Borrower will not, and will not permit any other Loan Party to,
sell, assign, farm-out, convey or otherwise transfer (“Transfer”) any Property
(subject to Section 9.10) except for:

(a)         the sale of Hydrocarbons in the ordinary course of business
(including oil and gas sold as produced and seismic data);

(b)         So long as no Default, Event of Default or Borrowing Base Deficiency
exists, to the extent no Borrowing Base Value is allocated thereto, farmouts in
the ordinary course of business of undeveloped acreage or undrilled depths and
assignments in connection with such farmouts;

(c)         the sale or transfer of (i) equipment that is no longer necessary
for the business of the Borrower or such other Loan Party or are replaced by
equipment of at least comparable value and use and (ii) immaterial assets
(including allowing any registrations or any applications for registration of
any intellectual property to lapse or go abandoned in the ordinary course of
business) and (iii) termination of leases and licenses in the ordinary course of
business, in each case so long as, after giving effect to the disposition, no
Event of Default would exist or result therefrom;

(d)         the sale or other disposition of any Oil and Gas Property to which
no Proved Reserves are attributed and the pooling or unitization of Oil and Gas
Properties to which no Proved Reserves are attributed, so long as, (i) after
giving effect to the disposition and the concurrent payment of Loans, no Default
or Event of Default would exist or result therefrom and (ii) the Required
Lenders shall have provided their prior written consent to such Transfer;

(e)         the sale or other disposition (including Casualty Events) of any
Hydrocarbon Interests or any interest therein (including any Equity Interest in
any Loan Party that owns Hydrocarbon Interests); provided that:

(i)          100% of the consideration received in respect of such sale or other
disposition of any such Hydrocarbon Interests (or such Equity Interest) shall be
cash;

(ii)         (other than in respect of Casualty Events) the consideration
received in respect of a sale or other disposition of such Hydrocarbon Interests
or interest therein (or



94

[Credit Agreement]

--------------------------------------------------------------------------------

such Equity Interest) shall be equal to or greater than the fair market value of
such Hydrocarbon Interests or interest therein (or such Equity Interest) subject
of such sale or other disposition (as reasonably determined by a Responsible
Officer of the Borrower and if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to the foregoing);

(iii)       if, during any period between two successive Scheduled
Redetermination Dates, Total Proved PV-9 (as reasonably determined by the
Administrative Agent) of all Hydrocarbon Interests that are sold or otherwise
disposed of during such period (including any Equity Interests in any Loan Party
that owns Borrowing Base Properties) during such period exceeds five percent
(5%) of the then effective Borrowing Base, individually or in the aggregate, the
Borrowing Base shall be contemporaneously reduced in an amount equal to the
Borrowing Base Value of the Hydrocarbon Interests sold or otherwise disposed;

(iv)        after giving effect to the disposition and the concurrent payment of
Loans, no Default or Event of Default would exist or result therefrom; and

(v)         other than with respect to Casualty Events, the Majority Lenders
shall have provided their prior written consent to such Transfer.

(f)         (i) Permitted Swap Terminations and (ii) other early terminations,
unwindings, cancellations or other dispositions of Swap Agreements; provided
that, in the case of terminations, unwindings, cancellations or other
dispositions referred to in this clause (ii) the Required Lenders shall have
provided their prior written consent to such termination, unwinding,
cancellation or other disposition; further provided that if, during any period
between two successive Scheduled Redetermination Dates, the Swap PV of all Swap
Agreements (after giving effect to any replacement Swap Agreements) terminated,
cancelled or otherwise disposed during such period exceeds five percent (5%) of
the then effective Borrowing Base, individually or in the aggregate, the
Borrowing Base shall be contemporaneously reduced, in an amount equal to the
Borrowing Base Value of all such Swap Agreements (after giving effect to any
replacement Swap Agreements) terminated or off-set minus the amount of any
reduction of the Borrowing Base occurring pursuant to Section 2.07(g) as result
of a Permitted Swap Termination or other early terminations, unwindings,
cancellations or other dispositions of Swap Agreements, solely to the extent
such calculation yields a positive number;

(g)         Transfers of Properties from any Loan Party to another Loan Party;

(h)         Casualty Events with respect to Properties that are not Oil and Gas
Properties;

(i)          Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business; and

(j)          Transfers of Properties (not otherwise regulated by Section 9.11(a)
through (i)) that are not Oil and Gas Properties for fair market value so long
as, after giving effect to the Transfer, no Event of Default would exist or
result therefrom.



Section 9.12       Sales and Leasebacks.  Parent and the Borrower will not, and
will not permit any other Loan Party to enter into any arrangement with any
Person providing for the leasing by any Loan Party of real or personal property
that has been or is to be sold or transferred by such Loan Party to such Person



95

[Credit Agreement]

--------------------------------------------------------------------------------

or to any other Person to whom funds have been or are to be advanced by such
Person on the security of such property or rental obligations of such Loan
Party.

Section 9.13      Environmental Matters.  Parent and the Borrower will not, and
will not permit any other Group Member to, (a) cause or knowingly permit any of
its Property to be in violation of, or (b) do anything or knowingly permit
anything to be done which will subject any such Property to any Remedial Work
(other than Remedial Work done in the ordinary course of business) under, any
Environmental Laws that could reasonably be expected to have a Material Adverse
Effect; it being understood that clause (b) above will not be deemed as limiting
or otherwise restricting any obligation to disclose any relevant facts,
conditions and circumstances pertaining to such Property to the appropriate
Governmental Authority.

Section 9.14       Transactions with Affiliates.  Except for (x) payment of
Restricted Payments permitted by Section 9.04 and (y) for transactions set forth
on Schedule 9.14 (in each case consistent with past practices), Parent and the
Borrower will not, and will not permit any other Loan Party to, enter into any
material transaction, including any purchase, sale, lease or exchange of
Property or the rendering of any service, with any Affiliate (other than between
Borrower and Loan Parties) unless such transactions are otherwise permitted
under this Agreement and are upon fair and reasonable terms no less favorable to
it than it would obtain in a comparable arm’s length transaction with a Person
not an Affiliate.

Section 9.15      Negative Pledge Agreements; Dividend Restrictions.  Parent and
the Borrower will not, and will not permit any other Loan Party to, create,
incur, assume or suffer to exist any contract, agreement or understanding which
in any way prohibits or restricts (a) the granting, conveying, creation or
imposition of any Lien on any of its Property to secure the Secured Obligations
or which requires the consent of other Persons in connection therewith or (b)
the Borrower or any other Loan Party from paying dividends or making
distributions to any Loan Party or receiving any money in respect of Debt or
other obligations owed to it, or which requires the consent of or notice to
other Persons in connection therewith; provided that (i) the foregoing shall not
apply to restrictions and conditions under the Loan Documents, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of any asset or another Loan Party pending such
sale; provided such restrictions and conditions apply only to the asset or other
Loan Party that is to be sold and such sale is permitted hereunder and shall not
apply to restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder, (iii) the foregoing shall
not apply to customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted hereunder and applicable
solely to such joint venture and its equity, (iv) the foregoing shall not apply
to the Intercreditor Agreement, the Term Loan Documents and any agreement
governing Permitted Refinancing Debt with respect to the Term Debt and (v)
clause (a) of the foregoing shall not apply to (A) restrictions or conditions
imposed by any agreement relating to Capital Leases or purchase money Debt
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Secured Obligations, (B) customary provisions
in leases and licenses restricting the assignment thereof, and (C) limitations
and restrictions arising or existing by reason of applicable Governmental
Requirement.

Section 9.16       Take-or-Pay or other Prepayments.  Parent and the Borrower
will not, and will not permit any other Loan Party to, allow take-or-pay or
other prepayments with respect to the Oil and Gas Properties of the Borrower or
any other Loan Party that would require the Borrower or such other Loan Party to
deliver Hydrocarbons at some future time without then or thereafter receiving
full payment therefor.

Section 9.17       Swap Agreements.  Parent and the Borrower will not, and will
not permit any other Loan Party to, enter into any Swap Agreements with any
Person other than (a) Swap Agreements (i) with a Secured Swap Provider or an
Approved Counterparty, (ii) which have a tenor of less than five (5) years and
(iii) the notional volumes for which (when aggregated and netted with other
commodity Swap



96

[Credit Agreement]

--------------------------------------------------------------------------------

Agreements then in effect other than basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed and at any time thereafter (such notional volumes to
be based upon the projections contained in the then-most recently delivered
Reserve Report and drilling plan furnished to the Lenders), (A) 85% of the
reasonably projected production from the Proved Reserves attributable to the Oil
and Gas Properties of the Loan Parties for each of crude oil and natural gas,
calculated separately, for each month during the period commencing on the month
when such Swap Agreement is executed and ending 24 months later; and (B) 75% of
the reasonably projected production from the Proved Reserves attributable to the
Oil and Gas Properties of the Loan Parties for each of crude oil and natural
gas, calculated separately, for each month during the period commencing on the
25th month after when such Swap Agreement is executed and ending on the 60th
month after when such Swap Agreement is executed; provided, that if the Borrower
and the Required Lenders agree in writing (including by email), then (x) the
notional volumes referred to in this Section 9.17(a)(iii) (when aggregated and
netted with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
may instead not exceed a percentage of reasonably projected production from the
Oil and Gas Properties of the Loan Parties for each of crude oil and natural
gas, calculated separately, that is reasonably acceptable to the Required
Lenders and agreed to by the Borrower and (y) the projections of notional volume
upon which the percentage referred to in clause (x) are based may be as are
reasonably acceptable to the Required Lenders and agreed to by the Borrower, and
(b) Swap Agreements in respect of interest rates with a Secured Swap Provider
which do not exceed 50% of the then outstanding principal amount of the
Borrower’s Debt for borrowed money and do not have a tenor beyond the maturity
date of the relevant Debt, in each case in the ordinary course of the Loan
Parties’ business and not for speculative purposes, provided that at all times:
(i) no such Swap Agreements fixes a price for a period later than 12 months
after such contract is entered into, (ii) the Loan Parties must maintain at all
times Cash Equivalents at least equal to the aggregate notional amount of all
such contracts, (iii) if any monthly notional amount of currency subject to any
such Swap Agreements is on deposit in any Section 1031 tax-deferred exchange
account (or other similar restricted account), then such amount must be
permanently released from such account or restrictions prior to the date on
which the Swap Agreements for such month is settled, (iv) each such contract is
with an Approved Counterparty and (v) unless such Swap Agreement is being
entered into in connection with an issuance of Equity Interests of Parent, the
Administrative Agent has consented to the entry into such Swap Agreements;
provided that (1) in no event shall any Swap Agreement contain any requirement,
agreement or covenant for any Loan Party to post collateral or margin to secure
their obligations under such Swap Agreement or to cover market exposures (other
than under the Security Instruments), (2) Swap Agreements shall only be entered
into in the ordinary course of business (and not for speculative purposes), (3)
any Swap Agreement with an Approved Counterparty that is not a Secured Swap
Provider shall contain the following terms (each of which shall be subject to
the prior written approval of the Administrative Agent):   (i) an express
acknowledgment of the Liens granted by the applicable Loan Party to the
Administrative Agent (for the benefit of the Lenders) of any amounts payable to
such Loan Party under such Swap Agreement and that such Approved Counterparty
has not taken and will not require any cash margin or other collateral or credit
support to secure such Loan Party’s obligations thereunder, (ii) an agreement to
pay all such amounts payable to such Loan Party (without deduction, counterclaim
or setoff) to the Administrative Agent from and after delivery of a notice to
such effect by the Administrative Agent to such Approved Counterparty, and (iii)
an agreement that Administrative Agent and the Lenders (x) are third party
beneficiaries to such Swap Agreement with respect to foregoing provisions, (y)
are entitled to enforce such provisions directly against such Approved
Counterparty, and (z) must approve any waiver, amendment or modification of such
provisions, and (4) no Swap Agreement in respect of commodities shall be
terminated, unwound, cancelled or otherwise disposed of except to the extent
permitted by Section 9.11; provided, further, that nothing in this Section 9.17
(other than the immediately preceding clause (3)) shall restrict the ability of
the Loan Parties to enter into puts and floor contracts.  [First Amendment]



97

[Credit Agreement]

--------------------------------------------------------------------------------

Section 9.18      Amendments to Organizational Documents, Term Loan Documents,
and Material Contracts.  Parent and the Borrower shall not, and shall not permit
any other Loan Party to, (a) amend, supplement or otherwise modify (or permit to
be amended, supplemented or modified) its Organizational Documents in any
material respect that could reasonably be expected to be adverse to the
interests of the Administrative Agent or the Lenders without the consent of the
Administrative Agent (not to be unreasonably withheld or delayed), other than
amendments that delete or reduce any fees payable by any Loan Party to a Person
other than the Administrative Agent or any Lender, (b) amend, modify or waive
any provision of any Term Loan Document if such amendment, modification or
waiver is prohibited under the Intercreditor Agreement, (c) grant a Lien on any
Property to secure the Term Debt without contemporaneously granting to
Administrative Agent, as security for the Secured Obligations, a first priority
Lien on the same Property pursuant to Security Instruments in form and substance
satisfactory to Administrative Agent, (d) call, make or offer to make any
Redemption of or otherwise Redeem any Term Debt (including any optional or
mandatory prepayment of any Term Debt) other than (i) to the extent required
pursuant to the terms of Section 3.04 of the Term Credit Agreement, the Borrower
may make mandatory prepayments of the Term Debt, so long as after giving pro
forma effect to such prepayment (A) no Event of Default or Borrowing Base
Deficiency exists and is continuing and (B) Liquidity is not less than 30.0% of
the then effective Borrowing Base, (ii) by converting or exchanging the Term
Debt into Equity Interests of Parent or (iii) with the cash proceeds received
from (A) the issuance of Equity Interests of the Parent or (B) any Permitted
Refinancing Debt in respect of the Term Debt, (e) call, make or offer to make
any Redemption of or otherwise Redeem any Specified Additional Debt (including
any optional or mandatory prepayment of any Specified Additional Debt) other
than (i) with the proceeds of any incurrence of Specified Additional Debt, so
long as such Redemption occurs concurrently with the receipt of such proceeds,
(ii) by converting or exchanging the Specified Additional Debt into Equity
Interests of Parent or (iii) with the cash proceeds received from the issuance
of Equity Interests of the Parent or (f) (i) amend, supplement or otherwise
modify (or permit to be amended, supplemented or modified) any agreement to
which it is a party, (ii) terminate, replace or assign any of the Loan Party’s
interests in any agreement or (iii) permit any agreement not to be in full force
and effect and binding upon and enforceable against the parties thereto, in each
case if such occurrence could be reasonably expected to result in a Material
Adverse Effect.

Section 9.19       Changes in Fiscal Periods.  Parent and the Borrower shall
not, and shall not permit any other Loan Party to have its fiscal year end on a
date other than December 31 or change the its method of determining fiscal
quarters.

Section 9.20      Anti-Terrorism Laws.  Parent and the Borrower shall not
permit, and shall not permit the other Loan Parties to (a) conduct any business
or engage in making or receiving any contribution of funds, goods or services to
or for the benefit of any Person described in Section 7.26 above, (b) deal in,
or otherwise engage in any transaction relating to, any property of interests in
property blocked pursuant to the Executive Order of any other Anti-Terrorism Law
or (c) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, (x) any of
the prohibitions set forth in any Anti-Terrorism Law or (y) any prohibitions set
forth in the rules or regulations issued by OFAC (and, in each case, the
Borrower shall, and shall cause each of the Loan Parties to, promptly deliver or
cause to be delivered to the Lenders any certification or other evidence
requested from time to time by any Lender in its reasonable discretion,
confirming the Loan Parties’ compliance with this Section 9.20).

Section 9.21       Sanctions. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not, directly or indirectly, use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not, directly or indirectly, use, the
proceeds of any Borrowing or Letter of Credit directly(a)  in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of



98

[Credit Agreement]

--------------------------------------------------------------------------------

the FCPA or any other applicable anti-corruption laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (c) in any manner
that would result in the violation of any Sanctions by any Person (including any
Person participating in the Loans or Letters of Credit, whether as
Administrative Agent, Arranger, Issuing Bank, Lender, underwriter, advisor,
investor, or otherwise).

Section 9.22      Gas Imbalances.  Parent and the Borrower shall not and shall
not permit any other Loan Party to allow on a net basis gas imbalances with
respect to the Oil and Gas Properties of the Borrower or any Loan Party that
would require the Borrower or such Loan Party to deliver Hydrocarbons produced
from their Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor exceeding two percent (2.0%) of the aggregate
volumes of Hydrocarbons (on an Mcf equivalent basis) listed in the most recent
Reserve Report.

Section 9.23       Minimum Revenue Contracts; etc.

(a)         Parent and the Borrower will not, and will not permit any other Loan
Party to, allow unutilized capacity under any minimum revenue commitment,
minimum volume commitment or similar provision in any operating, gathering,
handling, transportation, processing or marketing contracts attributable to the
Oil and Gas Properties of the Borrower or any other Loan Party to exceed
$5,000,000 in the aggregate for any fiscal quarter.  In the event of such
shortfall, then the Borrower shall cure such shortfall, or cause such shortfall
to be cured, within 90 days with the net cash proceeds received from the
issuance of Equity Interests of the Parent.

(b)         Parent and the Borrower will not, and will not permit any other Loan
Party to, prior to December 31, 2020, enter into, or incur any obligations not
in effect on the Fifth Amendment Effective Date under or pursuant to, any
drilling and completion agreement if the effect thereof would be to cause the
Loan Parties to exceed the limitations on Capital Expenditures set forth in
Section 9.24, or any agreement that contains a minimum revenue commitment,
minimum volume commitment or similar provision in any operating, gathering,
handling, transportation, processing or marketing contracts.



Section 9.24       Capital Expenditures; General & Administrative Expenses;
Approved Plan of Development.  Parent and the Borrower will not, and will not
permit any other Loan Party to, make (a)(i) more than $5,000,000 of Capital
Expenditures for the period from May 1, 2020 through and including September 30,
2020 or (ii) any Capital Expenditures (which, for the avoidance of doubt, shall
exclude expenses associated with any workover, reworking, plugging and
abandonment or other operations in respect of existing wells, and which excluded
expenses are not involved in the drilling, completion or recompletion of any
well) using the proceeds of any Loans borrowed after September 30, 2020, (b)
more than $3,000,000 of General & Administrative Expenses per fiscal quarter in
either of the fiscal quarters ending June 30, 2020 and September 30, 2020, and
(c) any development expenditures or Capital Expenditures or conduct other
development activities prior to September 30, 2020 unless such expenditure or
activity is made pursuant to the Approved Plan of Development.



ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01     Events of Default.  One or more of the following events shall
constitute an “Event of Default”:

(a)         the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable,



99

[Credit Agreement]

--------------------------------------------------------------------------------

whether at the due date thereof or at a date fixed for prepayment thereof, by
acceleration or otherwise.

(b)         any Loan Party shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three (3)
Business Days.

(c)         any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Loan Party in or in connection with any Loan
Document or any amendment or modification of any Loan Document or waiver under
such Loan Document, or in any report, notice, certificate, financial statement
or other document furnished pursuant to or in connection with any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been incorrect in any material respect when made or deemed made (or, to the
extent that any such representation and warranty is qualified by materiality,
such representation and warranty (as so qualified) shall prove to have been
incorrect in any respect when made or deemed made).

(d)         the Borrower or any other Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 8.02(a),
Section 8.03, Section 8.14, Section 8.21, Section 8.23 or in ARTICLE IX.

(e)         the Borrower or any other Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b), Section 10.01(c) or
Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of (A) written
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender) or (B) a Responsible Officer of the
Borrower or such other Loan Party otherwise becoming aware of such default.

(f)         the Borrower or any other Loan Party shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any grace periods applicable thereto.

(g)         any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of such Material Indebtedness or any trustee or agent on its
or their behalf to cause such Material Indebtedness to become due, or to require
the Redemption thereof or any offer to Redeem to be made in respect thereof,
prior to its scheduled maturity or require the Borrower or any other Loan Party
to make an offer in respect thereof.

(h)         an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Loan Party, or its or their debts, or of a substantial part of
its or their assets, under any  Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any other Loan Party or for a substantial
part of its or their assets, and, in any such case, such proceeding or petition
shall continue undismissed for sixty (60) days or an order or decree approving
or ordering any of the foregoing shall be entered.



100

[Credit Agreement]

--------------------------------------------------------------------------------

(i)          the Borrower or any other Loan Party shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any other Loan Party or for a substantial
part of its or their assets, (iv) file an answer admitting the material
allegations of a petition filed against it or them in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) take any action
for the purpose of effecting any of the foregoing; or (vii) become unable, admit
in writing its inability or fail generally to pay its debts as they become due.

(j)          one or more judgments for the payment of money in an aggregate
amount in excess of $4,000,000 (to the extent not covered by independent third
party insurance as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) shall be rendered against any Loan Party or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party to enforce any such judgment.

(k)         any Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Loan Party thereto or shall be repudiated by any of
them, or cease to create a valid and perfected Lien of the priority required
thereby on any material portion of the Collateral purported to be covered
thereby except to the extent permitted by the terms of this Agreement, or the
Borrower or any other Loan Party or any of their Affiliates shall so state in
writing.

(l)          a Change in Control shall occur.

(m)        the Intercreditor Agreement, after delivery thereof shall for any
reason, except to the extent permitted by the terms thereof, cease to be in full
force and effect and valid, binding and enforceable in accordance with its terms
against the Borrower or any other party thereto or shall be repudiated in
writing by any Loan Party, or any payment is made by any Loan Party in violation
of the terms of the Intercreditor Agreement.

Section 10.02     Remedies.

(a)         In the case of an Event of Default (other than one described in
Section 10.01(h) or Section 10.01(i)), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may with the
consent of the Majority Lenders or shall at the request of the Majority Lenders,
by notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) by written notice to the
Borrower, declare the Notes and the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder and under the Notes and the other Loan Documents (including the
payment of cash collateral to secure the LC Exposure as provided in Section
2.08(j)), shall become due and payable immediately, without presentment, demand
(other than written notice), protest, notice of intent to accelerate, notice of
acceleration or



101

[Credit Agreement]

--------------------------------------------------------------------------------

other notice of any kind, all of which are hereby waived by each Loan Party; and
in case of an Event of Default described in Section 10.01(h) or Section
10.01(i), the Commitments shall automatically terminate and the Notes and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and the other obligations of the Borrower and the other Loan
Parties accrued hereunder and under the Notes and the other Loan Documents
(including the payment of cash collateral to secure the LC Exposure as provided
in Section 2.08(j)), shall automatically and immediately become due and payable,
without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, or other notice of any kind, all of which are hereby waived by
each Loan Party.

(b)         In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.

(c)         All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:

(i)          first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;

(ii)         second, pro rata to payment or reimbursement of that portion of the
Secured Obligations constituting fees, expenses and indemnities payable to the
Lenders;

(iii)       third, pro rata to payment of accrued interest on the Loans;

(iv)        fourth, pro rata to payment of principal outstanding on the Loans
and Secured Obligations referred to in clause (y) of the definition of Secured
Obligations in respect of Secured Cash Management Agreements and Secured Swap
Agreements;

(v)         fifth, pro rata to any other Secured Obligations;

(vi)        sixth, to serve as cash collateral to be held by the Administrative
Agent to secure the LC Exposure; and

(vii)       seventh, any excess, after all of the Secured Obligations shall have
been indefeasibly paid in full in cash, shall be paid to the Borrower or as
otherwise required by any Governmental Requirement.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Secured Obligations
other than Excluded Swap Obligations as a result of this this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from “eligible contract participants” under the Commodity Exchange Act
to ensure, as nearly as possible, that the proportional aggregate recoveries
with respect to Secured Obligations described in clause fourth above by the
holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Secured Obligations pursuant to
clause fourth above).



102

[Credit Agreement]

--------------------------------------------------------------------------------

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01    Appointment; Powers.  Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02    Duties and Obligations of Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law; rather, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties), (b) the Administrative
Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any Loan Party that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender, and shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in ARTICLE VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or as to those conditions precedent expressly required to be to the
Administrative Agent’s satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of the
Borrower and the other Group Members or any other obligor or guarantor, or (vii)
any failure by the Borrower or any other Person (other than itself) to perform
any of its obligations hereunder or under any other Loan Document or the
performance or observance of any covenants, agreements or other terms or
conditions set forth herein or therein.  For purposes of determining compliance
with the conditions specified in ARTICLE VI, each Lender and the Issuing Bank
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender or the Issuing Bank unless
the Administrative Agent shall have received written notice from such Lender
prior to the Effective Date specifying its objection thereto.

Section 11.03    Action by Administrative Agent.  The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the



103

[Credit Agreement]

--------------------------------------------------------------------------------

circumstances as provided in Section 12.02) specifying the action to be taken
and (b) be indemnified to its satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto by the Administrative Agent
shall be binding on all of the Lenders.  If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.  In no event, however,
shall the Administrative Agent be required to take any action which, in its
opinion, or the opinion of its counsel, exposes the Administrative Agent to
liability or which is contrary to this Agreement, the Loan Documents or
applicable law, including, for the avoidance of doubt, any action that may be in
violation of the automatic stay under any Debtor Relief Law.  If a Default has
occurred and is continuing, no Agent shall have any obligation to perform any
act in respect thereof.  The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Majority Lenders or the Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
12.02), and otherwise the Administrative Agent shall not be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04    Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower and the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.  The Administrative Agent
may deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.

Section 11.05     Subagents.  The Administrative Agent may perform any and all
of its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of this ARTICLE XI shall apply to any such sub-agent and to the Related Parties
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 11.06     Resignation of Administrative Agent.

(a)         Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this Section 11.06, the Administrative Agent
may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower.  Upon any such resignation, the Majority Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within 30 days after the retiring



104

[Credit Agreement]

--------------------------------------------------------------------------------

Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a qualified financial institution as successor Administrative Agent.
 Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
Administrative Agent’s resignation hereunder, the provisions of this ARTICLE XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

(b)         If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Majority Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor.  If no such successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Majority Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

Section 11.07    Administrative Agent as Lender.  The Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any other Group Member or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

Section 11.08     No Reliance.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or any other Lender, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.  The Agents shall not be required to
keep themselves informed as to the performance or observance by the Borrower, or
any of the other Group Members of this Agreement, the Loan Documents or any
other document referred to or provided for herein or to inspect the Properties
or books of any such Person.  Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent nor any  Arranger shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower or any
Group Member (or any of their Affiliates) which may come into the possession of
such Agent or any of its Affiliates.  In this regard, each Lender acknowledges
that Haynes and Boone, LLP is acting in this transaction as special counsel to
the Administrative Agent only, except to the extent otherwise expressly stated
in any legal opinion or any Loan Document.  Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

Section 11.09     Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of the



105

[Credit Agreement]

--------------------------------------------------------------------------------

other Group Members, the Administrative Agent (irrespective of whether the
principal of any Loan or LC Disbursement shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Section 2.08,
Section 3.05 and Section 12.03) allowed in such judicial proceeding; and

(b)         to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
3.05 and Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the Issuing
Bank or to authorize the Administrative Agent to vote in respect of the claim of
any Lender in any such proceeding.

Section 11.10    Authority of Administrative Agent to Release Collateral and
Liens.  The Lenders and the Issuing Bank, and by accepting the benefits of the
Collateral, each Secured Swap Provider and each Secured Cash Management
Provider:

(a)         irrevocably authorize the Administrative Agent to comply with the
provisions of Section 12.18.

(b)         authorize the Administrative Agent to execute and deliver to the
Loan Parties, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents as reasonably
requested by such Loan Party in connection with any disposition of Property to
the extent such disposition is permitted by the terms of Section 9.11 or is
otherwise authorized by the terms of the Loan Documents.

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guarantee and Collateral Agreement
pursuant to this Section 11.10 or Section 12.18.

Section 11.11     Duties of the Arranger.  The Arranger shall not have any
duties, responsibilities or liabilities under this Agreement and the other Loan
Documents.



106

[Credit Agreement]

--------------------------------------------------------------------------------

Section 11.12     Credit Bidding.  The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Secured Obligations (including by accepting
some or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid by the Administrative Agent at the direction of
the Required Lenders on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that shall vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) for the asset or
assets so purchased (or for the equity interests or debt instruments of the
acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid, (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles, (ii) each of the
Secured Parties’ ratable interests in the Secured Obligations which were credit
bid shall be deemed without any further action under this Agreement to be
assigned to such vehicle or vehicles for the purpose of closing such sale, (iii)
the Administrative Agent shall be authorized to adopt documents providing for
the governance of the acquisition vehicle or vehicles (provided that any actions
by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 12.02 of this
Agreement), (iv) the Administrative Agent on behalf of such acquisition vehicle
or vehicles shall be authorized to issue to each of the Secured Parties, ratably
on account of the relevant Secured Obligations which were credit bid, interests,
whether as equity, partnership interests, limited partnership interests or
membership interests, in any such acquisition vehicle and/or debt instruments
issued by such acquisition vehicle, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (v) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of Secured Obligations credit bid by the acquisition
vehicle or otherwise), such Secured Obligations shall automatically be
reassigned to the Secured Parties pro rata with their original interest in such
Secured Obligations and the equity interests and/or debt instruments issued by
any acquisition vehicle on account of such Secured Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Secured Obligations of each Secured Party are deemed assigned to
the acquisition vehicle or vehicles as set forth in clause (ii) above, each
Secured Party shall execute such documents and provide such information
regarding the Secured Party (and/or any designee of the Secured Party which will
receive interests in or debt instruments issued by such acquisition vehicle) as
the Administrative Agent may reasonably request in connection with the formation
of any acquisition vehicle, the formulation or submission of any credit bid or
the consummation of the transactions contemplated by such credit bid.

Section 11.13     Certain ERISA Matters.

(a)         Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto



107

[Credit Agreement]

--------------------------------------------------------------------------------

to the date such Person ceases being a Lender party hereto, for the benefit of,
the Administrative Agent, the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:

(i)          such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans or the Commitments,

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)         In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent or the Arranger or any of their
respective Affiliates is a fiduciary with respect to the Collateral or the
assets of such Lender (including in connection with the reservation or exercise
of any rights by the Administrative Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto).

(c)         The Administrative Agent and the Arranger hereby inform the Lenders
that each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans or the



108

[Credit Agreement]

--------------------------------------------------------------------------------

Commitments for an amount less than the amount being paid for an interest in the
Loans or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE XII

MISCELLANEOUS

Section 12.01     Notices.

(a)         Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)          if to the Borrower, to it at 1050 17th Street, Suite 700 Denver,
Colorado 80265, Attention: Eric P. McCrady (Telephone 303-543-5700);

(ii)         if to the Parent, to it at 1050 17th Street, Suite 700 Denver,
Colorado 80265, Attention: Eric P. McCrady (Telephone 303-543-5700);

(iii)       if to the Administrative Agent, to it at Toronto Dominion (Texas)
LLC, Ernst &Young Tower, 222 Bay Street, 15th Floor, Toronto, Ontario M5K1A2,
Attention: Administrative Agent (Telephone: N/A), fax: (416) 982-5535, email
addresses: TDSAgencyAdmin@tdsecurities.com;

With a copy to:



Toronto Dominion (Texas) LLC, 31 West 52nd Street, New York, NY 10019,
Attention: Ronald Davis (Telephone: (212) 827-2752), fax: (212) 827-7227, email
addresses: TDSUSA-Agency@tdsecurities.com;



With a copy to:



Toronto Dominion (Texas) LLC, 909 Fannin, Suite 1100, Houston, Texas 77010,
Attention: Liana Chernysheva (Telephone: (713) 653-8225), fax: (713) 652-2647,
email addresses: liana.chernysheva@tdsecurities.com;



(iv)        if to TDNY, as the Issuing Bank, to it at The Toronto-Dominion Bank,
New York Branch, Ernst &Young Tower, 222 Bay Street, 15th Floor, Toronto,
Ontario M5K1A2, Attention: Administrative Agent (Telephone: N/A), fax: (416)
982-5535, email addresses: TDSAgencyAdmin@tdsecurities.com;

With a copy to:



109

[Credit Agreement]

--------------------------------------------------------------------------------

The Toronto-Dominion Bank, New York Branch, 31 West 52nd Street, New York, NY
10019, Attention: Ronald Davis (Telephone: (212) 827-2752), fax: (212) 827-7227,
email addresses: TDSUSA-Agency@tdsecurities.com; and

(v)         if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.

(b)         Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
 The Administrative Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(c)         Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 12.02     Waivers; Amendments.

(a)         No failure on the part of the Administrative Agent, any other Agent,
the Issuing Bank or Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies of the Administrative
Agent, each other Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
 Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

(b)         Neither this Agreement nor any provision hereof nor any Loan
Document nor any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and/or the other applicable Loan Parties, Administrative Agent and the Majority
Lenders or by the Borrower and/or the other applicable Loan Parties and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Maximum Credit Amount or portion of the
Aggregate Elected Commitments of any Lender without the written consent of such
Lender, (ii) except as otherwise provided in Section 2.07, increase the
Borrowing Base without the written consent of each non-Defaulting Lender, or
decrease or maintain the Borrowing Base without the consent of the Required
Lenders; provided that a Scheduled Redetermination may be postponed by the
Required Lenders, (iii) reduce the principal amount of any Loan or LC
Disbursement or reduce the



110

[Credit Agreement]

--------------------------------------------------------------------------------

rate of interest thereon, or reduce any fees payable hereunder, or reduce any
other Secured Obligations hereunder or under any other Loan Document, without
the written consent of each Lender directly affected thereby, (iv) postpone the
scheduled date of payment or prepayment of the principal amount of any Loan or
LC Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Secured Obligations hereunder or under any other Loan Document, or reduce
the amount of, waive or excuse any such payment, or postpone or extend the
Maturity Date or the Termination Date without the written consent of each Lender
directly affected thereby, (v) change Section 4.01(b) or Section 4.01(c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (vi) waive or amend Section
3.04(c)-(d), Section 6.01, Section 10.02(c) or Section 12.18 without the written
consent of each Lender directly affected thereby (other than any Defaulting
Lender), (vii) release any Guarantor (except as set forth in Section 11.10 or
the Guarantee and Collateral Agreement), release all or substantially all of the
Collateral (other than as provided in Section 11.10), or reduce the percentages
set forth in Section 8.14(a), without the written consent of each Lender (other
than any Defaulting Lender), (viii) change any of the provisions of this Section
12.02(b) or the definitions of “Majority Lenders” or “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or under any other Loan Documents
or make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender directly affected thereby
(other than any Defaulting Lender); provided, however, that any waiver or
amendment that relates to the reduction of voting percentages related to
Lenders, solely as a class, shall require the consent of each such Lender; (ix)
change Section 10.02(c) without the consent of each Person to whom a Secured
Obligation is owed; or (x) contractually subordinate the payment of all the
Secured Obligations to any other Debt or contractually subordinate the priority
of any of the Administrative Agent’s Liens to the Liens securing any other Debt,
in each case, without the written consent of each Person to whom a Secured
Obligation is owed (other than any Defaulting Lender); provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or Issuing Bank hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or
Issuing Bank, as the case may be.  Notwithstanding the foregoing, any supplement
to any Schedule shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.
 Notwithstanding the foregoing, the Borrower and the Administrative Agent may
amend this Agreement or any other Loan Document without the consent of the
Lenders in order to correct, amend or cure any ambiguity, inconsistency or
defect or correct any typographical error or other manifest error in any Loan
Document.

Section 12.03     Expenses, Indemnity; Damage Waiver.

(a)         Parent and the Borrower, jointly and severally, shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable and documented fees, charges
and disbursements of one primary counsel for the Administrative Agent and its
Affiliates, one local counsel for the Administrative Agent and its Affiliates
(x) in each jurisdiction, other than Texas or Delaware, in which any Loan Party
is formed or organized and (y) in each jurisdiction, other than Texas, in which
any Borrowing Base Property is located, and to the extent necessary as
reasonably determined by the Administrative Agent, other outside consultants for
the Administrative Agent, the reasonable and documented travel, photocopy,
mailing, courier, telephone, distributions, insurance, bank meetings and other
similar expenses, and the reasonable and documented cost of environmental
invasive and non-invasive assessments and audits and surveys and appraisals, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and



111

[Credit Agreement]

--------------------------------------------------------------------------------

administration (both before and after the execution hereof and including advice
of counsel to the Administrative Agent as to the rights and duties of the
Administrative Agent and the Lenders with respect thereto) of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of or
consents related to the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented costs, expenses, Taxes, assessments and other charges
incurred by the Administrative Agent in connection with any search, filing,
registration, recording or perfection of any security interest contemplated by
this Agreement or any Security Instrument or any other document referred to
therein, (iii) all reasonable and documented out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, (iv) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, any other Agent, the Issuing Bank or any Lender, including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
other Agent, the Issuing Bank or any Lender in connection with the enforcement
or protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit (including, without
limitation, periodic collateral/financial control, field examinations, asset
appraisal expenses, the monitoring of assets, enforcement or rights and other
miscellaneous disbursements) and all such reasonable and documented
out-of-pocket fees, costs and expenses of any restructuring advisor hired by the
Administrative Agent, any other Agent or any Lender in connection with any
workout restructuring or similar negotiations in respect of this Agreement and
the Loans made hereunder.

(b)         PARENT AND THE BORROWER, JOINTLY AND SEVERALLY, SHALL INDEMNIFY EACH
AGENT, THE ARRANGER, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL ACTUAL
LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING
THE REASONABLE AND DOCUMENTED OUT-OF-POCKET FEES, CHARGES AND DISBURSEMENTS OF
ONE FIRM OF COUNSEL FOR ALL INDEMNITEES TAKEN AS A WHOLE (AND, IF NECESSARY, BY
A SINGLE FIRM OF LOCAL COUNSEL IN EACH APPROPRIATE JURISDICTION FOR ALL
INDEMNITEES, TAKEN AS A WHOLE (AND, IN THE CASE OF AN ACTUAL OR PERCEIVED
CONFLICT OF INTEREST WHERE THE INDEMNITEE AFFECTED BY SUCH CONFLICT INFORMS THE
BORROWER OF SUCH CONFLICT AND THEREAFTER RETAINS ITS OWN COUNSEL, OF ANOTHER
FIRM OF COUNSEL FOR SUCH AFFECTED INDEMNITEE)), INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, (ii) THE PERFORMANCE BY
THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (iii) THE FAILURE OF THE
BORROWER OR ANY LOAN PARTY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iv) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY LOAN PARTY SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (v)
ANY LOAN OR



112

[Credit Agreement]

--------------------------------------------------------------------------------

LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING (A) ANY REFUSAL
BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF
THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER
ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (vi)
ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vii) THE OPERATIONS OF THE BUSINESS OF
THE BORROWER OR ANY OTHER GROUP MEMBER BY SUCH PERSONS, (viii) ANY ASSERTION
THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO
THE SECURITY INSTRUMENTS, (ix) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER
OR ANY OTHER GROUP MEMBER OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING
THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID
WASTES OR HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (x) THE BREACH
OR NON-COMPLIANCE BY THE BORROWER OR ANY OTHER GROUP MEMBER WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY OTHER GROUP MEMBER, (xi) THE
PAST OWNERSHIP BY THE BORROWER OR ANY OTHER GROUP MEMBER OF ANY OF THEIR
PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND
FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xii) THE
PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED
RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF
OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY OTHER GROUP MEMBER OR ANY
ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY
PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OTHER GROUP MEMBER, (xiii) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OTHER GROUP
MEMBER, (xiv) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION
WITH THE LOAN DOCUMENTS, OR (xv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY
LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND
SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING ALL TYPES OF
NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE
OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY
ONE OR MORE OF THE INDEMNITEES INCLUDING ORDINARY NEGLIGENCE; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO (X) ARISE
FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE,
(Y) ARISE SOLELY OUT OF ANY CLAIM, ACTION, INQUIRY, SUIT, LITIGATION,
INVESTIGATION OR PROCEEDING THAT DOES NOT INVOLVE AN ACT OR OMISSION OF ANY LOAN



113

[Credit Agreement]

--------------------------------------------------------------------------------

PARTY, ANY OF THEIR AFFILIATES OR SUBSIDIARIES AND THAT IS BROUGHT BY AN
INDEMNITEE AGAINST ANY OTHER INDEMNITEE (OTHER THAN ANY CLAIM, ACTION, SUIT,
INQUIRY, LITIGATION, INVESTIGATION OR PROCEEDING AGAINST THE ADMINISTRATIVE
AGENT IN ITS CAPACITY OR IN FULFILLING ITS ROLE AS AN ADMINISTRATIVE AGENT OR
(Z) RELATE TO TAXES, WHICH SHALL BE SUBJECT TO INDEMNIFICATION PURSUANT TO
SECTION 5.03.

(c)         NEITHER PARENT NOR THE BORROWER SHALL, WITHOUT THE PRIOR WRITTEN
CONSENT OF EACH INDEMNITEE AFFECTED THEREBY, SETTLE ANY THREATENED OR PENDING
CLAIM OR ACTION THAT WOULD GIVE RISE TO THE RIGHT OF ANY INDEMNITEE TO CLAIM
INDEMNIFICATION HEREUNDER UNLESS SUCH SETTLEMENT (X) INCLUDES A FULL AND
UNCONDITIONAL RELEASE (WITH SUCH RELEASE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO INDEMNITEE) OF ALL LIABILITIES ARISING OUT OF SUCH CLAIM OR
ACTION AGAINST SUCH INDEMNITEE, (Y) DOES NOT INCLUDE ANY STATEMENT AS TO OR AN
ADMISSION OF FAULT, CULPABILITY OR FAILURE TO ACT BY OR ON BEHALF OF SUCH
INDEMNITEE AND (Z) REQUIRES NO ACTION ON THE PART OF THE INDEMNITEE OTHER THAN
ITS CONSENT.

(d)         NO INDEMNITEE SEEKING INDEMNIFICATION OR CONTRIBUTION UNDER THIS
AGREEMENT WILL, WITHOUT THE BORROWER’S WRITTEN CONSENT (WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED), SETTLE, COMPROMISE, CONSENT
TO THE ENTRY OF ANY JUDGMENT IN OR OTHERWISE SEEK TO TERMINATE ANY
INVESTIGATION, LITIGATION OR PROCEEDING REFERRED TO HEREIN; HOWEVER IF ANY OF
THE FOREGOING ACTIONS IS TAKEN WITH THE BORROWER’S CONSENT OR IF THERE IS A
FINAL AND NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION FOR THE
PLAINTIFF IN ANY SUCH INVESTIGATION, LITIGATION OR PROCEEDING, THE BORROWER
AGREES TO INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM AND AGAINST ANY AND
ALL ACTUAL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES
BY REASON OF SUCH ACTION OR JUDGMENT IN ACCORDANCE WITH THE PROVISIONS OF THE
PRECEDING PARAGRAPHS. NOTWITHSTANDING THE IMMEDIATELY PRECEDING SENTENCE, IF AT
ANY TIME AN INDEMNITEE SHALL HAVE REQUESTED INDEMNIFICATION OR CONTRIBUTION IN
ACCORDANCE WITH THIS AGREEMENT, PARENT AND THE BORROWER SHALL BE LIABLE FOR ANY
SETTLEMENT OR OTHER ACTION REFERRED TO IN THE IMMEDIATELY PRECEDING SENTENCE
EFFECTED WITHOUT THE BORROWER’S CONSENT IF (A) SUCH SETTLEMENT OR OTHER ACTION
IS ENTERED INTO MORE THAN 30 DAYS AFTER RECEIPT BY THE BORROWER OF SUCH REQUEST
FOR SUCH INDEMNIFICATION OR CONTRIBUTION AND (B) THE BORROWER SHALL NOT HAVE
PROVIDED SUCH INDEMNIFICATION OR CONTRIBUTION IN ACCORDANCE WITH SUCH REQUEST
PRIOR TO THE DATE OF SUCH SETTLEMENT OR OTHER ACTION.

(e)         No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent that such
damages have resulted from the willful misconduct, bad faith or gross negligence
of any Indemnitee (as determined by a final non-appealable judgment of a court
of competent jurisdiction.



114

[Credit Agreement]

--------------------------------------------------------------------------------

(f)         To the extent that Parent or the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, any Agent, any Arranger
or any Issuing Bank under Section 12.03(a) or (b), each Lender severally agrees
to pay to the Administrative Agent, such Agent, such Arranger or such Issuing
Bank, as the case may be, such Lender’s Applicable Percentage (as determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, such Agent,
such Arranger or such Issuing Bank in its capacity as such.

(g)         To the extent permitted by applicable law, Parent and the Borrower
shall not, and shall cause each Group Member not to, assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.  No Indemnitee, Loan Party or Subsidiary shall be liable for
any special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof; provided that nothing contained in this sentence shall
limit any Indemnitee’s rights to indemnification under this Section 12.03.

(h)         All amounts due under this Section 12.03 shall be payable not later
than 10 days after written demand therefor.

Section 12.04     Successors and Assigns.

(a)         The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)         (i)  Subject to the conditions set forth in Section 12.04(b)(iii),
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:

(A)        the Borrower (such consent not to be unreasonably withheld), provided
that no consent of the Borrower shall be required if (1) an Event of Default has
occurred and is continuing or (2) at any other time, such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided further, that the
Borrower shall be deemed to have consented to any such assignment unless the



115

[Credit Agreement]

--------------------------------------------------------------------------------

Borrower shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received written notice thereof; and

(B)        the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to an Assignee that is
a Lender immediately prior to giving effect to such assignment; and

(C)        each Issuing Bank, provided that no consent of any Issuing Bank shall
be required for an assignment to an Assignee that is a Lender immediately prior
to giving effect to such assignment.

(ii)         [Reserved]

(iii)       Assignments shall be subject to the following additional conditions:

(A)        except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $4,000, payable by the assigning Lender; and

(D)        the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all documentation and
other information required by Governmental Authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act;

(E)        the Assignee must not be a natural person, a Defaulting Lender or an
Affiliate or Subsidiary of the Borrower; and

(F)         the Applicable Percentage of the Maximum Credit Amount and the
portion of the Aggregate Elected Commitments assigned are equal.

(iv)        Subject to Section 12.04(b)(v) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this



116

[Credit Agreement]

--------------------------------------------------------------------------------

Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.03 and Section 12.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

(v)         The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount and the portion of the Aggregate Elected Commitments of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.  In connection with any changes to the
Register, if necessary, the Administrative Agent will reflect the revisions on
Annex I and forward a copy of such revised Annex I to the Borrower, the Issuing
Bank and each Lender.

(vi)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the Assignee’s completed
Administrative Questionnaire, all documentation and other information required
by Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act,  and, if required hereunder, applicable tax forms (unless the Assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in this Section 12.04(b) and any written consent to such assignment
required by this Section 12.04(b), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this Section
12.04(b).

(vii)       Notwithstanding the foregoing, no assignment or participation shall
be made to any Loan Party or any Affiliate of a Loan Party.

(c)         (i)  Any Lender may at any time, without the consent of, or notice
to, the Borrower, the Administrative Agent, Issuing Bank or any other Person,
sell participations to any Person (other than a natural Person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (a “Participant”) in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement, and (D) the selling Lender shall
maintain the Participant Register.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification



117

[Credit Agreement]

--------------------------------------------------------------------------------

or waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 12.02(b) that affects such Participant.  In addition
such agreement must provide that the Participant be bound by the provisions of
Section 12.03.  Subject to Section 12.04(c)(iii), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and
Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii)         A Participant shall not be entitled to receive any greater payment
under Section 5.01 or Section 5.03 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 5.03 unless
such Participant agrees, for the benefit of the Borrower, to comply with Section
5.03(g) as though it were a Lender (it being understood the documentation
required under Section 5.03(g) shall be provided only to the selling Lender).

(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or a central bank, and this Section 12.04(d) shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.

(e)         Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower and the other Loan Parties to file a
registration statement with the SEC or to qualify the Loans under the “Blue Sky”
laws of any state.

Section 12.05     Survival; Revival; Reinstatement.

(a)         All covenants, agreements, representations and warranties made by
the Loan Parties herein and in the certificates or other instruments delivered
in connection with or pursuant



118

[Credit Agreement]

--------------------------------------------------------------------------------

to this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the other Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit or other Secured Obligations are outstanding and
so long as the Commitments have not expired or been terminated.  The provisions
of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and ARTICLE XI
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement, any other Loan Document or any provision hereof
or thereof.

(b)         To the extent that any payments on the Secured Obligations or
proceeds of any collateral are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
debtor in possession, receiver or other Person under any bankruptcy law, common
law or equitable cause, then to such extent, the Secured Obligations shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect.  In such event, each Loan Document shall be
automatically reinstated and the Borrower shall, and shall cause each other Loan
Party to, take such action as may be reasonably requested by the Administrative
Agent and the Lenders to effect such reinstatement.

Section 12.06     Counterparts; Integration; Effectiveness.

(a)         This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.

(b)         This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(c)         Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, facsimile or
other similar electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.



119

[Credit Agreement]

--------------------------------------------------------------------------------

Section 12.07    Severability.  Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08    Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any of and all the obligations of the Borrower or any
other Loan Party owed to such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured.  The rights of each Lender under
this Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

Section 12.09     GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)         THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b)         EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY: SUBMITS
(AND PARENT AND THE BORROWER SHALL CAUSE EACH GROUP MEMBER TO SUBMIT) FOR ITSELF
AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF
THE DISTRICT COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND APPELLATE COURTS FROM ANY
THEREOF; PROVIDED, THAT NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT
WILL PREVENT ANY PARTY FROM BRINGING ANY ACTION TO ENFORCE ANY AWARD OR JUDGMENT
OR EXERCISE ANY RIGHT UNDER THE LOAN DOCUMENTS IN ANY OTHER FORUM IN WHICH
JURISDICTION CAN BE ESTABLISHED.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

(c)         EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF



120

[Credit Agreement]

--------------------------------------------------------------------------------

A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER
PARTY IN ANY OTHER JURISDICTION.

(d)         EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10     Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11    Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders (severally and not jointly) agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and required to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority) having authority over the
Administrative Agent or any Lender, (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement or any other Loan Document, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
12.11, to (i) any Assignee of or Participant in, or any prospective Assignee of
or Participant in, any of its rights or obligations under this Agreement
(provided that such Person agrees to be bound by the provisions of this Section
12.11) or (ii) any actual or prospective counterparty (or its advisors) to any
Swap Agreement or any other agreement under which payments are to be made or may
be made by reference to the Loan Documents relating to the Borrower and its
obligations (provided that such Person agrees to be bound by the provisions of
this Section 12.11), (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 12.11 or (ii) becomes available to the Administrative
Agent, the Issuing Bank or any Lender on a nonconfidential basis from a source
other than the Borrower.  For the purposes of this Section 12.11, “Information”
means all information received from Parent, the Borrower or any Subsidiary
relating to Parent, the Borrower or any Subsidiary and their businesses, other
than any such information that is available to the Administrative Agent, any
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
Parent, the Borrower or a Subsidiary.  Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of



121

[Credit Agreement]

--------------------------------------------------------------------------------

care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 12.12     Interest Rate Limitation.  It is the intention of the parties
hereto that each Lender and each Issuing Bank shall conform strictly to usury
laws applicable to it.  Accordingly, if the transactions contemplated hereby
would be usurious as to any Lender or any Issuing Bank under laws applicable to
it (including the laws of the United States of America and the State of New York
or any other jurisdiction whose laws may be mandatorily applicable to such
Lender or such Issuing Bank notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Notes, it is agreed as follows:  (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender or such
Issuing Bank under any of the Loan Documents or agreements or otherwise in
connection with the Loans or Notes shall under no circumstances exceed the
maximum amount allowed by such applicable law, and any excess shall be canceled
automatically and if theretofore paid shall be credited by such Lender on the
principal amount of the Secured Obligations (or, to the extent that the
principal amount of the Secured Obligations shall have been or would thereby be
paid in full, refunded by such Lender or such Issuing Bank to the Borrower); and
(b) in the event that the maturity of the Loans or Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender or any Issuing Bank may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Lender or such Issuing Bank as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender or such
Issuing Bank on the principal amount of the Debt (or, to the extent that the
principal amount of the Debt shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower).  All sums paid or agreed to be paid to
any Lender for the use, forbearance or detention of sums due hereunder shall, to
the extent permitted by law applicable to such Lender or such Issuing Bank, be
amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law.  If at any time and from time to time (i) the amount of interest
payable to any Lender or any Issuing Bank on any date shall be computed at the
Highest Lawful Rate applicable to such Lender or such Issuing Bank pursuant to
this Section 12.12 and (ii) in respect of any subsequent interest computation
period the amount of interest otherwise payable to such Lender or such Issuing
Bank would be less than the amount of interest payable to such Lender computed
at the Highest Lawful Rate applicable to such Lender or such Issuing Bank, then
the amount of interest payable to such Lender or such Issuing Bank in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender or such Issuing Bank until the
total amount of interest payable to such Lender shall equal the total amount of
interest which would have been payable to such Lender or such Issuing Bank if
the total amount of interest had been computed without giving effect to this
Section 12.12.

Section 12.13     Collateral Matters; Swap Agreements.  The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Secured Obligations shall also extend to and be
available to the Secured Swap Providers in respect of the Secured Swap
Agreements as set forth herein.  No Lender or any Affiliate of a Lender shall
have any voting rights under any Loan Document as a result of the existence of
obligations owed to it under any such Swap Agreements.

Section 12.14    No Third Party Beneficiaries.  This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and any Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including any other Loan Party of
the Borrower, any obligor, contractor, subcontractor, supplier or materialsman)
shall have



122

[Credit Agreement]

--------------------------------------------------------------------------------

any rights, claims, remedies or privileges hereunder or under any other Loan
Document against the Administrative Agent, Issuing Bank or Lender for any reason
whatsoever.  There are no third party beneficiaries.

Section 12.15    EXCULPATION PROVISIONS.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT
IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

Section 12.16    USA Patriot Act Notice.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.

Section 12.17    Flood Insurance Provisions.  Notwithstanding any provision in
this Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document.  As used herein, “Flood Insurance Regulations” means (a)
the National Flood Insurance Act of 1968 as now or hereafter in effect or any
successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now
or hereafter in effect or any successor statue thereto, (c) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be
amended or recodified from time to time, (d) the Flood Insurance Reform Act of
2004 and (e) the Biggert-Waters Flood Reform Act of 2012, and any regulations
promulgated thereunder.

Section 12.18     Releases.

(a)         Release Upon Payment in Full.  Upon (i) the irrevocable and
indefeasible payment in full in cash of all principal, interest (including
interest accruing during the pendency of an insolvency or liquidation
proceeding, regardless of whether allowed or allowable in such insolvency or
liquidation proceeding) and premium, if any, on all Loans outstanding under this
Agreement, (ii) the payment in full in cash or posting of cash collateral in
respect of all other obligations or amounts that are outstanding under this
Agreement (other than indemnity obligations not yet due and payable of which the
Borrower has not received a notice of potential claim), including the posting of
the cash collateral for outstanding Letters of Credit as required by the terms



123

[Credit Agreement]

--------------------------------------------------------------------------------

of this Agreement (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank shall
have been made), (iii) the termination of all Commitments, (iv) payment in full
in cash of all amounts owed under and the termination of all obligations under
each Secured Cash Management Agreement (other than obligations under Secured
Cash Management Agreements not yet due and payable),  and (v) the termination of
all Secured Swap Agreements and the payment in full in cash or posting of
acceptable collateral in respect of all other obligations or amounts that are
owed to any Lender (or Lender Affiliate) under such Secured Swap Agreements as
required by the terms thereof or the novation of such Secured Swap Agreements to
third parties (the satisfaction of each of the foregoing clauses (i) through
(v), “Payment in Full”) the Administrative Agent, at the written request and
expense of the Borrower, will promptly release, reassign and transfer the
Collateral to the applicable Loan Parties.

(b)         Further Assurances.  If any of the Collateral shall be sold,
transferred or otherwise disposed of by any Loan Party in a transaction
permitted by the Loan Documents, such Collateral shall be automatically released
from the Liens created by the Loan Documents and the Administrative Agent, at
the request and sole expense of the applicable Loan Party, shall promptly
execute and deliver to such Loan Party all releases or other documents
reasonably necessary or desirable for the release of the Liens created by the
applicable Security Instrument on such Collateral.  At the request and sole
expense of the Borrower, a Loan Party shall be released from its obligations
under the Loan Documents in the event that all the capital stock or other Equity
Interests of such Loan Party shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Loan Documents; provided that the Borrower
shall have delivered to the Administrative Agent, at least five Business Days
(or such shorter period as the Administrative Agent may agree in its sole
discretion) prior to the date of the proposed release, a written request for
release identifying the relevant Loan Party and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with this Agreement and the other Loan
Documents.

Section 12.19     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)         the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)          a reduction in full or in part or cancellation of any such
liability;

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or



124

[Credit Agreement]

--------------------------------------------------------------------------------

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.20     Intercreditor Agreements.  Each Lender hereunder (a)
acknowledges that it has received a copy of the Intercreditor Agreement, (b)
consents to the terms and provisions of the Intercreditor Agreement, (c) agrees
that it will be bound by and will not take any actions contrary to the
provisions of the Intercreditor Agreement or, and (d) authorizes and instructs
the Administrative Agent to enter into the Intercreditor Agreement as Senior
Representative on behalf of such Lender.

Section 12.21    Acknowledgement Regarding Any Supported QFCs.  To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
any Swap Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States:

(a)         In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)         As used in this Section 12.21, the following terms have the
following meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.



125

[Credit Agreement]

--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).



[SIGNATURES BEGIN NEXT PAGE]





126

[Credit Agreement]

--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.



PARENT:

SUNDANCE ENERGY INC.,



a Delaware corporation











By:







Name:





Title:







BORROWER:

SUNDANCE ENERGY, INC.,



a Colorado corporation















By:







Name:





Title:





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

TORONTO DOMINION (TEXAS) LLC,



as Administrative Agent











By:







Name:





Title:









By:







Name:





Title:





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

LENDER:

THE TORONTO-DOMINION BANK,



New York Branch, as an Issuing Bank and a Lender











By:







Name:





Title:





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

LENDER:

[●],



as a Lender











By:







Name:





Title:





Signature Page

Credit Agreement

--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts and Elected Commitments



Name of Lender

Applicable
Percentage

Applicable
Percentage of the
Initial Borrowing
Base

Maximum Credit
Amount

Aggregate Elected
Commitments

The Toronto-Dominion Bank, New York Bank

26.578947368%

26.578947368%

$132,894,736.84

$45,184,210.53

KeyBank National Association

21.052631579%

21.052631579%

$105,263,157.89

$35,789,473.68

ABN AMRO Capital USA LLC

21.052631579%

21.052631579%

$105,263,157.89

$35,789,473.68

Credit Agricole Corporate and Investment Bank

16.842105263%

16.842105263%

$84,210,526.32

$28,631,578.95

Truist Bank

9.210526316%

9.210526316%

$46,052,631.58

$15,657,894.74

Morgan Stanley Capital Group Inc.

5.263157895%

5.263157895%

$26,315,789.47

$8,947,368.42

TOTAL:

100.0%

100.0%

$500,000,000.00

$170,000,000.00



Annex I - 1

--------------------------------------------------------------------------------